Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 1 of 103 Pageid#: 8088
                                                                            CLERK'S OFFICE U.S.DIST.COURT
                                                                                AT CM RLOU ESVILE,VA
                                                                                        FILED
                                                                                     JAN 2 1 2222
                         N 0.    CivilAction No.3:17-cv-00072-NKM       -       J AC. LEY,9 E
                                                                                 :
                                                                                       EPUTY CLERK

         PETITIONER:                                IN THE DISTRICT COURT

         ELIZM ETH SIN ES,etal                      UN ITED STATES DISTRICT COURT

                                                    FOR TH5 W ESTERN DISTRICT OF
                                                          W R GIN IA


         DEFEYDANTi                                 Charlottesville


         CHRISTOPHER CANTWELL



                                                      '
                           .

           Objection to Plaintitfs'M otion for Evidentiary Sanctions
                                   Prelim inary Statem ent
                 ,,
                  Jfyt??
                       zcouldgobackintimeandkillbàbyHitler,woz/jdyou?wjj/yeah,gwoxj:.''
                                          -   2016 Republican PresidentialCandidate,Jeb Bush



     Plaintiffshave m oved this Courtto inferfp m DefendantKline'snon-com pliance
     with theirdiscovery dem ands,thathe holds,orhasdestroyed,evidenceproving the
     conspiracy thebry upon w hich this case rests.W ere the court to grant such a
     request,itwould bethe only evidence to thiseffect.Evidence ofsuch brazen
     falsehoods,would otherwise beprofoundly difficultto com eby.Indeed,aftèryearsof
     abusing tllis Court,and a profoundly intrusive discovery process,Plaintiffshave not
     produçed a shred ofevidenceto prove theircase.The desperation ofsubseqùent
     Slings,such asthemeritlessmotion toenjoin DefendantCantwell,evincetheir
    w arranted dread,thatthisfraud upon the Courtwillim m inently be discovered,and
    thatsom e portion oftheir enviable war chest,willbe handed overto Defendantsin
    com pensation for this abuse.

  DefendantCantwell,com pelled by circum stance to representM m selfpro se,isnot
     capable ofm aking a legalargum ent.Tllisis'notforlack oftrying, nor ofdedscation
     to task.Cantwelltook an interestin 1aw m ore than a decade ago,butfound what
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 2 of 103 Pageid#: 8089




       Cântwellperceived assubstantialvariance between itstextand itspyactice.In
       largepart,tllisdrives Cantw e
                                   h
                                     ll's activism and m edi
                                                         .
                                                            a aspirations.  '
                        .


       Accordingly,Cantw ellinstead appeals to tllis Court's reason,Justice,and loveof
       truth.Thefacts and evidence are 100% in favor ofD efendants,and ifconsidered
       honestly,Plaintifs and theircoupselwillbe sanctioned by tllis Court,Defendants
       w illbe com pensated forthese abuses and deceptions,and thislawsuitwillbe
       dism issed wellprior to the pqlitically opportune trialdate,cprrently setto
       crescendo tlliscalum ny asvoterspick the nextPresidentofthe U nited States.

       W èye Plaintifsto m ove the Courtto inferfz'om Kline'snon-com pliance,thatKline
       conspired with M artin LutherK ing Jr.,to assassinate J EdgarH oover,on the
       orders èfM ao Zedong,surely the Courtw ould notrequire theexpertiseofan
       attorney to see this as ridiculous.Such a requestwould be dism issed withoutm uch
       in the w ay of argum ent,because Courtsinterested in facts and Justice do not
                                .

       operate ont
                   assum ptions
                              .
                                 which alie contradicted by readily available evidence.
              .



       Thematterbeforethiscom tisofideniicalmerit,asisexhaustively shown below
       and in attached exhibits.The day Courtsin the United Statesfind them selves
       engaged in such practices,al1involved had bestdustoîfourpassports,and seek
       greener pastm es.

 Accordingly,Defendant Cantwellm ovesthatthe courtcarefully consider the supplied
       evidence,and upon realizing the stunning clarity oftùetruth befoke us,deny
       Plaintifs'm otion foreyidentiary sanctions.Further,Cantwellm ovesthattllis stlit
       bedismissedwith prejudice,oratleast,thathebedism issed 9om it.Additionazy,
       Cantwellm ovesthatthe Plaintifsbem ade to pay reasonable attorneys'fees,and
       thatadditionalcom pensation asthe Court deem s6t,be m adeto Defendants at
       Plaintiffs'expense,for thetroubl: tlliscalum ny has wroughton fheirlives.
                                    ,                 .                             '
                                                                                        .

       Shortofthis,itm ay be a m pre reasonablem easure to enter a verdictpfDefault
   '
       againstKlihe.Finding thatKline hai destroyed evidence which helpsthe Plaintiffs
       case isnotsupported by any evidence otherthan Kline's non-com pliance.There are
       ample otherexplanations for Kline's non-compliance,and in the following
       Paragraphsitwillbe exhaustively show n thatthe Plaintiffsin hiscase have
       m aliciously and willfully deceived this Court,and èonspired to do sow ellin
       advance.

       A sto whatactually happened in Charlottesville in Augustof2017,we are fortunate
       to have an abundance ofevidence,none ofw llich favors the Plaintifs in this case.
       ThePlaintiffsthem selves,aswellastheircounsel,aré no strangerstothesè facts,
       nor their proofs.In thij docum ent,w e w illdescribe the m ost egregious exam ples of
       Plaintiffs'bad faith,and in the supplied m em orandum ,theseproofsw illbe
       exhaustively detailed.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 3 of 103 Pageid#: 8090




       Thislawsuitwas filèd m al
                              &
                                iciously,and hasrelied entirely.upon zhat
                                                                       '.
                                                                         erialdeceptions
       perpetrated againsttM sCourtto accom plish itsnefariouspurposes.The Plaintiffs,
       theircounsel,and theirlnanciers,have m ade no secretoftheir trueintent,n>m ely
       tobazlkrupt,slander,harass,ands#yon Defendants.Theyhaveeverlgonesofaras
       tobragaboutthek successin thispursuit,totheiralliesin themedia,andonline.
       ThePlaintiffshave no intention ofcollecting m oney 9om thissuit.Roberta Kaplan
       said as m uch to the Jewish TelegraphicAgency.Shortofsom e slim hope thatthey
       mightsoprejudiceajury,thatsuçh jurorswould ignorethefacts,they haveno
       plansofso m uch as a verdictin their favor.The goal,wllich hasbeen accom plished
       already,and wotlld stillbeaccomplishedeven ifthesuitwas(asitshouldbe)
       dism issed today,w asentirely pohtical,and ideological.

       Kaplan bragged to the JTA thatthe Plaintiffs'investigation has obtained (dream sof
       iM orm ation''on the Defendants,and the wording there iske#.Notdtevidence'',but
       ratherllilaform ation''.They have obtained plenty ofusefulm aterial,in the sense
       thatthey havè m anaged to spy on theircritics and politicalopponents,butthey
       have obtained absolutely nothing w llich proves the lieperpetrated upon tllis Court.

       Ifthe Plaintifshad obtained ream sofRevidencé'',they would be presenting thatin
       their m otion for evidentiary sanctions.Instead,they are only providing evidence of
       Kline'snon-compliance,and hoping thiswillsuffice in their search to obtain
       through abuse ofprocess,thatwllich is unsupported by fact.
       On January 15th,Plaintiffs senta ofintentofto issue a.subpoena tothe providers of
       the Sighalm essaging application.Signalisan encrypted m essaging application
       whoseentire purpose istoprovideend to end encrypted com m unications,which the
       provideritselfisipcapable ofreading,m uch less turning over to an espiopage
       operation parading ascivillitigation.The Plaintiffs know this,because the
       Plaintiffsthem selves use the application.The ehtirepointofissuing this subpoena
       isto constructthe false narrative,thatthe evidence oftheir liesis lliding beyond
       their grasp.

       After Plaintiffshad already im aged Cantwell'sphone,obtained accessto hisGoogle
       account,and others,and none oftllisproduced evidence oftheir lies,Plaintiffs
       dem anded accessto Cantw ell'sProtonM ailencro ted em ailaccount.Thisaccount
       w as not created untilM arch of2018,and could notpossibly contain any ofthe
       inform ation they purporttobe seeking.Plaintiffsalso dem anded accessto
       CantwellsTwitter accpunt,wllich was banned before the rally had even been
       conceived of,in N ovem berof2016.
       Like everytlling elsein thiscase,these werepurely partofa fishing expedition.
       They neverhad any expectation oflnding evidence oftheirlies.They only hoped to
   r
       find inform ation to use forotherunlawfulpurposes.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 4 of 103 Pageid#: 8091




    Knowing tllis,one can m ore easily understand Kline'sfailure tocom ply,even
    withoutprovidinglegaljustification therefore.W hileKlinecouldnotproduce
    evidence favùring the Plaintiffsifhe wanted to,he alm ostcertaizzly has evidence
    which could identifypèoplewhoseliveswould beunjustly destroyed,by discovery of
    theirconnectionstothe Eventshere in Dispute.A recentorderby Judge M oon
    regarding Kline'sdiscovery,willalm ostcertainl# produce exactly tllis result.

    TheDefendantsin thiscase alkethesubjectsofnosanem an'senvy.IfthePlaintiffs
    wollldraiseandspend $10,000,000toruinthelifeofabankruptpodcastersuch as
    Defendant Cantwell,there is surely no lim itto the depravit# ofthe actsthey would
    engage in to harm som eone ofgreaterprom inence.
    One m an,nam ed Andrew Dobson,who w asidentified by Plaintiffs'co-conspirators,
    com m itted suicide as hislife wastorn apartby theirvicious slander.M r.Dobpon's
    crim esincluded being film ed on the evelaing ofAugust11thatUVA ,talking with a
    police officerafterPlaintiffs'prem editated assaulthad been thwarted.On August
    12th)he w as llm ed shouting to counter protesters RI forgive you''.Tllis C hristian
    forgivenesswasclearly um -equited,though perhaps thatisonly because M r.Dobson
    did nothing reqtùring forgiveness.                                            .

    Defendant Cantw ellhasbeen m ade destitute by tllis sam e pattern ofm align
    activity.N ot only this,butrarely hasa m onth goneby withoutsom e com m unication
    betw een him and law enforèem ent.Tllreats,false reportsto authorities,and lligh
    tech sabotage,have a1lplagued llisexistence sincethathistoricweekend ofwllich
    we speak.Cantwellfaced 60 yearsin prison as a resultoftwo such false reports.
    Yet,unlike the m en he shared a cellblock with,Cantwellwritestoday from his
    V mein New Hampshire,because,much liketllislawsuit,scrutiny ofthefacts
    Proved an insurm ountablechallengefortheSrosecution.
    In theirfilingsseeking sanctionsagainstKline,Plaintiffsnotably referenced
    Cantwell'sresponse to their m eritless m otion forsanctionsagainsthim .In tllis,
    Cantwellnoted thatotherDefendants had brushed oîfthese proceedings,and had
    chosen instead to defaultyCantwellnoted thatddperhapsthey willbeproven to have
    hadthebetteridea''andPlaintifscitedtllisascausetosanction Kline.
    An '
       astBte observation,wllich would have m ade m ore sensein prior years.K line
    watched other Defendants default,and thereby avoid the prying and m ahciouseyes
    oftheirpoliticalopponènts,through thisunjustisably intrusivediscovery process.
    Kline,seeing tllisexam ple,had every reason to believe he could sim ilarly avoid this
    il'
      ltrusion.Itw as only thz-ough the Rm agicaleffect''ofbeing threatbned with arrest,
    thatKline realized such an opporturlity was not avail>ble to llim .

    Absentsom e otherproofofPlaintifs'conspiracy theory,these are the ozlly
    reasonable inferenceswhich one can m akeofKline'snon-com pliance.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 5 of 103 Pageid#: 8092




    Thusw e are com pelled to ask:W hatevidence has been pyovided thusfar?In a
    word,none.
    In no lessthan 38 paragraphsofPlaintiffs'Second Am ended Com plaint,references
    are m ade touim am ed and pseudonym ous'ttparticipants''and dtco-conspirators''
    m akingwhatcould accurately bedescribedasedgyjokesortastelessstatem ents,on
    Discord.A cartooG sh advertisem entfor a fictionalproduct,and a crude drawing of
    D efendantHeim bach,asnoteworthy eyàm ples.
    Even though none ofthese tllingsare actually incrim inating,they should be
    diqm issed outright,or atleast,heavily discounted,since Plaintiffsonly know about
    these utterances dueto their associateshaving infiltrated those ttsecret''
    com m unicationschannels.The only w ay thisinfiltration cotlld havetaken place,is
    by deceiving theD efendants,since the Discord serverwasnotopen to thepublic.

    Thçseinlltrators are liârs,and they brag abouttheir deceptionsquite openly and
    proudly.They view their dishonesty asbeing warranted by theirperceived outcom e
    ofD efendantspoliticalagenda being broughtinto action tllrough the State,shotlld
    they obtain politicalpower.Theyview thisoutcome asinevitableifbefendantsare
    allowed to speak in public,and haveopenly vowed to doliterally anything,
    including breaking the law,to preventthem from exercising these rights.,

    W ould these liars say incrim ihating things,posing undercoveras associatesofthe
    D efendants,on that com m unications channel,and credit those utterances to
    Defendants? Ofcourse,they wottld,and certailaly did.They believe they are
    preventing a H olocaust,and considernothing beneath their digzlity in thispursuit.
    Ifpro-life2016Republican PresidentialCandidateJeb Bush wottlè murderan
    infantHitler,whatm ight avowed com m unists do to living dtfascists''today?

    0ne m ightdescribe Kline and Kessler as derelictin theirduties asm oderatorsfor
    notrem oving these utterances,butthlshardly constitutesevidence ofa conspiracy
    toracialterrorism . Especially when alm ostnone ofthese statem ents can be
    attributed to a Defendant.

    Asfurtherproof,Plaintiffscite falsç allegations m ade againstDefendant Cantw ell
    by Emily Gorcensltiand KristopherGoad.Cantwellwaschargedwith twocountso?
    maliciousinjuryby causticagentorexplosive,and onecountofm aliciousreleaseof
    gasses,subjectingltim toa maximum sentenceof60yearsin prison.Cantwell
    served 107 daysin the Albem arle CharlottesvilleRegionalJail,before being
    releasedforlack ofprobablecauseon thechargesofinjury,followingaprelipinary
    hearing.                                                                '

    The H onorable W illiam G.Barklèy,ofthe Albem arle County GeneralDistrictCourt
    said oftllisRrlnhe only verbalcom m unication between M r.Cantwelland M s.
    Gorcenskiforthe entire day w aswhen she approached him atNo Nam eField and
    asked him aboutan incidentatW alm art.Otherthan there isno evidencethatM r.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 6 of 103 Pageid#: 8093




    Cantwell(Iid orsaid anythingto M s.Gorcensh .''- and - ttM r.Goad isno longer
    certain thatthe directdeployG eptofge1pepper spray as he describesin his
    com plaintresulted 1om action by M .
                                       r.Cantw eL ''
    SinceAlbem arle County Coi m onwealth'sAttorney RobertTracciaccm ately
    predicted thiswould rçbultin hisloss ofthe nextelectior!,Cantwellw as nonetheless
    laterdirectindicted on a second couptofm aliciousrelease.W isely,however,rather
    than exposelzissubornation ofperjury attrial,Traccim ade Cantwellan offerhe
    couldn'trefuse.Cantwellpleaded guilty to two m isdem eanors,and w as hom e the
    sam e day,in July of2018.Following tllisplea agreem ent,Cantwell,Gorcenski,and
    Goad,allsigned m utualreleases ofallclaim s,in orderto conclude a m alicious
    Probecuiion laWsuitbroughtby Cantwell.Accordingly,Goad andGorcenskiarenot
    pakty to this suit.                                                       '
    These arethe (tovert acts ofviolence''referenced in JudgeM oon'sdecision notto
    dism iss Cantwellfrom tllissuit.False allegatiohs,by persoziswho are notparty to
    this suit,and who haye already sigped a release with Cantw ell,to avoid liability for
    theirperjuzy.
    Resting on thisfabricated and false evidence,Plaintifsexhaustively detail
    Defendants'travelarrangem ents,fundraising efforts,and com m uG cationswith one
    another,asthough itw ould be som e kind ofchallengeto show thatPlaintiffsdid the
    sam eexactthings,and farw orse.
    Then,in the words ofD em ocratPresidentialCandidate Joe Biden,dA violentclash
    ensued''
    W ithoutany clear connection between these things,Plaintifs have m aterially
    deceived thisCourtby asserting these perfectly norm aland legalactivities
    constitute a crim inalconspiracy toviolently oppresdJews and other non-W hites.
    Theironly otherevidence ofthis connection,isthatwhich they dönotknow.H ence
    the request for evidentiary sanctions againstK line.

    D efendants arefortunateto have an abundanceofevidence evincing a cpntra!'y
    conspiracy.N otin theory,like thatposed by thePlaintiffs,butin fact.The Plaintiffs
    have notonly deceived tllis Court,they have attem pted to invertthe truth.The
    Plaintiffsconspired to unlawfully attack the Defendants,then sued the victim sof
    their assault for defending them selves.

    Defendants do notrequire subpoenas and intrusive discovery m eans to show this.
    W e have video,and adm issionsby the Plaintiffsthem selves,m ade in public.
    Asthe Plaintifs asserted in Paragraph 4 oftheir Second Am ended Cqm plaintthat
    ttThère Jk one d'
                    Azèag aboutfâlk case thatshould bem ade caystal-clear atthe oytset --
                                                            '
           g
     the vlolenceJ)JCharlottesvllle wasno accident.''
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 7 of 103 Pageid#: 8094




    Thisis one ofthçtruestthingsever stated,albeitin furthqrance ofa larger
    deception.

                                ProofofPlaintiffs'Bad Faith
                                 The PlanningM eeting

    The tim eline ofdeceptions involved in tlliscase beginsm uch earlier,butthe
    clearestevidenceofthe Plaintiffs'm alicious effortsto deceive the Court,can be
    found in Paragraph 65 ofPlaintiffs'SecondAm ended Com plaint.H ere thePlaintiffs
                                   .

    claim aDefendantàRay;Cantweln andM osley andco-consplkatorDavidD uke
    attended anotherJèaperson m eeting on A ugust11 toplan and tflk-élcfthè unlawful
    acts of vablence,ahtakmidation,and the dem àlofequalprotection oflaw.''

    There'sonemajorproblem with tllistheory.W ehavevideoofthatmeetipè,and the
    Plaintiffs saw itwellpriorto subm itting thèir Second AG ended Com plaint.
    Thevideow as notobtained through espionage orsubpoena.Itw as notrecorded by
    an infiltrator,governm ent agent,or security cam era.It w as recorded by Cantw ell,
    with the consentofallpresent,and itw asprovided to Plaintiffsvoluntarily,on '
    April4thof2018.

    W ithouteven viewing th* video,a reasonableperson oùghtto be able to assessfrom
    thisfactalone,thatnotlling ofthe sortalleged by thePlaintiffstook place atthe
    m eeting.
    W hy w ould Cantwellrecord evidence ofa violentcrim inalconsplacy,preserve itfor
    m dnths,and hand itoverto his torm enteèsvoltm tarily,when nobody exceptbim
    khew he had itin hispossession?
    W hy w ould the Plainte snotbe citing thisvideo in theirm otion for evidentiary
    sanctionsagaH tK line?
    Itcertainly isnotbecausethey are unaw are ofitscontents.

    0 n OraboutM ay 3rd 2018)Attorney Kolenich relayed to CantwellthatPlaintiffs
    believed Cantwellwas stillwithholding relevantvideo.Cantw ellsubsequently
    m ailed a thûm b drike to Kolenich with the rem ainingbody cam era videos,which
    consisted ofabsolutely notlùng even rem otely interesting.
    Onevldeocontained meresecondsofCantwelland Kesslermeeting forthefirst
    tim e on August9th,beforethe battery on the cam era dies.N oviolentconspiracy is
    hatched between the two strangqrs,as iscop ically alleged in Paragraph 64.

    AnothervideocatchesCantwellclothesshopping atM arshalls,by himself totest
    the cam era.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 8 of 103 Pageid#: 8095




    ThebodycaGeravideoofthemeetingisjustunder114 minutesin length.It
    captures Cantw elldriving to,and from ,thepark.Itcaptures m eeting participants
    consenting to the recording.Itistim estam ped in one second increm entsatthe
    bpttom righthand corner.The sun setduring the m eeting,furtherconfirm ing the
    accuracy ofthetim estam p.
    There can beno dispute thatthisvideo com pletely and accm ately captutesthe
    entirety ofthe m eeting described in Paragraph 65.
    ThefactthatthePlaintiffsclaim ed Cantw ellhad notturned over allofhisvideo,is
    proofthatPlaintiffs'counselhad seen thevideooftheAugustlltù meeting
    described in Paragraph 65,before they dem anded to see the testvideosofCantw ell
    going clothes shopping,the next m onth.

    They cannotclaim to have been unaw are ofwhathappens on thatvideo,priorto
    subm itting their Second Am ended Com plaint.
    W hatthe video actually captures,istheD efendantsin fearfortheir safety after
    learzzing thatthe detailsoftheAugust11th UVA torclzlitm arch had been leaked to
    ItsGoingDow n.org,an online distribution hub forviolentcom m unistpropaganda.

    Since Cantwex w asnotaw are ofa perm itforthe UVA event,he asksKesslerif1aw
    enforcem enthas been notifed oftheplan.W hen Kesslérsays no,Cantw ellsays he
    willnotparticipate in the eventunléss1aw enforcem entis involved,citing the
    notoriouste' rforism ofPlaintiffs and their Antifa co-conspirators,asw ellastheir
    efortp to fram e llim for brandislling earlier thatvery day.

    Kesslersays he has a contactwith the police departm ent,and willask them to
    protectthe dem onstration.Allin attendance agreed thatthey should calloffthe
    eventifthepolice willnotpreventviolence by Plaintiffsand theifco-conspirators'
                                                                                 .

    Atapprokim ately 55 m inutesinto thebody càm era video ofthe m eeting,Defendant
    Kline announcesthathejustgotofîthephonewith thepolice.                          '
    QuotingKline;
    a
        vtlnkhtlIjustgottpe fJaephonewith thepolice.Thefregoe g tobeprotecting us
    azltfletïng us do 'Jzzk torch AgW;m arch tonight.Theykv goahg tobe sertfzbg alm ost
    alloftheakpohbe te èez,sthatthey have on duty andgettlhg som epeople.?bz'
    overtls e.H avlhg them all bask ally stand on jâè outside of us,and basicalln f.
                                                                                   rarto
    stay thereJW case counterprotestersàhow up.Ifcounterprotesters doshow up,
    essentially whatI eayvalbetftn âdz;I explaahed to her àurplan,and she essentially
    ial'
    ,  J thatlfthey see,hke a N qG hke a black N t?g or whatever com lhg towards us,
    thepolice aregoahg tom oveJW to stop i( beforeitcom es up on us.Okay?So pre
    should be okay.''
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 9 of 103 Pageid#: 8096


                                                                              '
                                                                                  :
    Yet,in Paragraph 148 ofthe Second Am ended Com plaint,Plaintiffs assertttWhile
    planm hg theak torchlakhtm arch,Defendants pw eawareofthefactthatopen fzes
    areJWega;on CJI'
                   M % campus withoutauthonàation.''

    RTheykegolàg tobeprotectlhg usandlettahg usdo fâl:storch hkhtmaxh tom kht'-
    soundslike authorization to m e...
    Knowing alloftllis,Plaintiffsstillsubm itted theirSecohd Am ended Complaintwith
    the obvious1ie thatDefendantstttook no steps to prevent''violence,no lessthan five
    tim es.
       . In Paragraph 97 Plaintiffsallege ttDefendantstdok no steps to preventany
          violence.''                                               '

       @ In Paragraph 175 Plaintiffs allege RThese acts ofviolence w erè not isolated or
         unplanned incidents.Thetom h rally w asplanned with the specificintentof
         engaging in racially-m otiyated violencç,threets,intim idption,and
         harassm ent.The attacks upon the studentsw ere coordinated both in advance
          and on theda#thattheypccurred.''
       . In Paragraph 192 Plaintiffs again allege Y efendantstook no stepsto
         prevent,oraid in preventing,theintim idating,threatening,and otherwise
         illegalconductthey knew w asbeing planned and coordinated.''

          In Paragraph 232 Plaintiffs once again allege RD efendants took no steps to
          prevent,oraid ip preventing,theviolent actionsthatthey knew wasbeing
          planned.'

       . In Paragraph 349 Plaintiffs once again allege G'rhe failure ofDefendants to
         take any steps to aid in preventing the actions described herein,by inform ing
          thèlawfulauthoritiesorotherwise,violated thecom mandof42U .S.C.j
          1986

    Each tim e they said tllis,they knowingly lied tothis Cpurt.

                                         Rou...otes''
 In Paragraph 150 ofPlaintifs'Second Am ended CoG plaint,Plaintiffs state;
  (çon them orm hg ofA ugust11,Cantwelland other cowonsm katorsgathered ata
     W/r
       aH azàoutsideofCharlottesvllle.Cantwellthen traveled toM clntyrePark to
    prepare for the evem hg.In an lh terview with a rep orter f '
                                                                tpzu W ce, Cantwellsaid
     ffe trying toM aTemysek m orecapableofviolence ...fe here tospreadadeas,tnl%
    J3 thehopes thatsom ebody m ore capable vï//com e along and do that''
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 10 of 103 Pageid#:
                                    8097


                                                                                      l

Tllis ïtquote''is actually two partsoftw o com pletely differentparts ofan intelwiew
            rougllly 30minutesapartfrom oneanother,and in noway materially related toone
            another.Though theViceN ewsfootage washeavily,deceptively,and m ahciously
            edited,even those m onsterscared m ore for theircredibility than totry and connect
            the two com pletely differentstatem ents.

    Cantwellpublicly published the fullaudio ofhisVice N ews interview to llis websiteon
      August 14thof2017.Since Plaintiffs'co-conspiratorspurchased paying
            m embershipstoCantwell'swebsitepriortoAugust9thof2017,ltisimplausiblethat
            they didnotknow aboutthisaudiopriortoslingtheiziitialcomplaint,and they
            have certainly had itsince no laterthan April4thof2018 from Cantw ell'svoluntary
            disclosure during discovery.
Thefirstquotebeginsattie 37minutemark oftheaudio.
    Cantwell,speaking ofBlack LivesM atter,says;
lL
        l'
        .lm a guy who understands thatthere%problem s with 1aw enforcem entas an
            ahstitution,andIiz?really lhterestedJ3 seelhg thoseproblemssolve4 butyou can't
            solve them by daàtractlhg Tm l thefact,by blam lhg iton race,and actlhg hke cops
            are outhuntlhg negros4 zsport.It'  k obnoxiousl

    4nd so,thptstarted tom ake m ereahàe,youkJatppi there% a racial conm ctgolhg on.
    .
                                                       .

      Thesepeople arestartlhg riots,theyke burm hg down m àzerias andpharm acies and
            blowlhgpeoplek bralhsoutattheakprotests,talkaàg aboutthef vegotarzrsf
            am bndm entnkhttodoso.Andlstarted toreahàe,youirtppiwhateverproblem sI
            mlkhthavewith my . /:./7/- Whitepeoplq,they generall
                                                               y arenotlàcluded tosuch
            behaviozbandyou gotta Azèa#a take thatJèaftpconsaderation when youlre fâl'ni-zq
                                                                                          zag
            aboutouthow to orgam àe your society.R                                '
'
Reeve:WTheykv notlhclahed to such behavior.
                                          p'
    Cantwell:RThelastflknefsaw a bunch of W7JJ'J,peopleriotbecausean arm edrobber
      gotshot?Been awhlle,let'
                             k sày.''

                           /.J?'
Reeve:(tfm ean,Oldahom a JJ'

    Cantwell:ttOkay soexactly youhavetogoback to Oklahqm a City to talk abouta
       Whiteactofterronàm,nkht.  /'
Reeve:çx lliotStpgd.!iDylann Roof
Cantwell:dtOka.n so now you've m anaged to nam e threepeople,and f:r.
                                                                    zlpretty sure
  ElliotRoger wasn'fexplicitly J'FWJO by the way.B uthke,literally you rem em ber
                                           .
                                                 '''       ''       '      '

   the nam es of W7JJ'
                     /, bom bersandm assshootèrs.Okay?Can you tellm e thehàm es
            ofall19JzpbcTdzson 9/11,offthe fyp ofyourhead?Ofcourseyou can't.Youcan't
    Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 11 of 103 Pageid#:
                                        8098



       tellm e thenam es ofthelastdozen people to blow them selves up Jq
                                                                       n E urope.
       Becauseitâappe
                  . * .*.
                      ..
                          rs allthe
                                  '
                                    jl
                                     1 e.

    Youcan rem em berDylann Roofsnam e,youcan rem em ber Fz1 M cvelkh%Jaarae'tt


    Reeve;ttYou wereasklhg whether r'FWJI people pw '
                                                    e capable ofvlblence''
    Cantwell:q (lidn'tsay capable.Ofcourse we're capable.I'm canying a pistol.'lgo to
      the gym allthetim e.I'm tryihg to m ake myselfm ore capablé ofviolence.W e
      conquered the entire planet.W e builtthe m ostpow erM m ilitaries in the history of
      m anlcind.It'stheinclinationsand aptitudes,right?W hen W hite people wantto lr1   'll
       peopie,theygoandjoin theEexpletivelmGtary,rightr                          è
    Clearly,Defendant Cantw ellistalking abouta generalcapacity forviolence in a wholly
       lawfulsense.H e references hislicensed pistol,which he trains with atthe firing
       range.He referenceshisexekcise regim en,w hich necessarily m akesllim a m ore
       form idable opponentin a physicalaltercation,tl-y though he m ay to avoid them .He
       specifica/y referencesthewholly lawfulandhonprableex>mpleofjoiningthe
       military,andin particularthewelldocum entedm ilitary proFessofm ajority W hite
       N ations,throughoutthe history ofm ankind.
    Roughly 30 m inutes later,Cantwellsays;

    Cantwell:ééIam notunder theaspression thatL personally am golhg tosaveéyRace
       4 Nation.Okay?linheretospreadideas,talk andFranl-/   yrenjoy mysex Jèathe
       hopes thatsom ebody m ore capable P-
                                          JW com e along and do that.Som ebody hke
       D onald Trump,who doesnotgiveWzk daughter to a JeW '
'

    Reeve:6çSoD onald Trump,buthke,m oreJ'aclls/''

    Cantwell:ttYeah.M orezacllsfia lotm orez'
                                            aclàjthan D onald Trum p.I thlhk that
      D onald Trump Jk telling thq truth when he says jI'
                                                        V theleastzaclàfperson around'
                                                                                     .
      I don'tf/JJWT thatyou couldfeelaboutrace the way l do,and watch thatK ushner
      bastard walk around with thatbeautls lglki.Okay?So,yeah,I thlhk som ebody a
      lotm oreraclàtthan D ànald Trump,hopefully you An/g$ som ebody with ten ballion
       dollars JiJthe bank decides to Jqwrzz/tpatftheRadicalAgenda,and I thlhk youkv
                                                                '

       golhg to see the w orld change,fast.j'

    On acompletely diferentsubjectnow,Cantwellistalking aboutsom eonelikethe
       Presidentofthe United States com ing topowerjwho would thereby necessàrily be
       farm ore capable than Defendant Cantwell,butis m ore in line with Cantwell's
       views than ourcurrentPresident.There is noviolence here referenced,save forthe
       coercive powerinherentin any politicalentity.
    Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 12 of 103 Pageid#:
                                        8099


      .                                       '

    And ofcourse,thatisprecisely why the Plaintifs haye abused tlliscourt.To shut
      DefendantCantwellup,because tllisoutcom e isprecisely whatthey are afraid of.
      DefendantCantwellis an extraordinal-ily talented linguist,and ifgiven the
      opportunity to fully participate in ourdiscourse,hew illimpactthe political
      outcom esin w aysprofotm dly unfavorable to Plaintiffs.
    Plaintifsdeceptively stripped co'ntext, and then pieé'
                                                         ed these two com pletely diferent
          subjectstogetherftjrthepurposesofmaliciously andm aterially deceivingthis
          Court,soasto causethemaximum possibteharm toDefendantCantwell.
    Tllis Rquote''was cited in Judge M oon'sdeni4lofDefendantCantwell'sm otion to
        dism iss,as he stated in'his decision tton the m orrling ofthe 11th,he told a reporter
          thathewasiryingtomake Ehimselflmorecapàbleo?violence.'''
    By m aterially deceiving thid Court,Plaintiffs necessarily im pacted Judge M oon's
       thoughtprocess,and potentially,the outcom e ofthat decision.
    Thisttquote''isoftcited,notozlly in thisabuse ofour Courts,butin Plaintifs'
          fundraisingeforts,andhum orously,in theirm otion toenjoin.

                            1 l1
                               r
                               11
                                r
                                dp
                                 ,
                                 !p1
                            .. . ,
                              ..
                                 .
                                   ri1
                                     4
                                     )
                                     1rl
                                       !
                                       'I11fr
                                            !
                                            :
                                            ld
                                             rj
                                              4
                                              14
                                               .
                                               1
                                               r411
                                                  .h
                                                   b
                                                   '-
                                                   t!
                                                    $
                                                    4
                                                    :2.
                                                      4
                                                      1t
                                                       v!
                                                        -
                                                        i
                                                        4
                                                        :E
                                                         i
                                                         f!
                                                          y?
                                                           $t
                                                            k'
                                                             ,E
                                                             .@
                                                              r
                                                              .
                                                              '
                                                              :
                                                              /!
                                                               1
                                                               !
                                                               .è,'
                                                                  d
                                                                  Jf
                                                                   s
                                                                   -
                                                                   o%.
                            OurD/lendànt,the 'Crying Naziy''Fantt
                            m ote violence.Retweetto têllhim thàt's
                            W fong.




.   The willingness ofPlaintiffs'Snqnciers to deceive the public,for attention on social
      m edia,and financialgain,providesstrong evidence oftheirulteriorm otivesfor
      pursuing this law suit.                '

    Thisfçquote''being used asthe strongestevidence oftheirconspiracy theory,also
       provides com pelling evidence that the Plaintiffs never had any expectation of
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 13 of 103 Pageid#:
                                    8100



   Finning tllissuit.Plaintiffsand their counselhad toknow tlliswould be exposed at
   som e point,and they havecontintw d relying on tlzis deception to date,only so they
   could obtain inform ation through discoveziy,and inflictm axim um dam age on ïhéir
   critics and politicalopposition.                                   t,

ln Paragraph 106 ofthe Second Am ended Com plaint,Plaintiffs stated içD elêndant
   Cantwellexpressly ''encouragekdl''RadicalAgendafollowers ''tocarry a concealed
   y;y     n,        .

Plaintiffs'creative use ofquotation m arks,again evincestheir fondness for deceiving
   this Court,and the extrem ely tllin basis fortheirdutlandish allegqtions.This
   strained lïquote''isfrom a blog posttitled ttu nite TheRightU pdates''wllich w as
   posted to Cantwell'swebsite on August8th and updated on August9th.

Below,is a larger snippetfrom theAugust 9th update,to show the cottrthow dishonest
   this w as.

RTheD ally Storm er has JkslzeJ a callforpeople to show up,perm itornone,andgiven
   som ea#pvlsdIàiclon whattobnhg pnd whatnottobnhg.FW/J:advkeJ:stoleave
   youréàeaz'
            a s athom e,andlfyou m ust:zaiag a frearm ,please concealit.

M any ofyou have asked aboutm eetlhg up with m epersonally.Slhce theznalèaeventJls
   hkely tobecWatpjlk p'emlkhthave troublecatcluhg up attheznalèaevent.Iam
   workahg on ctptlztfzWarliag a m eetup forRadicalAgenda hàtenerson FzJ'#àF;buiI
                                                                           .

   have to be careful abouthow the detalls are announced.S'  aW .ri anytluhg I say toyou
                                                                  '
                             g
   here,Ialsosay to theM etfza,coi m um àts,and other czlkz//èaalelem ents.For 'N s
   even% I encourage those with theJegaJauthority to carry a concealed Wk-
                                                                         eazM .Open
   caz.c willJrav m ore zznnecessaz.!rattention to us,soafyou do nothave a license to
   carry pleasesecureLm urykearm selsewhereandletusww zyraboutdefense.,,
D efendantCantwellcallsthe Court's attention tollisçoncern forobedience to thelaw ,
    and w arning to llis audience againstprovocative,though perfectly legal,open carry
    displays offirearm satthis event.Pertinentdetailsconspicubusly absentfrom the
    Plaintiffs'creative use ofquotation m arks.

Also conspicuously absentisany m ention that Cantw ellwasproviding tllis advice to
   readers ofhiswebsiteforldtllis event''in reference tothe RadicalAgenda Listeners'
   M eetup,atw hich noviolence ensued,despite the besteffortsofPlaintiffs'co-
   conspirators.

Plaintiffs'have attem pted to m aterially deceivethis Cpurtby m aking theimplication
   that Cantwe/ had encouraged dtRadicalAgenda followers''asopposed to Rthose with
   the legalauthority''to cpncqaltheirlrearm s,atthe evenssin dispute,ratherthan
   ata wholly separate event,atw hich no crim eisalleged in the com plaint.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 14 of 103 Pageid#:
                                    8101



Tllisdtquote''w ascited in Judge M oon's denialofDefendaqt Cantwell's m otion to
   dismiss,when hestated ((Heused hisvariousplatform s'to(advjsegjrauygo'erson
   bringingw eapons.'''

Tlliswillful1and malicious,m atèrlaldeception perpetratedupon theCourt,surely
   played a substantialrole in Judge M oon's decision-m aking process,and potentially,
   the outcom e ofthe m otion to dism iss.
Plaintiffshad to know this would com e outattrial,and perpetrated tllisdeception so
  astocostDefendantCantw ellthe expenae ofattorneyé'fees,tim e,ém otional
  diytress oftlkisprocess,and Mspecially to hinderhis ability to participate in
  Am erican politicaldiscom se.
                          Studentsand Com m unity M em bers
           .                                                               :
Plaintiffshave m aterially deceived this Courtby claim ipg.in Paragraph 163 ofthe
   second qm ended com plaint thataH undreds ofneo-   N azlà and rvWzo suprem acistm
   JbcJuJlèag D efendantsK essler and Spencen charged toward a sm allgroup offewer
   than 3opeople,m ostly studentsand c/znznuzl  ïf.lrm em bersn''
In fact,Defendantsencountered a m bb consisting largely ofviolentcrim inals.Thçse
   violentcrim inals cam e from far and near,m ostnotably,from PhiladelpM a.These
   crim inalscam e arm ed with expandable batons,pepper spray,and even srearm s,
   despite thefactthatUVA is a gun fl'ee zone.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 15 of 103 Pageid#:
                                    8102
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 16 of 103 Pageid#:
                                    8103




Am ong them w ere Thom as M assey,Thom as K eenan,M ike Longo Jr.,Lindsay
   Ehzabeth M oers,andèaulM inton.A11ofPhiladelphia.
Thom asM assey struck first.Plaintifs are entirely toow ellaw are ofthis fact,because
  itwas captured on m ultiple angleàofvideo,and itwasstated asfactin the H unton
   & W illiam sreportcom m issioned by the City ofCharlottesville,and carried outby
  form erfederalprosecutorTiln H eaphy.
H eaphy described M assey's attack as follows:dtWhen the torch beanhgm archers
   arrive4 confrontatlbnsensue4 asthecounterprotestersexchanged taunts with
   marchparticlàants.On atleasttw doccasion,a c/lznf'
                                                    ezpzrgsfezattempted to
   AntpcT down a torch,zeslz/fïng z:
                                   n aphysicalaltercatabn ''
M om ents later,M assey attacked a second individvalin a gang assault,and tllis assault
   iswhatgrompted Cantwelltodeploy hispepperspray.Itwasapurely defensive
   act,as can be seen in m ultiple anglesofvideo,and even in the m uch talked about
   phototaken by a reporter.Though mediaand thePlaintiffshaveacted.asthough
   Cantwellstartedpeppersprayingpeopleforno reason,aheadinjury Plaintiffs'co-
   cpnspirators caused in the assaultcan be seen when taking a closer look.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 17 of 103 Pageid#:
                                    8104




M assey continued fighting the nextday,on August 12th.M assey struck people with
   ctubsandfists,and hedeployed pepperspray atinnocentrallygoers.M assey
   changed clothes severaltim esto concealllis appearance,buthissize,facial
   featuyes,andbackpack betray llisidentityin m ultiplevideos.
This w as not M assey's first rodeo.H e w as arrested for rioting at the inauguration of
   PresidentDonald Trùm p,in W ashington,DC.He w asnotshy aboutiteither.H e
   even gave an interview to the W asllington Post,which the reporterdescribed as
   follow s;

rr
 fthahk there àhould âàpr,been m ore violenceyestebda.n ''saidM asseyl who was am ong
   thosearrestei AskedJFW,partlkuàat'
                                    edJb $he violence,M assey replie4 'T7J/zr were
   som erocks thrown.''H e said fâr
                                  g:hehopesnext:JC   ZZZ/,dem onstrations w-
                                                                           J77be '% t?.rd
   successful.JW get top unch a N azi.I didn 'tgetto do thatyesterday.Thep olice
   Stoppe(jm e. zz                                        '                   '

M assey gothiswish in Charlottesville in August2017.
Buthe hadn'thad enough.Undeterred by the m ayhem ofCharlottesville,M assey
  would later go on to beat and :ob two United StatesM arines in Philadelphia.H e
  w ascharged with crim inalconspiracy,aggravated assault,and theftfor thatcase,
  along with co-conspirators Thom as Keenan,and Jose dchepe''Alcoff.
Thom asKeenan wasalsopresentàtUVA on August 11thaùd atthe eventsofAugust
   12th 2017.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 18 of 103 Pageid#:
                                    8105


                                                                    i
Thom asKeenan joinedM assey'sgangassault,and iscaughton videoswingingat
      rallygoerste oughoutthe brawl.
On August 12th,Keenan was equally undeterred by the préviousevening's violence,
  because thatiswhathe cam e there for.Keenan iscaughton cam era com m itting
      numerousactsofunprovokedviolence.LiieM assey,hechangesclothesbetween
      aésaults,in an unsuccessfulattem ptto concealllis crim es:

Tllisw aà notKeenan'sfirstrodeo either.H e had been arrested asfarbaèk as 2007 for
  '
    jm ashingthe windows outofa vehicle thattm ned outto be occupied by FBIagents.
    Charges againsteach crim inalconsisted of4 felony and 6 m isdem eanorcounts.
    These would laterbereduced,seem ingly in an effortto protectthe identities of
    conldentialinform ants.

Keenan could notwaita whole decade to getinvolved in m ore politically m otivated
  crim inalviolence.H e was arrested again in 2011 for fighting outside a N ew Jersey
      Hotel,andhospitalizingtwomembersoftheNationalàocialistM ovement.Hisco-
      conspirator in thatcase w asviolentcom m unist,Jose ddchepe''Alcoff.

And ofcourse,as m entioned in our description ofThom asM assey,the prem editated
  assaulton Defendants'dem onstration was notthe lastsuch crim inalactivity for
  Tom Keenan.H e,M assey,and Alcoff,would again go on to doto tw o United Staies
  M arines,precisely whatthey attem pted to do to Cantwelland llisassociates
M ike Longo Jr.isa m em ber ofPhilly Antifa,and pepper spray enthusiast.Longo
   stalked Cantwellallweèkend during the eventsin dispute,show ing up atthe
      RadicalAgendaListeners'M eetup atW alm art,then attfleUVA campusthe
      evezling ofAugust 11th,and then pepper sprayed Cantwelland otherrallygoers in
      August 12th in and nearLee Park.Plaintifs'and theircounselare wellaw are of
      these facts,and havebeen for over a year.
Lindsay Elizabeth M oërs isalso a m em ber ofPhilly Antifa.M oersbroughtm ore than
   one expandablé baton to use as a weapoh during theeyentsherein dispute.M oers
   used this to attack m ultiple rallygoersatUVA on August 11th,and on August 12th
   around the city ofChal-lottesville,including rightin frontofthe GeneralDistrict
   Court.M oers stole Cantwell'sbody cam era atUVA on August 11th,successfully
   eliminating evidence favorable to Defendants.
Em ily Gorcenski,though less involved in Rovertactsofviolence''wasvery centralto
   Plaintiffs'uzllaw fulconspiracy.
                             '

Gorcenskicoordinatedbetween theviolenteiem ents,theespionageoperation,and
      PlaintiffW ispelw ey's theatric (tnon-violent''elem ent.

Gorcenskigam ed Cantwellfor a crim e,induced K ristopher Goad to do the sam e,lied
  to federalinvestigators,and under oath in Albem arle GeneralDistrictCburt.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 19 of 103 Pageid#:
                                    8106



Gorcenskitraveled overseas,received training from foreign tW ntifa''groups,visited the
  m useum ofcom m unism ,advocated theviolentoverthrow ofthe U nited Stgtes
  Governm ent,and underwentàn eleçtive genitalm utilation procedure known as
   dtGenderReassignm entSurgery''(GRS)fortheexplicitpurposé ofavoiding
   residency in a m en's correctionalfacility.Gorcepskiexpected to be in prison before
   theendoftheTrump admizlistration,andhas,fornow,avoidedthisfate,in partby
   feeing the U nited States.
PlaintiffW ispelwey's Rnon-violence training''w as entirely fordisplay purposes. ,
   W ispelwey espoused non-violence,buthas a definition ofthatterm fardifferent.
   than the 1aw w otzld ever yecognize.So farasW ispelwey isconcerned,Defendants'
   speech isviolehce,and Plaintiffs'violence is speech.
M ore qvertly)W ispelwey has espoused his em brace ofdïthe diversity oftaçtics''- a term
   com m oply understbod as a èuphem ism forcrim inalviolence.Theirdivision pflabor
   w asrougM y thatthe ttclergy''would break the law,provokeconfictthereby,and
   then violentcrim inalswould com e do the dirty work ofthese actors,with their
   knowledge and consent.

The Courtneed nottake DefendantCantwell'sword foritthattddiversity oft:ctics''isa
  quphem ism forcrim inalviolence.AssistantU .S.Attorney Carlton Gam m ons,
   recently and successfully argued beforeU.S.M agistrateJudgeYhom asW ilson,that
   3l-year-old DarlielM cM ahon should be held withoutbail,forsaying that
   Charlottesville city councilcandidàteD on Gathers needed ttjbe stopped through,tta
   diversity oftactics.''Gam m onssaid thatterm m eantphysicalviolence,and
   M cM ahon has notknown geedom since.
W ispelwey told one Antifa crim inalççsure,wre can use an extra setofhands.s izfwr,
   recogm àe and appreciate a diversity oftactics.Perhaps whatJk./us:aslhm ortantJk
   thattheNazitorchhkhtm arch Jk opponedand daàrupted.''
Thatcrim inalrem arked,RThaà wasstpzmefAziag thatstruck our delegation,som e ofus
   who have been lhvolved JT
                           n antifascli'tp olitics for a n um ber ofyears thought, 'JWW T.
                                                                                         Z
   -
       fVkJk thefiwftlkne p'c''Iœ everbasically received aReverend% blesklhgfordolhg
   :JJJ:
       Skahd ofwork n

A1lofthis and m ore,isexhaustively detailed with am ple evidence below .

Since the Plaiqtifs'havebuilttheirentire cpm plaint,and allsubsequentfilings,on the
   basis ofnarrativeswlzich they knew to be false,and which are contradicted by all
   facts and evidence,their requestfor evidentiary sanctions oughtto be denied.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 20 of 103 Pageid#:
                                    8107



                                                       Facts
     1. ThePlaintiffs'claim s,atleastso far asthey pertain to DefendantCantwell,
        arein clearviolation ofRule 11(b)(1)iq thatthesuitand subsequentmotions
        were broughtforthepurposesof;
           a. Causing undue financialloss,and publichum iliation to Defendants

           b. Im proving the socialstanding ofPlaintiffs,and the professiofm lapd
              politicalreputations ofPlaintifs'counsel.

                                Tw ee:

                      1   '
                          . .   I
                                nte
                                @intg
                                    erity
                                     .gr   Fi
                                        àtyf rst
                                            or   fo
                                                  'trAme
                                               tlsz    rica .
                     W e already knew thatwe have the bestIawyerson our
                     team as we . #'
                                   tsuaAr .
                                          wlazl-butwe're stillso proud that
                     both Iead counsels in ourCharlottesville suitwere
                     nam ed to Benchm ark Litigation'sTop 10 Fem ale
                     Litigators t
                                lelncl
                                     'plnarklitiglation--c'
                                                          otlr/lat-ticles,
                                                                         k/top.
                                                                              -'l.--

                     Congrats w
                              t
                              s.z
                              c
                              ' '-.
                                ..,kx
                                   .aa)
                                      3lar
                                         .-
                                          jj
                                           -o
                                            -.t
                                              '
                                              n.lwe
                                                  lê
                                                   kr
                                                    t.
                                                    .à
                                                     , rr?
                                                       k'
                                                        Hzl
                                                          pa
                                                           'k r.
                                                               s
                                                               v.nl
                                                                  t'
                                                                   $wz-
                                                                   .  :
                                                                      13hdu1-4n.I


                                           BenchmarkLitigatifn-Top 10WomeninLiligation
                            **           E t;
                                         .  f/$x
                                               ''3fi!ys-I:.rrté,r'
                                                                 y:l'
                                                                    f.t.ilJ,k'9t''
                                                                                 I()/ke(:(:ï:7)




           c. Hindering Defqndants'capacity to participate in politicaldiscourse
           d. Obtaininginform atiop through discovery tobeused forotherpurposes.
           e. Frighteningothersfa'om joilling Dçfendants'politicalcause,forfearof
              m eeting sim ilar repercussions.

              EnrichingPlaintiffsand theircounsel,notthroughjudgem entsor
              settlem ents,which they have no expectation ofobtaining,butratherby
              the support ofw ealthy donors,and crow dfunding on socialm edia.

                 i. Plaintiffsarereported tohaveraisedover$10,000,000
                    See Exllibitz7-Breakr
                                        rheBack.pdf
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 21 of 103 Pageid#:
                                    8108



           g. Coveringup the crim es ofPlaintiffs'associates.

              Gaizzing electoraladvantage forthe Dem ocratParty
     2. ThePlaintiffs'claim s,atleastso far asthey pertain to DefendantCantwell,
        arein clearviolation ofRule 11(b)(2)in thatthelegalcontentionsseek to
        extend the1aw in w aysw hich arefrivolous.

           a. Plaintiffs'counselâre wellaware ofthisfact.M terinterviewing
              Roberta Kaplan,Glam om-M agazine described how she cam e up with
              the bizarre excuse forthis abuse ofour Cottrts.
                    lt w as the late nineties,and the internet w as stillnew .B ut a
                    group had uploaded to the siteCtwanted''photosofdoctprsw ho
                    perform ed abortions,with theirnam es,hom e addresses,and
                    license plate num bers.Given an uptick in assassinations of
                    abortion providersand attackson ciizzicsatthetime,the
                    plaintifsin the suitargued thatthe site wasintended to,in the
                    words ofthe New York Tim es,(tstirup m ore violence.''Butthe
                    defqndants insisted thatsince the site wasn'texplicitwith
                    threats ofbodily harm ,the claim s w ere a violation oftheir right
                    tofreespeech.In theend,thesitelost.Thejudgmentawarded
                    theplaintiffs$107 million.
                    Kaplan had a hunch thatshe could pursue a sim ilar case'
                    againstthe organizersofU nite theRight,butshe needed a
                    statute topeg itto.So she picked up the phone and called her
                    friend Dahlià Lithwick,a legalcorrespondentatSlate who had
                    spenttheprevious 17years in Charlottesville.
                 ii. The1aw ,asLithwick observes,isseen asaratierdispasiionate
                    cbnstruction.ButKaplan has neverlooked atitlikethat.The
                    law isatool,andshehasthepowertowietdit.
                iii. W hen Kaplan returned to N eW York,sheknew she needed to
                    settleon alegalapproach.Itéeemed tohertiattherecouldbe
                    an elem entofincitem ent,the argum ent on w hich the case
                    againstThe N uremberg Filessitehad rested.Butitwasm ore
                    than that.She reasoned thaton a fundam entallevelthe m en
                    had conspired to com m itviolence them selves.In the end,
                                                                          1
                                                                             she
                    azld herteam dusted offa statute thateven Lithwick adm its
                    seem ed toher like tta bitofa long shot.''

                    Itwasdtaudacious,''Lithwick tellsm e now,im pressed.Itwasthe
                    K u K ltux K lan Act of 1871.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 22 of 103 Pageid#:
                                    8109



           b. Usin'g violencew llich w as initiated by their own associates,to gettheir
             .footthrough the door ofthe cotu-t,Plaintiffsin factseek to crim inalize
              the politicaladvocacy ofDefendants. '
                                                     )     '
           c. Plaintiffs contend thatDefendants effortsto understand and comply
              with Virginiaself-defenselaws,aremereattemptsto Ravoiéthelegal
              ramilcationsoftheirviolence''(Paragraph 119).Thelegglimphcation
              Ofwhich,isthatDefendants are som ehow uniquely prohibited 9om
              using force in defense oftheirlives,even when done in com pliance with
              V irginia law .

           d. Similarly,Plaintiffs'entketheory restson the absurd notion that
              applying for a pèrm it,having theACLU fightin courtfor theperm itto
              be honored,coordinating with law enforcem ent,and inviting reporters
              to ottrevents,are af
                                 llin furtheranceofa crim inalconspiracy.Tliisis
              becausethey literally believethatthese otherwise norm althings,are
                                                 .

              crim inal,in theuniqùe caseofpeople who hold theview sgf
              D efendants.

           e. In bringing tllis stlit,Plaintifs hope to alter the legaldelzlitions of
              ((violence''and t'conspiracy''in sim ilarfashion'
                                                              to how Plaintiffs'counsel
              spccessfully aided in altering the legaldefinition ofWm arriage''.Far
              1om seeking to uphold existing law ,they seek tta trialthatchanges
              ottr nation''
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 23 of 103 Pageid#:
                                    8110




                                    eet
                         '
                        1-l
                          itnte
                             .
                            yl geqc
                              nr
                             ..
                                 rîty  Fi
                                    ilyt rstlsz
                                        twt  fo-tr
                                                 -Amer
                                                     ica '
                    Atan event.on Tues,co-lead counselt                                               -
                                                                                                      'ù
                                                                                                       r.
                                                                                                        z
                                                                                                        'li
                                                                                                          îtar:félrtl        -olo
                                                                                                                                -,p
                                                                                                                                  saf
                                                                                                                                    s
                                                                                                                                    j
                                                                                                                                    l
                                                                                                                                    e
                    said ofourCharlottesvi
                    '                  '                          ll e    s   ui  .-
                                                                                     ts  4'1 bel    i
                                                                                                    eve      t  hat       ever   'y few'
                                        74:
                                          lj
                                           :i
                                            .xtts
                                                :t
                                                 k.tjj
                                                    .
                                                     jjk
                                                       ksjj:E<,ïfjjj
                                                         -j        ;j
                                                                    j
                                                                    .j
                                                                     .cgj  g l?7t .
                                                                                  c %
                                                                                    :
                                                                                    ..
                                                                                     E
                                                                                     (
                                                                                     :
                                                                                     ç
                                                                                     .:.
                                                                                       :
                                                                                       ;v
                                                                                        .
                                                                                        rv
                                                                                         u
                                                                                         r%rr         j
                                                                                                      r         rs    ,j
                                                                                                                       r
                                                                                                                       qq
                                                                                                                        k
                                                                                                                        d
                                                                                                                        xq
                                                                                                                         ï
                                                                                                                         :j
                                                                                                                          y
                    yOarS...WP 1
                               -1
                                )1
                                 51!
                                   $
                                   k? ,p
                                    423   j
                                          6
                                          '
                                          :
                                          )'
                                       C,)..             él
                                           ë...tJ,-.::.jj-.
                                                       -   -
                                                           .
                                                           y-i
                                                            -ë
                                                      . .. . .
                                                     ..
                                                              t
                                                              q
                                                               .
                                                              -.
                                                              i syj
                                                                   ... .
                                                                   :;p--k.:-t.
                                                                       ..
                                                                                     i
                                                                                     iq
                                                                                      ' i
                                                                                        %-
                                                                                         '
                                                                                         ï,
                                                                                          ,
                                                                                          6.
                                                                                           1-
                                                                                            #
                                                                                            :!
                                                                                             k
                                                                                             1
                                                                                             'z
                                                                                              -
                                                                                              '
                                                                                              ï
                                                                                              t1
                                                                             :.;'.y., .... ,.. .
                                                                              .      . .        r 51
                                                                                                  .
                                                                                               s.,.)6
                                                                                                    h
                                                                                                    (
                                                                                                  aku
                                                                                                   ..l.
                                                                                                      r
                                                                                                      t
                                                                                                      '
                                                                                                      !
                                                                                                      ,.
                                                                                                       r
                                                                                                       !
                                                                                                       .
                                                                                                        j
                                                                                                        )5
                                                                                                        jlt.
                                                                                                        -
                                                                                                        .. '?.
                                                                                                             -;k.,....r!
                                                                                                              .        J
                                                                                                                       :44
                                                                                                                        @
                                                                                                                       ..
                                                                                                                        .
                                                                                                                        ,)jk
                                                                                                                          g
                                                                                                                            !ll
                                                                                                                              -1
                                                                                                                               kt
                                                                                                                                ::l
                                                                                    ..

                    Provides a civic education.This is the kind oftrialand
                    cl
                     'vl
                       'ceducation ourcountly needs riglntnOW .''.                                                         w%.st.leana-a
                                                                                                                                       ti




                        4t
                         kttveets 7til
                                     ies

                ii. Plaintif W ispelw ey expects this case to ûdset a good new '
                    Precedent''on tthate speech''becausehebelieveéit(tleadsto
                    physicalviolence''.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 24 of 103 Pageid#:
                                    8111




                                                Turner'-7'1,
                                                           *QI'
                                                            i
                                                            z r
                                                              !Jts
                                                                 <stzl
                                                                     '
                                                                     sf
                                                                      J%arl
                                                                          j
                                                                          'e -z
                                                                              'L1!11
                                                QtK becatlse latespeechshcltl-antt '
                                                                                   nen e i             - .....j
                                                                                                              ,:
                                                                                                               .


                                    i
                                    j!
                                    5E
                                                                                          -I
                                                                                           .'
                                                                                           L
                                                                                           -,.
                                                                                            .r
                                                                                             1
                                                                                             :
                                                                                             ;
                                                                                             .
                                                                                             ,   4
                                                                                                 -
                                                                                                 '
                                                                                                 ,
                                                                                                 t
                                                                                                 w
                                                                                                 -o
                                                                                                  '
                                                                                                  -'
                                                                                                   /
                                                                                                   y
                                                                                                   k
                                    Lq
                                 x . :?
                                      t:
                                      :4.
                                .'!
                                  .x -.l
                                    5E  ...
                                          ::i
                                            EEë
                                              'f;ë?EE.;. 157
                                                           4
                                                           1,!1
                                                              :li,!  1.Y-:  E$
                                                                             1:
                                                                             l )
                                                                               .d
                                                                                E
                                                                                :
                                                                                r1lk
                                                                                   li
                                                                                    l
                                                                                    'l
                                                                                     E
                                                                                     t.
                                                                                      y
                             i;'
                               :i
                                ël
                                 '
                                 i
                                 .'.E
                                    .'
                                     j T:';
                                       E    .'ë
                                              @
                                              i
                                              .'
                                               L:'';: j
                             '. ':
                                 ;j.
                                     .L   .k   ï          r
                                                          r,
                                                          .:;
                                                          :.
                                                           .
                                                           . j
                                                             ?;
                                                              !
                                                              x:
                                                               jjji:k
                                                                    .j
                                                                     r$
                                                                      ..
                                                                       1
                                                                       .:
                                                                        :
                                                                        .q
                                                                         .
                                                                         -u.
                                                                           j.e
                                                                           yZ
                                                                            Zj
                                                                             rjj
                                                                               p.t;
                                                                                  jjt
                                                                                    j
                                                                                    ;
                                                                                    r
                             Repl
                                ying to .
                                        @E
                                         'T-zfesuiscl
                                                    narlie

                         Take itup withthe privatecorporation (and their
                        :pojI
                            wcl
                              .es)youjre us.
                                           lng.
                    '


                          In othernew s,lnate speech lèadsto physlcalvlolence,
                        ')
                          and som e upcom ing casesare going to seta good new
                        : precedenton that.xo
                             1:
                              0?og P1
                                    %1,.
                                       1ul11,23)J.
                                                 7-Til<
                                                      -
                                                      ltl.
                                                         ert'
                                                            VelAf?
                                                                 .Jierk
                                                                      t




     3. The Plaintiffs'claim s,atleastso far asthey pertain toD efendantCantwell,
        arein cleal-violation ofRule 11(b)(3)in thatthefactualcontentionslacked
        azèy basisin evidence,and thatno good faith expectation ofobtaining such
        evidence through discovery ever existed.

                                                          D efendant Cantw ell
     4. Far m ore than on any evidence,the conspiracy theory ofPlaintiffs'suitrests
        prim arily on attacking the characterQftheirpoliticalopponents.This task is
        sim plified by their opinion,thatcertain politicalv
                                                          'iews are inherenfly violent,
        and thatthose who hold such view sare,by extension,violentprim inals.From
        tllisitis inferred thatotherwise norm alactivity,such as having lunch,
        m eeting-ii
                   n a park,arranging fortravel,Rhaving fun'',and raising m oney,are
        allacts in furtherance ofthe crim inalconspiracy,thatisthe opponent's
        existence.

     5. In the som ewhatunique case ofDefendant Cantwell,this task isfurther
        sim pliled by the natttre ofhisprofession.
           a. In his capacity as > professiohalentertainer,D efendant Cantw ellhas
              been paid to entertain audiencesas a w riter,a st>ndup com edian,a
              nationally syndicated broadcasttalk radio host,aYouTube
              personality,and a publicspeaker.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 25 of 103 Pageid#:
                                    8112
          '                                                                  '
                                                                                 )

                                                              '
                                                                  .   1
           b. H e hasbeen seen on Com edy CentralTV,and heard on SiriuàxM
              Satellite Radio.
           c. Cantwell'sInternetradio show,The RadicalAgenda,is a live,
              km censored,open phonestalk radio entertainm entprogram ,which has
              alwaysbeen m arketed as com edic satire.
           d. W hile there islittle doubtthatPlaintifswotzld find hisactualviews
              .
                  objectionable,they aresimultaneouslywellawarethattheoutof
                  contextquotes' they present asproofofa crim inalconspiraçy, are in
                  fact,fûshock hum or''and dram atizations,being perform ed by a
                  professionalartist,on a Sctionalentertainm entproduct,for the
                  entertainm ent of a paying audience,and up untilthe lies ofthis suit
                  caused them to cancelthe contracts,paying advertisers.

           e. Despite the factthatllishum or offendslots ofpeople,Defendant
              Cantwellnever gotinto a violentaltercation atone ofhis
              perform ances,at any tim e in llis six years as an entertainer.Thatis,
              untilllis dem onstration w as attacked by associates ofthe Plaintifsin
              Augustof2017.

     6.'DefendantCahtw ellhasalsobeen a politicalactivistform ore than ten years,
        atthe tim e ofthis w riting.

           a. Cantwellhasbeen involved with the Tea Party m ovem ent.
                  Cantwellw as an organizerfor Ron Paul'sCam paigh forLiberty.

                  Cantwellw as a com m itteem an forthe Libertarian Party ofN ew York.

           d Cantwellran forthe United StatesH ouse ofRepresentativesin 2010.
           e. Cantw ellis a regular fixture in the N ew H am psM re legislattzre,w here
                  hetestifie'
                            sbeforevariouscommitteeson subjectswhich areofintere&t
                  tp llim .

                  Cantwell-
                          has attended dozensofpoliticaldem onstrations,supporting
                  causessovaried asm arijuanalegalization,opposiiion toforeigh wam,
                  gun rights,econom icliberty,rightto life,freedom ofspeech,num eroùs
                  candidates for public office,and yes,W hite N ationalist im m igration
                  policies.                                                      :

           g. In a decade ofactivism ,DefendantCantwellwasneverin''    a violent
              altercation ata politicaldem onstration,untilPlaintifs'associates
              attacked hisgroup in Augusiof2017.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 26 of 103 Pageid#:
                                    8113

                                                                                i
                                                                                1

     7. Defendant Cantw ellisa responsible gun owner,with a N ew H am pshire
        issued Pistol'Licenée,which he cherishes,and would notrisk forfam e hor
        fOrtune.
           a. W '
                hile m uch fuss has been m ade aboutshowing hisweapons pffto a
              reporter in N orth Carolina,days afterthe events in dispute,he has
              never oncebeen accused ofm isusing any ofthosew eapons,noteven by
              the Plaintiffs.

     8. Cdntwellconditioned hisparticipation in the U nite theRightrally on close
        coordination with 1aw enforcem ent,and cooperatçd ftilly with the
        investigationsthatfollow ed.    '
                     .              .                      .


           a. Cantwellspoketo'a Charlottesville detectivebeforeleaving New
              H am pshire

                    Sçe ExM bit17-CPDDetective20170717.m p3
           b. Plaintifs are in possession ofa video wllich show s Cantwell
              dem anding Kessler coordinatewith law enforcem entforthe IJVA
              torchlit m arch.                                 .

                 i. Thatvideo isunder protective orderso Plaintiffsdo nqtuse itfor
                    doxing.Audio segm entsare attached asExlùbitlo-
                    M eetclip.m p3 and Exhibit3z-M eetclipz.mp3
                                                                  '
                         .

           c. Plaintiffs are in possession oftextm essagesbetw een Cantwelland
              M osley,in which?afterDefendants'del onstration was attacked by
              Plaintiffs'associates,Captwellasked M osley to putltim in touch with
              llis contacts in law enforcèm ent.

                    See Exilibitl8-sM s.xlsx

           d. W hen Cantwelldiscoveredhehad been framedforycrime,heturned
              him selfin toVirginia authorities after retairling defense counsel.
           e. In custody,Cantw ellw aived llis rightto counseland spoke to Sgt.
              Accord oftheUVA Policeatthejail.
              W ith counselpresent,Cantw ellm et w ith form er federalprosrecutor
                                                                            .
              Tim H eaphy attheAlbem arle Charlottekville RegionalJail,and
              cooperated fully with hisinvestigation,which w asconducted atthe
              behestofthe Charlottesville city governm ent.
                                                       :
                 i. See Exhibitlz-H eaphy.pdf
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 27 of 103 Pageid#:
                                    8114

                                                                           l
                                             ,                             ;
           g. Afterapreliminary hearing showedm ostthestoryùadbeen '
              fabricated,and Cantw ellwasm leased,Cantwellm etwith Special
              AgentDino Capuzzo ofthe FederalBureau ofInvestigation,and
              cooperated fully with their investigatiop,providing them with m uch
              the sam e evidence hehas provided Plaintiffs'counselduring discovery.

                    SeeExM bitls-cantwellprelim .pdf

           h. Afterbeing released 9 om custody,Cantwellhasbeen in close
              com m unication with localand fqderallaw enforcem ent,to cvoperate
              w ith their investigations,and to dealw ith the threats and harassm ent
              he hasrçceived,on accountofrelentless slanderby Plaintiffs and their
              counsel.

     9. Itisin theinterestsoftim ealonethatDefendantUantwellstopslistinghis '
        virtues here.

      Cantw ell's Body Cam era V ideo and the A ugust 11th M eeting
     10.The tim eline ofdeceptiops involved in tlliscase beginsm uch earlier,butthe
        clearestevidénce ofthePlaintiffs'm alicipus effortsto deceive the Court,can
        be found in Paragraph 65 ofPlaintiffs'SecondA m ended Com plaintl

     ll.l-lerethe Plaintiffsclaim Y efendantsR>y,Cantwell,and M osley and co-
        conspirator David Duke attended anotherinrperson m eeting on August 11to
        plan and direçtthe unlawfulacts(?fviolence,intim idation,aild the denialof
        equalprotection oflaw .''

     12.InvoluntarycompliancewitiPlaiptiffs'discovérydemands,Defendant
        Cantw ellprpvided Attorney Koleu ch with a com plete video recording ofthat
        entiremeeting,on April4th2018.TV videowascapturedwith Cantwell's
        body cam era,Fhich he wore topreventprecisely thissituation we are faced
        with today.

     13.On or aboutM ay 3rd2018,Kolenich relayed to CantwellthatPlaintiffs
        believed Cantw ellwas stillw ithholding rèlevantvideo.Cantw ell
        subsequently m ailed a thum b drive to Kolenich with the rem aining body
        cam era videos,which consisted ofabsolutely notlling even rem otely
        interesting.
           a. One video contained m eye seconds ofCantw elland K essler m eeting for
              the firsttim e on August9th,beforethe battery on the cam era dies.N o
              violent conspiracy is hatched betw een the tw o strangers,ps is
              com ically alleged in Paragraph 64.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 28 of 103 Pageid#:
                                    8115



           b. AnothervideocatchesCanfwellcloshesshoppingatMarshalls,by
              him self.

     14.Thebody cam eravideoofthemeetihjisjustunder 114minutesin lehgth.
           a. The video captures Cantwelldriving to,and from ,thepark.

           b. The video capturesm eeting participantsèonsenting to the recording.

           c. The videoistim estam ped in one second increm entsatthe bottom right
              hand corner.
           d. The sun set during the m eeting,furtherconlrm ing the accuracy ofthe
              tim estam p.

           e. There can be no dispute that this video com pletely and accurately
                                    .

              captures the entirety ofthe m eeting described in Paragraph 65.
     15.The factthatthe Plaintiffsclaim ed Cantw ellhad notturned over a1lofllis
        video;isproofthatPlaintiffs'counselhad seen th: video oftheAugust 11th
        m eeting described in Paragraph 65,before they dem anded to see the test
        videosofCantwellgoing clothes shoppiqg,the nextm onth.They capnotclaim
        to havebeen unaw are ofw hathappenson thatvideo,prior to subm itting
        their Second A m ended Com plaint.
                                                                    '
                             ,


     l6.plaintiffs'counselhave had the video forovera year and a half,and are
        workingwith abudgetin excessof$10,000,000.
     17.Ifthe video contained w hatis alleged in Paragraph 65;

           a. Tlliscase would have gone totrialin July as originally planned,ifnot
              Soon er.                                                  .

           b. The Plaintiffd w ould not have had to w orry about any other discovery.

           c. Thiscivilsuitwould be the leastofD efendants'problem s,asw ew ould
              al1be in prison iftllis w e
                                        're true.

           d. Thatwould bethe sm oking gun thatevery politicalLeftistin the
              country wasdying to gettheirhandson.

           e. Plaintiffs'Counsetwouldbebragging on evqry TV and radio station in
              the country aboutactualevidence,instead ofslandering the
              Defendants'character and talking aboutthe President.
     l8.lnstead,thevideo captm es the Defendants in fearfortheir safety a'
                                                                         fter
        learning thatthe details ofthe August 11thUVA torchlitm arch had been
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 29 of 103 Pageid#:
                                    8116



        leaked to ItsGoingD own.org,an online distl-ibution hub forviolent cbm m unist
        propaganda.

           a. Sçe Exhibitpl-lGDTorchM arch.pdf

              ItsGoingDown.org Warpropaganda againstthe UVA Torch M arch
           b. ;ee Exhibitzg-clarityoG upture.pdfand Exhibit3o-
              ViolenceA gainstpolice.pdf
                                                                      '
                p
              ltsGoingDown.org postspraising M icah Jolm son - TheBlack Lives
              M atter activistwho gunned down 5 topsin Dallas

              See Exhibit36-Bikelzock.pdf

              ItsGoingDown.org postcalling for (tsolidarity''with Eric(Bike Lock
              Guy'Clanton,who wascharged with four counts 6fassaultwith a
              deadly w eapon for attacking llispoliticalopponentswij;h a bicyçle lock.

     19.ThevideoisunderaprotectiveordersothatPlaintifsdoriotuseitfordoxing
        innocentrallygoers,buta segm entofthe audio can be heard in Exhibitlo-
        M eetclip.m p3,in which;

           a. K essler announces thatthe plans for the torch m arch have been
              published to IGD

           b. Cantwell,knowingthethreatIGD pöses,imtunfamiliarwith theUVA
              plans,and only aware ofthe perm itforLee Park thenext day,asksif
              law enforcem entis coordinating with organizers aboutthetom h
              DAarch.

           c. Kessler responds in thenegative.
           d. CantwelltellgKessle%r hewillonly pa'
                                                 rticipate iflaw enfprcem entis
              involved.           q

           e. Keisler sayshewillcontactlaw enforcem ent.

              The entire group agreesthatthebesttlling rallygoerscan do is
              Rbehave like civilized W hite People''and avoid violence or conflictof
              any sort,and thatw e should calloffthe event ifpolice w ill not
              cooperate.

     20.Xtapproxim ately 55m iqutesintothebody cameravideoofthem eetinj',El.
                                                                           i
        M osely announcesthathejustgotof thephonewith thepolicq.An audioclip
        ishere provided asExhibit3z-M eetclipz.mp3 in which M osley says;
                                                                  i Pageid#:
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 30 of 103
                                                                  i
                                                                  -
                                    8117                          1                   .




                                                                     ltobe
              a.WAlright,Ijustgotoffthephonewitithepolice.They'regoing
                       protectipgusand lettingusdothistorch ligfltmarch tol ghti
                                                                               .They're
                       going tö be sending alm ostal1oftheir police officersthatthey) haveon
                                        .



                       duty,and getting somepeoyleforovertime.Havingthem allàasicàlly
                       standontheoutsideofus,andbasically,tl'ytostaythereinèase
                       counterprotestersshow up Ifcoupterprotestersdo show up,l
                                                            .

                       essentially,whatIexplainedtoher,1explainedtoVrourpl)n,and
                       she essentially said thatifthey :ee,like a bloc,like a black blbc,or
                       whatever,comingtowardsus,thepolicearegoingtomoveinàtostopit,
                       beforeitcoi ésup on us.Okay?Sp' we should be okay.''
                                '                               .
                                                                                      2
                                                                )   '                 j
     21                                         .                                     i
       .   The:City.'xofCharlottesville hlred form e:federalprosecut
                                                                   .
                                                                    orTim H eayhy,to
           conductan independentinvestigation intotheeventsofthatsum mlr.             ,

           Heaphy'sfindings furtherconlrm Cantwe'll's version ofevents.

              a. See Exhibitlz-lleaphyopdf
              b. Plaintiffs, counselare wellaware oftllisreport.Ih addition tp
                                    .                                        )the
                 '                                                           ).
                 obviousfactthatthey would be negligentnotto,their FirstAm     ended
                          /                                                  ;
                 Coi plaintincluded the Ggetphysical''quote from Page 117 ofthe
                                '                       .                   .j
                 H eaphy Report,in Paragraph 160 ofthe Am ended Complaint.Tllis
                 w as absent9om theinitialcom plaint,asthereporthad notyet   ' been
                       released.Beingawarethatthisreportdirectlycontradictstieirclaims,   .

                       Plaintiffsnonethelessknowingly subm itted their Firstand Sçcon
                            .                                                         I
                       complaintswith theproven falseallegation intact.Plainte sgherry
                       pickedthehelpfdlparts,andignoringthevastmajority 6fthèreport,
                       which w às decidedly unhelpfulto theirefforts to m islead tllil Cpurt.
                                                                                i
                       Quoting9om Page 70dtrheFBIagenttoldthedetectivethqtl     @theTW P
                       w as notlikely tt?cause problem s,though groupsthatmightkhow up to
                   .   opposp them could.''                                           !
                                                                                      l
              d. Quoting@gain from '
                       '
                                   Page 70dtrl'heADL noted thatthepubhcity
                       surrounding the UniteThe RighteventfFilllikely resultin in
                                                                                    k
                       extrem ely boisterous counter-protestfrom m'ilitantanti-fascist
                       groupslll:                                                     l
                              .                                                l
                                                                               i
              e.       Quotizig 9om Pqge71V ffortsto contactlocalCharlottesvm elresidents
                       asspciated with cou ter-protester r oupswere m etwith extrem e
                                                                                 1
                       resistance.As déscribed above,oficersattem pted to speak wi
                                                                                 i
                                                                                  th
                                                                                  .

                       m em bersofStanding Up forRacialJustice and Black LivesM atter,
                                            -       '
                                        .     -                                  ;
                       resulting in dem andsby a localattörney thatsuch contactsqease.As a
                                                                                      I
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 31 of 103 Pageid#:
                                    8118



             result,detectives wereinstructed n'otto reach outto anyone pffiliated
             with thos,e groupà. Offcerstold usthatthpy were gustratéd jjyaytuejy
             safety-focused inform ation-gathering actionsw em construed às
             harassm entagainstVocalm em bers ofthe com m unity and by the
             resulting lim itation in their ability to katherim portantintelligenceo''

                    See alsoExllibit44-lueftisttzawyer.pdf

           f. Quoting again from Page 71Vason Kesslerwasthemostinformative
              hxxman sourceCPD hadin advance ofAu> si12.Captain Lewiswas
              Kessler'sprimary pointpfcontactwitllin CPD ,andtheyexcianged
              em ailsand m eton severaloccasionsbetween early June and the lrst
              week qfAugust.Lewistold us thather goalwith these ekchangesw as
             todeterminehow farKésslerwasw illing towork wlth 1aw '
             enforcem ent.And,initially,itseep ed he would cooperate.For
             exam ple,they discussed whether Kessle:would be able to setup tents
             in the eventofinclem entweatherand how he could drop offand load
             audioequipm ent.On one occasion in July,Kesslercam e to the police
             station w ith his associate Brian Brathovd to review the CPD '
                                                                          .security
             plan .''

           g. Quoting9om pages71-72 Vn addition.
                                               toKessler,Bkatùovd,and
              Pierce,seyeralotherUniteThe Right speakers or attendeesspoke with
              CPD officers ahçad ofthe August 12 event.M ike znoch,an Alt-Right
              podcasthostand eventspeaker,and Trace CM les,a form erm em berof
                                                                          '
                                                                        :
              the FraternalOrderofAlt-Knights,told usthey had brief .
              conversations with officers.Each told CPD thathe expected a peaceful
              rally and hoped the pohcew ould protectM t-Rightgroupsfrdm violent
              counter-protesters.W e alpo learned thatoficersspoke F$th EliM osley
              and speaker Johnny M onoxide in advancq ofthe event.''       7

           h. Quotingfrom Page87 ttr
                                   laheinvestikationsunitm adecontactpwith
             Pikeyille,Kentucky oficialsto discusshow law enforcem entlm anaged
             an Alt-Right eventon M ay 1,2017.Thosecontacts suggested thatthe
             M t-Rightgroupswere generally cooperative with 1aw enforcem ent,but
              also thgtthe opposing groups n/eded to be physically separated.''
             Qugtingfrom Page 111RW hilelaw enforcementlackedconcrp    'te
             knowledge ofKessler'splans,anti-racistactivistssuccessfull#
             penetratedDiscord and developed significantintelligenceabputthe
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 32 of 103
                                                                  I   Pageid#:      1
                                    8119                          t             .
                                                                                    i
                                                                                    1
                                                                                    !
                  August 11 event.A ccording to Seth W ispelwey,itw ascom m ön
                  knowlédge am ong activiztsthatKesslerplgu ed to hold an evehtwith
                  torcheson August 11..Sim ilarly,Charlpttesvm e activistEm ily
                                                                        '   .

                  Gorcenskifecalled hearing abouttheplays fora Friday eveni  j
                                                                             1
                                                                              n: event,
                  as early asW ednesday,August9.M s.Gorcenskiknew thatthe event
                  would involvetorches,and assum éd thatihe eventwotlld bè in the
                  vicinity ofthe Rotunda.She did nptinform CPD .''

                  Quoting9om Page 113Cdlfessler,Cantwell,andothersarrived at
                  M clntire Park at 5:00 pom .to discussthe plansforthe evçzlipg.
                                            .

                  Cantwellasked ifKesilerplanned to coordinate with 1aw enforce> ent.
                  Kessler responded thathe did notwantto inform law enforcém ent,
                  because héw anted the eventto be a Rsecret.''Cantwellstrongly
                  disàgreed,nofingthatAntifaandotherantiwracistgroupsofvn
                  interfere with 1ee speech eveptsheld in public areas.Cantwellrefuqed
                  tobe apartofthem arch llnlpssKesslercontacted l@w enforJem ent.   ,

                  Kesslerthen placed a callto Captain Lew is,who instructed Kesslerto
                  callUPD PatrolLieutenantAngela Tabler.Kessler called Lieutenant
                  Tabler, then pass:d thephoneto an associate,whoinformedj  ;Tabler
                  thatthe group planned to assem ble atN am elessField on thé
                  University grotm ds,m arch to the statue ofThom asJpfferson in front
                  ofthe Rotunda,and m ake a shortspeech.''
                  .

     '


     22.1n Septem ber of2019,Plaintifs'co-conspiratorEm ily Gorcenski,cam e under
                            (                   '                           :
        suspicion ofbeing a ffed''by fellow crim ina'
                                                    lanarchibts.To dissuade them of
                                                               .


        thisconcern,G orcenskiiilform ed Twitterfollow ersthat,dispite being dtasked
                         .

        to callthe copsi'Gorcenskirefused. Gorcenskiexpressed frus'  tratioflthàtso
                                                                            '
                                                                    .
         few fellow Antifasendeavoredtojoin them in theircovericonfrontqt
                                                           .
                                                                        Iion with   '
                                    .

         Defendants,and thàtthey Tfwere explicitly expected to rely on the cops''.
                                                                        . *
                                                   '
              '
                                                       .                            !
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 33 of 103 Pageid#:
                                    8120


                                   '.
                           .

                   '       3tt,
                              !EmjlyG,
                                     ':
                                      ,
                                      -
                                      y
                   -'vj
                   .  (  ),
                          ..
                          j
                          q
                         ..
                            k
                            ):
                             ''lEmrl
                                   yGorcensk!
               O ne ofmy.favorite partp ofthe ''Em ily isa fed''criticism
               isthatwhen tlne decision was made to liotshow up on
               August11,IWasasked to callthe copsto tellthem
               aboutthe torch m arch,and Irefused.
               '


               ljyc ruth badrd ginsberg (()ltk
               I                             it
                                              iRt/-A'.Ser)Z.
                                              '            C.                                                     '                     i
                                                                                                                                        i
               !                                                                                                                        E
               !l.ncrder.to do somethîngyotlapparentlyhavete lickthebootsc)fthosethat
               '                                                                                                                        I
                                                                                                                                        @
               Iturnedlheoïhercheekwhen'    eieMzerealmcstmurdered andthen som eh
                                                                                ..0$& make                                              i
               ltheentire narrativeaboutyoubutyealnyctlkeepon keeping'on buddy                                                          j
               i                                                                                                                        @
               IhNlitter.
                        com/Emîlyr
                                 Gcrcelxski
                                          .-.                                                                                           1



               4 Fk
                  ..
                  *c..
                   ' *e.x
                        k,.
                          1.rtt
                              '.
                               gu..*ï.
                                     mw 43 u
                                           fl*b
                                              4x
                                              e0k
                                                --
                                                c:ts



                           ''
                               Va'Q: Eml.ly G zI4 (j
                                                   -rs
                                                     :jj..n3
                                                          . l
                                                          . .jtgwgt
                                                                r: .cen!lk..
                                                                           j.w
                                                                             <:etyw.
                                                                                  p(-
                                                                                    .j
                   .
                   kl7j't.y','s..4
                               jj>x  Pv
                                      epl yznc to ï&';
                                                     '
                                             *- '''' '.
                                                      ?
                                                      .i ..
                                                          rn)iyf afk
                                                                   rf.
                                                                     -
                                                                     e.r1
                                                                        f,
                                                                         .
                                                                         ).:
                                                                           i
                            )*' 7ilereMietequl
                            4                          'teaIotofantifascistgrouns      .' tinVL
                                                                                              ,rqi
                                                                                                ... ni
                                                                                                     aWhenAugust11
                            .
                            @
                            à i happened.Yetsomehcw.therewereonj.y'abouto                      no-zlwfhpeople atUva,most
                            ti studentsandcommunF
                            ë
                            i                                      xq
                                                                    tymembers-
                           j
                           .

                           j jnsteadofmutuala-
                           ?                 rd,wevvereexpli
                                                           ci
                                                            .t
                                                             l
                                                             yexpectedtorel
                                                                          yonthecops.
                           .
                           r
                           j
                           i                                                       o.0 a
                                                                                       :c
                                                                                       .ej
                                                                                         '
                           fi
                          ''
                           13.t
                              *u.:. EmilyG f
                                           s''
                                             ltètf
                                                 wi
                                                  lElrailytscrcenski.'
                                                                     Fer-!20
                           '
                   ..
                    .  r!,.
                          T@
                           :ë
                                ZJî 'Emil
                             .:k).>'
                            :k
                                        y''s
                                           qvillyouuseyoursoci
                                                .,
                                                             almeziaprofile'
                                                                           to l
                                                                              nelpusy.spread akvareness
                                                                                     ,-
                         '''            about'ahatshappenînginCllarlottesvillethissumfner wasthe:),expljcj:jyjir
                                        request(' %%'àsasked.in2017.kwasJ'1îtera'
                                                                                tly asked to bepublicand
                                        identifiable7i.
           '

                                        '
                                        ,    '
                                                   Stlrg t-/f..wafzori. f:
                                                                         .$-e.,z1
                                                                          ''    .7
                                                                                 ziat
                                                                                    <?2  r'%
                                                                                           .,                                           !
                                                                                                                                        E
                                            !'
                                             4.c..o11/4lnc.Ii'
                                                             :jdxe
                                                                 'l'm s
                                                                      .Gr,
                                                                         /wdeck   -jan.-$e. s:41:?
                                                                                                 4(.
                                                                                                   :i2
                                                                                                     J1eGQ
                                                                                                         .-.lnuft)effand h'cthers       E
                                            TlllsIsso nalveltsbcndenng onmatlclous.                                                 .
           a

           b. Ofcourse,relying on the cops was outofthe question,because
              Gorcenskfs group plxnned to com m ita crim e.

     23.Knowing allofthis,the Plaintiffs'stillsubm itted their Second Am ended                                            ,

        Com plaintwith the obviouslie ofParagraph 65 intact.
     24.K now ing alloftllis,Plaintiffs still subm itted their Second A m ended
        Com plaint with the obviousl1e thatD efendants dtook no stepstoprevent'
                               .                                                '
        violence,ilo less than fivetim es.
                                                                                                 l
                                                                  i Pageid#:
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 34 of 103
                                    8121                          (                          .


                                                                                                 t
                                                                                                 l
                                                                                                 !
                a. ln Pàragraph 97PlaintiffsgllegeY efendantstook nostepstà
                                                                          j
                                                                            prevent
                                                                                 '

                       apy violencbo''                                                           '
                                                                                             .   l
                                                                                                 f
               '
                b. In Paragraph 175 Plaintiffsallege dThese acts ofviolence'
                                                                           W eiIq nöt
                       isolatedorunplanned incidents.Thetorèlkrally Wasplazmedlwith the
                                                 .
                                                                     .
                   specific intentofehgaging in racially-m otivated violence,threats,
                                                                                                 1
                                                                         '
                                                         .                      j
                   intim idation,and harassm ent.The attackhupon the studentq'w ere
                                                             .                  q ,,
                   coordinated both in advance and on the day thatthey occurrçd.
                                                 '

                                                                                j
                                                                                k
                c. In Paragraph 192 Plaintiffsagain allege ddDefendants took no.steps to
                       prevent,oraid in preventing,theintimidating,te eatening,j
                               '
                                                                             . j
                                                                                 nd
                       otherwisèillegalcqnductthey knew wasbeing planned and .
                                                                             i
                       coordinated.''
                                   .
                                                                             t
                d                                                                                i
                   .   In Paragraph 23.2Plaintiffsonceagain alleje Y sfendantstopk no
                       steps to preveht,oliaid in préventing,the violent actions that they
                       knew wasbeing plarm ed.''
     '          e. In Paèagraph 349 Plaintiffsonce again allege ftrl'he failure ofk              .

                   Defendants'to take any stepsto aid in preventing the actionsldçscribed
                                                     '
                                                                                                 (
                       herein,byinformingthelawflAlauthoritiesorotherwise,violjtedthe
                       comm and of42 U.S.C.j 1986.
                                             '                             1
                                                                           k
     25 W 14e1,1Plaintiffé'counselfiled suitin October of2017,itm ay have be
         .
                                                                           ien
                                                                                         '
                                                                         l
          plausiblethattheir complaint,though itw asrepletew ith factual i
          inaccuraciesjwasSled with thebestofintentions.Theirclientsarej ltalented
             in the artofdeception,and wenttogrqailengthstokeeptheircrii esa
                                                                 .
                                                                                                 i
             sçcret.Defendantsam notthe m ostsym pathetic oftargets,and thr dom inant
             media narrativehypnotizedmostofthécountry,tobehevethepreclse
     '
             opposite ofthe truth.                                                               i
                                                                                                 ,
                                                                     .
                                                                                                 (
     26.Theinformation andevidenceprovided toPlaintifs'counselsincetùatdate
          h as éurely dissuaded them ofany m isconceptiqnsthey had'àtthe ovt
                                                                          ; set.

     27.D espitetlzisfact,owin: perhapsto theirown politicalm otivations,and         '
                                                                                                 i
          professionalambitions,they madetielselvesthewilhng accompliyesofa
          fraud ùpon this Cottrt,and a violentcrim izialçènspiracy againstDèfendants.
                                                                            r
     28                                  .
                                                                       :1
         .Ratherthan admittotheirerrors,Plaintiffshavedelayedthetriàl?  with
          outrageousdemanddfordiscovery.Dem andswhich they am certaiy cannot
          p/oduceçvidenceofacohspiracy w'hich they kzpw fI11lwelldoesnotexist.
                                                                                             h
                                                                                             .




                                                                                             )
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 35 of 103 Pageid#:
                                    8122



        Tlais can only beintel-preted asbeing driven by arlulteriorm otive,of
        obtaining inform ation thathasnotlking to do with the false claim s,such asto
        collectinform ation on their critics and politicalopposition,to beused for
                                     .
                                                     '

        other,nefarious,pvrposes.
                                '
                                             î                                     ,
     29.Ratherthan drop their false clalm sagainstD efendantCantw ell,Plaintiffs,
        counselfileda motion toenjoin him ,falsely claiminghehad madeunlawful
        tllreats againstPlaintiffs'counsel.

     30.In tllism otio
                     'n,Plaintiffs'counselfalsely claim ed itwas an unlawfulthreat
        for Cantwellto say hewould Rhave fun''with Plaintiffs'counselafter they lost
        tllis law suit.

     31.W hile this would clearly notbe a threatfor anyone else to say,Plaintifs'
        counselhoped thatthis obviously benign com m entw ould beinterpreted asa
        threatby the Cotu' t,due totheirm aliciously fictionalportray ofCantwelland
        his associatesin the com plaint.To bolstertllis false claim ,Plaintiffs'counsel
        provided otherunproven,or m ore accurately,disprovèn,false allegations
        againstCarztwellby Plaintiffs'co-conspiratorEm ily Gorcenski,and even blog
        postsand com m entsby other people,on websitesCantwellhas no control
        OVOr.

     32.1n this,they hoped to win by em ptionalm anipulation ofthe Court,w hatthey
        could not w in by law nor fact.               è

                         This Gets M uch,M uch W orse
        << A                                     ,
                                                                          .

         n 11thiswasinspired by theprinciple--which is quitetrùe in itself--thatin
          the big lie'there is alw aysa certain force pfcredibility;because the broad
          m asses ofa nation are alwaysm ore easily corrupted in the deeper strata
          6ftheir em otipnalnattu-e than consciously orvoluntarily;and thusin the
          prim itive sim plicity oftheirm indsthey m ore readily fallvictim s to thebig
          lie than the sm alllie,since they them selves often tell sm alllies in little
          m atters,butwould be asham ed to reàortto large-scale falsehoods.It
          w ould never com e into their heads to fabricate colossaluntruthz,and they
           would notbelievethatotherqcouldllavetheimpudencetodistortthe
           truth so infam ously.Even though thefactsFhich provethistobesom ay
                                         .
                                                                      .       i
           bebroughtclearly tt?theirm inds,they willstilldoubt and w aver and will
           continueto tllizlk thattherem ay be som eother explanation.Forthe
           grossly im pudçntlie alw aysleavestracesbehind it,even aflerithasbeen
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 36 of 103 Pageid#:
                                    8123



           nailed down,a factwlliéh isknown to allexpertliars in this world,and to
           àllwho conspire together in the artoflying.

           Thesepeopleknow only toow ellhow touse falsehood forthe basest
                       )#
              PurPOSOS.
                                           v
                                               4 Fam ousTp'z Century Statesm an
                                               .


     33.1n preparing tlliàfiling,Defendant Cântw ellwas M etwith a substantial
        dilem m a.

           a. The tim eline ofthisconspiracy islong.The detailsare m apy.The
              evidence isoverwhelm ing,butsom ewhatcom plex.
           b. On theone hand,the inform ation above oughtto m akeitplain to seç
              thatthisentire lawsuit,and everythinj donein furtherance ofit,w asa
              fraud upon the Court,and upon the Public.

           c. Concludinghereoughttobeenougi toaccomplish thegoalofending
              thisparticular abuse ofour Com ts,and brevity m ay suo ce.Defendant
              Cantw ellis com pletely devoid of any desire to w aste tlzis Court's tim e
              with excessive cognitive burdens.

           d. On theother,ourbeingatthisjunctureisevidenceofaratherunusual
              presllm ptivehandicap,llnique to these Defepdants.
           e. The publicperception broughtabouttllrough m edia bias,political
              cow ardice,and the yignaturebrazenness ofPlaintiffs and their
              coupsel,haveresulted in a whatwould otherwisebe ap unim aginable
              capacity foi.obvious deceptions to go unchallenged.
                                                   .



              Owing to tltis,itm ay be m orè prudentto illustratethe ftlllscope oftllis
              calum ny in excruciating detail,even atthe risk ofm aking a
              burdensom ely longfiling.

           g. Aftercarefulconsideration,and the contem plation off'uttu.e appeals,
              brevity w as crossed offthe listofoptions.Ifthe reader finds llim or
              herselfconvinced before a1lhasbeen revealed,they are invited toskip
              to Defendant's PrayerforRellefattheend ofthis docum ent.
           h. ForthecuriousPatriot,DefendantCantwellwilldedicateall'ofhis
              talents,and asm uch tim e ashe can,to m akihg the following pages as
              easy tounderstand,and enjoyabletoconsume,asthey arefactually
              accurate.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 37 of 103 Pageid#:
                                    8124



     34.Lestthe Courtcom e underthe m istaken im pression thatthe liescontained in
        Paragraphs 65,97,175,192,232,and 349,ofthe Second Am ended
        Complaint,were productsofm ere clericalerrors,or thatstriking these
       '
           paragraphsWouldremedy an otherwise meritoyiouscomplaint,itisworth
           calling attention to the factthateverytlling else in the lawsuithingeson
           variationsofthevery samelieswehavejustexposed above.
     35.The entire suitisbased on a claim which Plaintiffsknew wasuntrue,well
        prior tothe arrivalofD efendantsin the city ofCharlottesville.Plaintiffs
        intentionally participate'd in a w ell-planned, politically and ideèlogically
        m otivatèd,violentcrim inalconspiracy.
     36.1n furtherance ofthiscoilspiracy,Plaintiffs havq accused Defendantsof
        precisely the crim ethey them selvesconspired to,and indeed did,carry out.
        In placing D efendantson the defensive,and burdelaing them with legalcosts,
        they have successfully sllielded them selvesfrom having these exactburdens
        placed upon them .

     37.plaintiffs'counselhave,atbest,purposely sM elded their eyes9om the truth.
     38 Plaintiffsrely on neither1aW nor factto accom plish the goalsofthis suit.
        They are not even m lying orlw inning.W inning w as never the purpose ofthe
        action,butw ould be a fine bonus should theirpow ersand talentfor deception
        earn such a prize,and we m ay becertain they willcarry tlliscalum ny
        tllrough untilthey @re com pelled to stop by som e force otherthan their own
        will.Inform ative and entertainingthough a trialm ay be,D efendantshope
        tllisSling willcausethe Cotu.ttobe thatforce.

     39.Shou1dPlaintiffsbesofortunatetofind them selvesin frontofajury,they
        willrely t?nprejudicefora favorableverdict,siinilarly tohow they haverelied
        ollthe sam e in theirm otion to enjoin Defendant Cantwell.
     40.Even ifPlaintidsarenotsofortunate,they havealready managedto
           bankrlp tDefendants,chasethem from the streets,dim inish their im pacton
           thepoliticaldiscom se,enrich them selves,garnerfam e,gather intelligence,
           and generally delight in the m isezy ofpeople they hate.

     41.W ith a newly proposed trialdate ofOctober2020,they have successfully put
        tllis in m om entalproxim ity to the m ost epic electoralcontest in recent
        m em ory,and anyone w ho glances at the Tw itter feeds ofPlaintiffs gnd their
           Counse1)williaveahardSimebelievingtlliswasaccidental.             l
     '

                                                                   i
                                                                   .
                                                                   q Pageid#:
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 38 of 103
                                    8125
                                                                   ;

                                                                               I
                                       The A ccusation                         r
                                                                               l
                                                                               1
     42.W ith thehotableexceptipn ofDefendantFields,Plaintiffsareincapkbleof
         â
          ccusing a nam àd defendantofdirectly iM icting any dàm age upon 1any of'
         them .
                                                                               i
     43.Asidefrom theasyqtunchallqngedikctthatnoneoftheothernamqd
         Defendantsactually didanytbinzto any
                                   '   '''  -
                                              ofthePlaintiffs,
                                             '-'' .          '
                                                               andaside'
                                                                       from any
                                                                       à
         w ellwarrànted skepticism asto Plaintifs'credibility,such fqlsifâable claim s
     '
         w ould prove detrip entalto their m alicious and fraudulenteforts. I
                                                                               i
                                                                               k
     44.T0overcometV schallenge,Plaintiffshavealleged a tfconspiracy''by
        Defendantsto directtheunspecised actionsofunhamed parties,wlt    r
                                                                          ose
        allegedly unlaw'
                       '
                        fulactsare presentqd withoutevidence, and allegedtoflave
         dopedamagesF'llichareequallyunprovenandunquantif'iable. 1
                                                                 j
             a. In Par:gyaph 1 Plaintiffs allege that''Over the w eekend ofApgust 11
                 and1j,201t,hundrex ofneo-Nazisahdwhitesupremacistsltraveled   .

                 from zleakand fartodekcend ttpon the college town ofCharlottesville,
                 Virgiziia,'in ordertoterrorizeitsresidents,èommitactsofvibjlence,
                 apd usethe town as a backdrop to showéase for the m edià and the
                 nation a neo-nationalistagenda.''                          l
                                                                              i
             b. In Paragraph 3 Phintiffs allege ddD efendants are the individuralsand
                                                                                   ,

                 organizationsthatconspiredtoplan,promote,and carryoutthe
                 violeptevents in Charlotteyville.''                          '

             C. In Paragéaph 5PlaintifsallegedTheviolence,suffering,and!emotional
                 distresst:hat occurr
                                    .ed in Charlottesville was a direct. intendpd,
                                                                                ; .and
                          1                                 '          -.
                 foreseeable resultofD efendants'llnlawfulconspiracy.Itwas'G
                 #ccord'njtoplan-aplantheyspentmonthsworkingoutapdJ
                                                                  whose
                 implementation they actively oversaw aseventsunfolded on the
                 ground.
                       .
                        ,,.                                               j
                                                                          k

             i* InParauraph 10Plaintiffsallegethat''
             c                                     AsaresultofDefendipts'
                                                                   !
                 intentionaland coordA
                                     @
                                      nated planstocomM tWolepce againsjithose
                                                            .


                 who stood up for m inority residentsin Charlottésville,W isprlwey w as
                 harassed,intim idated,and assaulted by Defendants and their co-
                 conspirators''                                               l
                                                                              ?
             e. In Parpéraph 11Plaintiffsallege''AsaresultofDefendants'1
                intentiozalandcoordinated planstocommitviolence ag
                         '                        ''*'. .             aihstlminority
                                                                  '-''-
                 residenty,M uniz w as intim idated and harasped oh m ultiple pc
                                                                              ' casions
                 on A ugu t 12
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 39 of 103 Pageid#:
                                    8126



           f. In Paragraph 21 Pl>intiffs allege ''Spencerplanned and 1ed theviolent
              torchlightrally ath.
                                 is alm a m ateron Friday evezlipg.''

           g. In Paragraph B.Plqintifsallege ''D efendants Planned and
              Coordinated a Schem e to InciteViolence,Threaten,lntimidate,and
              H arass Charlottesville Residents on August 11 and 12''
           h. In Paragraph 60 Plaintiffs allege that''The application for thë Unite
              the Rightperm itsubm itted by DefendantKessler daim ed thatthe
              eventwould be a protestofthe rem oval6îthe Lee m onum ent,but
              Defendants also intended thatthe rally would instillfearin
              Charlottesville's m inority population and causeviolence.''
                In Paragraph 62 Plaintiffs allege that''allagrèed and coordinated with
                and am ong each otherto plan,organize,prpm ote,and com m itthe
                llnlawfutactsthatinjuredPlaintifsand countlessothersin
                Charlottesville.''

                In Paragraph 64 Plaintiffs allege that''Defendants Cantw elland
                Kessler m etin Charlottesville on August9 toplan and directthe
                Ainlawflllacts ofviolence,intim idation,and denialofequalprotection
                oflaw .''                                                   .

           k. In Paragraph 67 Plaintiffs allege thatDefendants ''did soto plan the
              intended actsofviolence,intim idation,and the denialto citizeùsofthe
              equàlproteçtion oflaws.''

                In Paragrash 70 Plaintiffsallegethat''OneInternettoolDefendants
                used extensively toplan and directillegalactsw as the chatplatform
                D iscord.''

           m .In Paragraph 71 Plaintiffs allege that 'A ''Charlottesville 2.0''server
              w as established on Discord in June 2017.Tllis serverwasused to
              dired and plan llnlawflllactsofviolence' '

           n. In Paragraph 73 Plaintiffs allege that''lndividualD efendantp,
              including Heim bach,Parrott,Cantwell,and Ray,were a11participants
                on D iscord,and participated in the dimection,planning,and inciting of
                llnlawfllland W olentactsthrough Discord.''
           o. In Paragraph 82 Plàintiffs allege that''Although certain postson the
              Charlottqsville 2.0,Southern Front,and Anticom Discord servershave
            '
              been m ade public,num erous other D isèord servers and channels w ere
              used along with the aforem entioned serverstoplan and cpordinate
                attendance and violentacts atthe events ofAugust 11 and 12.''
                                                                               j
                                                                  I Pageid#:
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 40 of 103
                                    8127                          )
                                                                               !
                                                                               l




             p.lnParagrâph11Plaintiffsallegethât''OnAugust11anb12,
                  Defendants Successlllly Im plem ented the Violence and Intim idation
                  YheyHadPlanned'                                              j
                                                                               l
             q lnParagraph 148Plaintiffsallegethat''W hileplanningthei)
              .

               torchlightmarch,Defendantswereawareofthefactthatope2 firesaz'e
                  illega1oh UV A'scampuswithputquthorization''                 1
                                                                               i
             r. In Ppragrapù 149Plaintiffsallegethat''In both Mstoricalcaj!es,justas
                  with crossbm ning,the use oftorchesw as connectèd with racial
                                                             '
                  violenèe;torcheswereëhosenbyDçfendàptsandco-conspiratorsaj
                  partofa deliberàteplan to ekoke fear ofthè sam e lrind ofviôljence.''
                                                                         '

                                                                               '
                                                                               j
             s. ln Paragraph 174 Plaintifs qllege that''Tllisw asconsistentFi
                                                                           ' th the
                  xznlawfulplan developedby Defendantsthrough theirconspsatorial
                  acts in the weeksand m onthsprecedihg theseevents11    l
                                                                         r
             t. In Paragraph 175 Plaintiffs alleee that''These actsofviolencè were not
                  isolatedorunplannedincidents.Thetorchrallywasplazmejwiththe
                  specifcintentofengaging in racially-> otivated violence,thrèats,
                  intim idation,                                      l
                              andharassmènt.Theattacksupon thestudent,  were
                  coqrdinated60thin advanceandon tiedaythattheyoccurr4id.''
                                                                               ;
             u. In Paragraph 186 Plaintiffs allege that''0n August12,Defendants,
                theirco-conspirators,and othersacting attheirdirection exqr
                                                                          çuted
                  theirplan to caru outracial,religipus,and ethnicviölence, 2
                  intim idation,and harassm ent.DefendantsKessler,Cantwell,M ojley,
                  Heimbach,Hill,Invictus,Ray,Spencer,Damigo,FieldsjPa/ott,
                  Tubbs,theNatiohalistFront,LeagueoftheSouth,NSM ,TW P,
                  Vanguard,theEastCoaptKnights,theLoyalW ltiteKnights)FOAK,
                  andhundredsofStormers(m any ofthem from StormerBook Clubs)all
                  Participated in the violentevents ofthe day togetlle:w ith co1i
                  conspirators,including Duke and theProud Boys.''             )
                                                                               '
                                                                        1
                                                                        .
             v. Iq Paragraph 187Plaintiffsallegethai''Defendantsqnd co- )
                  conspiratorsp1annedtoarrivlearlyandanticipatedandencàuraged
                  theJzse ofViolence to asdistthe rally,''
             W.In Paragraph 191Plaintiffsallegethat''Consistentwith the 5
                  conzpiraèy'sefforttoorganizeandmaximizeviolehtàctà,aY
                  conspirator and m odqratôron Discord told participants ''we'
                                                                               -
                                                                             llbe
                  #uttinkoutavideofo'rbasicforpation,roles,andcomm'ahdsltoallof
                  the group leyders shortly,''''
             x. IziParagraph2)Plaiptiffsallegethat''THeEvenssOnAugust12Were
                  Intentiopally ViolentIn AccordanceFith Defendants'Plannil
                                                                          ng,,
                                                                     '
                                                                 .             j
         t
                                                                               I
                                                                               I
                                                                               l
                                                                               1
          '
                                                                                                                j
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 41 of 103 Pageid#:
                                    8128                          t
                                                                  l.

                                                                                   :       .                        .

              y. ln Paragraph 207Plaintifsallegethat''Uohsistentwith their
                   .


                       elaboratèplannin:andlessonsinbattlefieldtactics,Defendà/sand
                       theirco-conspiratorscharledtllroulh thepeacefulclerzywhèn they
                                                         --               --       -               -- - '
                                                    qf                                                          ;
                       arrivedatthepark.                                                                        j
              z In Paragraph 208 Plaintiffs allege that''The violenceby thè i
               .                                                            j
                DefendahtsattheentrancetoEm anci/ation Park followed aJ
                 consistentpattern açcording totNei. rpre-setplan.''        i
                                                                            l
              aa ln Paragraph 215 Plaintiffs allege that''M they had plannedl
                   .
                                                                            h
                 Defendants used theirshields and rodstoplow tllrough people and
                                                                      .                4
                       knock them over.
                           .
                                                                                                                )'
                                                  Theyusedrodsandflagstoassaultprotestss.''
              bb                                                               '
                                                                                   j           ,
                                                                                                            '



          '
                   o   ln Paragraph à)Plaintifsalleze
                                       ''''
                                        .     .    '''' tha't''AftertheFact,
                                                                           '' Def
                                                                                endr
                                                                                   Iants
                       Celebrated Their SuccessfulPlan toInciteViolencè''                                       I
                                                                                                                i
              cc.In Paragraph 278 Plaintiffs allege that''The planned viqlencé brought
                       aboutbyDefendantsinCharlottesvilleonAugust11and 12ieftan
                       indeliblemark on Plaintifs,Charlottesville,and thereptoft2e
                       cquntry 1,                 '                             q                           .

                               .                                                h
              dd.ln Paragraph 302PlaintiftsallegeShât''Defendantsplan forjhese
                       othereventytobeviolçnt.'                                                                 .
                                                                                                                k
                                                                  '
                                                              .                                                 j
              ee.In Paragraph 312 Plaintiffs allege that'''
                                                          A11Defendants,with'the
                       exception ofDefendantFields,on behalfofthemsel
                                                                    vesorthei
                                                                            j
                       organ kzationsfor'
                                        whichthe#areagents;plannedandcoordinâtedthe
                       UnitetheRight''ra11y,''encouragedattendancq,activelyorgaj
                                                                               vzed
                       followersto attend,coordinated logisticalsupportto atteqdeqs,
          '
                       promotedthe''rally''àsviotent,andencouragedattendeestohrepare
                       forand com m itviolentacts.''                                                            r
                                                                                                                .

                                                                                                                l
              ff. In Paragraph 314 Plaintiffs allea
                                                  '''
                                                      '
                                                      e that''DefendantSpenc
                                                    -''  '
                                                                        ''h' '
                                                                               er:nd
                                                                                  !
                                                                                     co-
                       conspiratorM clzaren m etin person to plan lxnlawfulactsofvi
                                                                                  'olence,
                       ihtimidation,and denialofequalprotection fortheUnitether
                                   '
                                                                              !Right
                       events rj                                                                                y
                             .                                                                                  ;
                                                                                                                /
              gg.lnParagraph316Plâintiffsallegethat''DefendaptsRay,Carttwell,
                       and M osley and cp-conspirator David Duke attended an in-pérson
                       pl
                        anningmeetingon Apgust11toplan uoawftllactsofviolql
                                                                          nce,
                       intim idation,and denialofequalproteçtion atthe U zlite theRight
                       eventsff                                                                                 l
                               .                                            l
                                                                            ) M osley
              hh.ln Paragraph 321 Plaintiffs allege that''DefendangKessler apd
                       m oderated,i'eview ed,and m anaged the Charlottesville discuksion
                       forum on the application nam ed Discord to directand plan llnl
                                                                                   r awful
                                                                                                                k
                                                                                             t
                                                                                             .

                                                                   ;
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 42 of 103 Pageid#:
                                                                  'j
                                    8129



                   actsofviolencè,intim idation,and denialofqqualprotection àtthe
                   Uz
                   H litetieRighteventskAlongwithKesslerandMbsley,Defeqdantk
                    eimbâch,Parrott,Cantwell,Ray,an agentofDailyStormezf(and,
                   hence, DefendantsAnglip and M oonbaseHoldinjs),and co-coinspirator
                                              .



                   Tyrone w çre allparticipants in Disçord and in the O ection,plannlng,
                   andincitingofsuchAlnlawfulactsthrpughDiscord,includingjtheuse
                   ofweaponsandobjectstoinfllcthalw andintimiéate.Defendants
                   VanguardA m erica, Identity Evropa,TW P,League ofthe Soutih,and
                   M oonbaseHoldings(through Daily Storm er)allhad memberj
                                                                         !on the
                   Discord channelj'  .                             '    r    '
                                                                         i       .
                                                                                             I
           ii.InParagraph 325Plaintifi'
               .
                               --''   sallegethat''DefendantsC'antwell,Kessler,
                                                  .
                   M osley, Anglin,Ray,and others,raised funds,planped forlegal
                                                                            l
                   supyort,and arrangedtravelfortheparticipantswhoehgagld in
                   xlnlawfulad sofviolence,intim idation,and depialofequalpmi tection
                   atthe U nite the Rightevents.''                          !
                                                                            ;
           jj. In Paragraph 327Plàintiffsallegethat''Defendants Cantwell,Mosley,
                   Spencer,Kessler,Ray,Anglin,and co-conspiratorsSlanned ahd
                   organizèd a''secret''torch paradeatUV A forAugust11,with aplan
                   and intentto intim idate,threaten and havass Charlotte.villq
                   reSidentsyparticularly Jews,blac'ks, alld otherm inority residept
                                                                                 ,  s.
           W                                                                                 ;
                   In Paragraph 328 Plaintifs allege that''Dèfendants Cahtwell
                   .
                                                      .   -   '.             1
                                                                              ,M osley,             .

                   Spencer,Kesslér,Ray and lnvictus attended and participated in the
                   violeptAugust11torch parade,and d4mectedand incitedpiyqical
                   assaultsandviolence,theusè ofopen Sam es,andtheintimidation of
                   m inority residents and thosewho advocate for equalrights fpr
                                                                               '
           '
                   m inority citizenso''                                       i
                                                                               '
                                                                                 k
           l1.In Paragraph 337Plaintiffsallegethat''Defepdantsplotted,!
                   '
                           .
                   coordxnated, jand executed a com m on plan tè engage in violehce and
             intimidationin thestreetsofCharlotte'skille''
                                          '
                                                                      J
                                                                      j
           mm          è
                   In aragrap
                       .
                               h 338Pl ainti
                                           fs all
                                                e getha  t''
                                                           In Rl
                                                               eherance
                                                                      hofa
                                                                      l
             conspirac'ytoviplatethe rightsofPlainte sand otherblack ynd Jewish
             peopleandtheirsupporteré,Defendantsrepeatedlyengagedjn
                   cam pqignsofviolence,threatg,and iptim idation àtLee Parkiand
                   tlzroughout the city of Charlottesville.''

           nn.ln Paragraph 339Plaintiffsallegethat''Defendantshavecopmitted
                   nùm ep usovertactsin f'artherancq ofthe conspirac to violate
                   P1aihtiffq'rights''                                                       l
                                                                   '
                                                                                             i
                                                                                             r

           oo.actPar
              ln ualagr
                    knoaph
                        wledgeo
                           346  ft
                               Pl he
                                 aintSe
                                     iffc
                                        stal
                                          iolnege
                                                1985(3)''Defendants'allposslssed
                                                  that                                 . '
                                                                                           é
                                                                       antl-civitrightsconspiracy



                                                                                             l
                                                                                             1
                                                                                             ;
     '



                                                                  f Pageid#:
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 43 of 103
                                                                  l
                                    8130                          l
                                                                                           l
                                                                                           I




                     described in thiscom plaintthatwasplanned aBd then u dert
                                                                             jaken
                     againsttieclassofAm erican citizensdescriàed-including azp' mberof
                     thePlaintiffsnamedherein.''                   '           i
                                                                               ;
           v
                        '
                                                                         !.
               pp.lp Paragraph 347PlaintifsallegethatjjDefendants,AsorganAqers,                .



                     planners,prom oters,and leadersofthe cohspirac'y,wqre each'in a
                     position and had thepower to have étoppèd the anti-civilright
                                                                             '   's
                                                                         x                 t
              conspiracy ortoaid in stoppipgit.''                    I
                                                                     '
     45.T0 fT
            prove'
                 'theirèopspiracy,Plaintiffsstrlngtogetherallmapnerofi
                                                                     yerfectly
           '




         norm aland légalbehavior,which any saneperson oughitoexpectJfalawful
         and peacefuldem onétration.Raising m oney,arranging fortravel,eve
                                                                        'n
         applbngforpermitsanddiscussingVir/inialaw,areallgmsentedks
         evidenceofcriminalinteht.                                                         l
     46.8y willofPlaintifsand theirço-conspirators,violence ensues,'despl
                                                                        te
                                                                        k
         Defendants'besteffört..Plaintiffs intentionally m islead this Courtby
                                                                         '

         claimingtheorganizationalactivity forthelawfuldem onstrations,kerein
         factelem ents ofa violentcrip inalconspiracy carried outby Defendgnt
                                                                          i s..
     '

                                                                          l
     47.1n reality,the conspiracy was thatofPlaihtiffsand their co-conspiràtork.
                                      -''                                        -'
                                                                                  ''
                                        .                                                  ù
                                                                                           i
                                              P requel                                     I
                                                                                           l
     48.plaintiffs'co-conspirators,ifnotPlaintifsthem selves,had attem ptèd to
        unlawfully pre#entpriordem onstrations in the city.              )
                                                                         I
                                   M ay 13th                     j
                                                                 I
     49.0n M ay 13th2017,somenamed Defendants(notipctudingDefendallt
         Cantwell,whoFaswhollyunawareoftheseplans),andvariousasdo
                                                                'ciates,
         heldademohstratipnin Charlottesville,Virgini:.t'hepàrtiçipaptstliénot
         announcçtheirplansin public nordid they apply for ény perm it,npr
                                                                        i
                                       ,
         coordinate with 1aw enforcem ent.                              '
                                                                                           l
     50.Thlsevent,though provocative,causednoviolence,thankstotheljck of
         capacity(orPlaintiffsandtheirco-consjiratom toperpetrateit,on i
                                                                       lccountof
         their unaw areness.
                                                                                           i
     sl.Despltethepeacefulandlawfulnatureoftllisdemonstratioù,Plaizt
                                                                   j
                                                                    iffs
                                                                     '                 '

         allege withqutevidencethatthisdisplay.carried a crim inqlinfent. .
               a. In Pàragraph 50 itisalleged thatdtr
                 .                   .'
                                                    lqheM ay 1à eventwasplanned and
                  intendedto'intimidate, threaten,andharassCharlottesvillerl
                                                                           'esidents
                     on the basià ofrace,religion,and ethnicity.''
                                                      .                                    ë
                                                                                           l
                                                                                           i
                '

                                                                               l
                                                                  t
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 44 of 103 Pageid#:
                                                                  ;
                                    8131                          1
                                                                               '




                b. In Paragraph 54 itisalleged thattdcapitalizing on thepercèiyed
                    .

                    successoftheM ayevent,andmotivatebbythesamedesiret'
                                                                      t)achieve
                    racialand religious subordination ofcity residents, Defendaqt
                                                                                ;sbegan
                    planzlingforadditionaleventsinCharldttesvilleo''           l
                                              M ay 14th
     sz.plaintifsconspicuously skip overthe eventsofM ay 14th,no doubtbecause,in
           keepiùg with theirintentto defraud this Court, they knew itwouldy
                                                                           inotbe
           helpfultotheircase.                                                 '
                                                                               I
     53.The H eaphy Reportdescribed the events ofM ay 14thasfollows;           l
                                                                               !
                                                                               l
                a. X heM ay 13 eventsprompted a strong,im m ediate reaction im ong
                                              '
                    Ch>rlottesville,sprogressi*ve
                                               ' com m unity and broadened it
                                                                            'sfoc
                                                                                /us
                                                                         .
                    beyondthestatùesthem selves.Politicalleaders.
                                                  .             criticizedthyI
                    sym bolism ofthqùse (?ftùrches and theracistidqology espouàed atthe
                                                                              1 .
                    eventsyA group quicldy organized a counter-proteston Sunday,M ay
                        l4- acandlelightvigilattheLeestatùe.A largecrowd gathlred atthe
                    Lee statue thatSunday night. Speakersatthe eventfocusedj
                                                                           pn '
                    embracingdiversityandinclusion andrejectingimageryandjtactics
                    used by Kesslerànd Spencer.Severalfghts occurred When Kqssler
                    arrived and disrupted the event.Severalpeople including Kel
                                                                              sble: were
                    arrested.,,                                               l
                                                                               !
                b. SeeExhibitlz-Heaphy.pdfPage2                                2
                                                                               1
                                                  July8th                      I
     54.0nJuly 8th,Plaintif Wispelwey,co-cbnspiratorEmilyGorcenski,a2dothers,
           participatedinariotinwhichLefli:tagitatorsattackedpolice,andlhadbeen
           arrested and tear gassed by authqrities forthese eforts.
       '

     55.These evehtswere widely publicized
                                         . on localTV , radio,andin prinyL
           publications.They were$hesubjectofraucôusdty councilmeétingk,which
        .--''              '''           '*''               '
                                                           ''
           were them selveswidely publicized in localand nat ionalm edia. --'!
                                                                             r
                                                                             !
                a. SeeExhibit47-z3Arrestedl8.pdf- New York TimesarticledJ
                                     '
                                                                           'scribing
                   23arrestsafter((counterpmtesters,,(jepjoyedpeppersprqy.alj
                                                                            ipolice
                    ofscers.
                         .
                                                                               1
                                                                               p

                b. SeeExhibità3-cBslgl8.pdfFrom th: CBS 19TV Webbite,sio
                                                                       1
                                                                         wing
                   oneofmany examplesofTV coverageoftùeevent.          J
                                                                               ë
                                                                               ;
                                                                               l
                                                                               i
                                                                                                                     l
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 45 of 103 Pageid#:
                                    8132
                                                                                                                     l

             M aiorPl
                *' '
                     easantsofthe CharlottesvillePoliceDepa
                     '                                   ''
                                                          *'
                                                             rtmentsaiki ofthe .
             teargasdeployment  on July8fhdfFbu are damn nkhtIgassed them,J'  :       '
              needed to be done, adding thatCPD wastfunder
                             ),                        ' attack.),                                                   J
                                                                                                                     j
                                                                                                                 .   r
                                    SeeExhibiiso-pleasantsopdf-M ticlein theCharlottesk
                                                                                      jille
                                    D aily Progressdescribing the incidentreport.                            '
                                                                                                                     g
                                                                                                                     ;
                                                                                                 .                   :
     56.TMsmediqcoveragerendersitimplausiblethatPlaintifswhoareyesidents
        oftheCharlottbsvilleareaareunawareo?thesefacts.         j
     57.Thiscoverage,andabundantotherevidence,rendersitimplausiblejthat
        Plaiptiffs'counselremai!lunawareofthesefacts.             J
        ((                                   '
                                                                                                                 j.v
     58.Cotmterprotestèrsp(see,rioters)openly admitthatthey refusedpg;jjc
                                                                        .e
        ordersto dis#erse.
                     .       :!.E
                                (.;
                                  '
                                  w
                                  t...
                                  .i Gene.r
                                          .l
                                           .cSp#Ml
                                                 wl
                                                  'k?,g..
                           .' ''
                 ..  .::jA.jk
                            s:v' Gcp=rmj
                          k ..
                         ::
                                       G
                                       l
                                       'yGoy
                                       T' - ..
                                          '
                                          .
                                             tzs.skj
                                                   ''
                 '

                 Thisi,
                      sagoodphotoIlooko'
                                       nJuly8iàatIlusi
                 rqm inded m ysellof,                                                                    '
             '


                 Poiiteintio'
                            tgeàfretrèataftèrfâillngtoéispèrselo
                 counter-Dr
                 ,       * ot
                            esterswith teatgan
                                           E  canistery.




                 o'.'a ''..             j.-c..
             '    :w
                 ..              1-hv.e
                         ?.:zk.PR.    la, .J...a
                                               v.ye.
                                                   -j
                                                    ..ba'.
                                                         1..
                                                           ,
                                                           %:
                                                            k>.,
                                                            ,  .;
                                                                :% %.:
                                                                 ... ,,
                                                                      ?
                                                                      .&..
                                                                         j:.s
                                                                       .xf  <;.
                                                                              (:t.k
                                                                                  -..r.t
                                                                                       -4.
                                                                                       . .rlix
                                                                                             .k(.
                                                                                                a.
                                                                                                i'-t.
                                                                                                  l':
                                                                                                    ci


                 6 Rptweuet.a
                            q '66lijem'q
                                                                                                                                                        l
                                                                   l
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 46 of 103 Pageid#:
                                    8133                           k
                                                                   i
                                                                                                                                                        l
                                                  .
                                                                                                                                                        i
                                                                                                                     ,                                  j   '
     59.SeeExhibit48-l8streazhl.mp4 and ExM bit49-J8Stream 2.mj4 -Livestream
        videosfzom Charlottesville resident,and (tcounterprotester''1 Em ily                                     .                                 .

        Gorcenskiatthe July 8th2017 KKK dem onstration.

     60.The lesson Plaintif W ispelwey learned from beingtear gassed by 1aw
        enforcem ent,wasthatRpatrioticactivitv''oughtto lapd one on Ran FB1watch
        list''                                '-

         lf1.lîi,:j
                  ëQ4':.
                       Y..:.: Sethw i           ?avj
                                                   t;yet.,n
                                                          'ub..Jt
            .
          ..     @
                 t,'
                   i
                   (qq.,ë
                        i,
                         .
                         ,@
                        ;:p
                          ,
                          @i;
                            @
                            .
                            .        spelweyta'
                                              uy.
                                                l  -    .
                                                        i        .j
                                                                  .I4 z-t
                                                                        -l'
                                                                          ..
                                                                          li)
         jj(:iE
          lj   :'
             . . .E.
                       t
                       ;  @
                          @
                          è
                          (
                          .
                          !i.
                            E
                            'h Gi
                                venthe ci
                                        rcum s
                                             ta nGes , t
                                                       l.
                                                        .
                                                        ue  pat.r
                                                                icflc act i
                                                                          vi/             y.otton an FBl
                                                                            iIShould land '            .i
          .,
           j
           :.'
             .
               :).
                ::
                  .
                 ..  N
                     :
                  ::ki.
                     sss.':
                         R.l
                           is$iill:l:l4
                                      js:
                                        jk
                                         j'
                                          .1
                                           .I
                                            i;
                                             ll.                                                       .......               .....      ..........,,.
                                     7       ''''''

                         Same goesfordo-
                                       lng theJe'
                                                stz th
                                                     .ing.'
                                                          -


                         The1'e,!lactuall
                                        yconflatedChristianand Am eri
                                                                    ca.12
                                                                        -
                                                                        .'
                                                                        wh..


                                                                                                                         5
             .,E
             t i $h.
         !
         . : i:'
               .
               ë
         4.j.1,j
                g
               .,
               j
                 .
                tj
                i
                  lt
                   :
                  E:
                 E:
                    j
                    St
                     E
                     :t
                      ..
                      5.yk!'
                        s.
                         ! ,
                           Eà
                            !t
                           ::
                               k
                               E . seth e
                               j..... .
                                               lspelwey
         .   :.1
               ::
                 ..
                  ;E5
                   '
                   kj:.
                      .
                  itwm .
                        j
                        ..
                         yrg.
                            .ëj!
                             E
                              .:
                               :    . u
                                      j
                                      ms
                                       kj
                                        .
                                        lq
                                         p
                                         k
                                         j
                                         :
                                         .
                                         .y
                                          .s
                                           jd
                                            .
                                            s
                                            r
                                            t.. .A
                                             jx
                                              j
                                              :
                                              .z9
                                               -j
                                                :h
                                                 jg
                                                 .
                                                   .. .
                                                  )E
                                                   :
                                                   j.
                                                    *
                                                    .t
                                                    h,
                                                     .jj
                                                       g
                                                       .
                                                       y;
                     .



         Speaking of patriotic activity,Iast year's 4th was a few
         days before KKK cam e to tow n.C'ville-lty tried to
         dictate 'ignorilng them''(cf.CPD & .f)I
                                               >'lè
                                                  .kesigrjel'ofthe
         'resistancez).ButResistance/patriptism dictated & Ied
         1000 to show up & confront,incl.350 m arched in by
         cle1
            -gy-




                                                                                                                                     c/k
                                                                                                                                       *x
                                                                                                                                        g

                         Seth Wispetwey (:
                                         -2
                                          .F
                                           -
                                           teîl-
                                               '
                                               7.
                                                ethlDu.
                                                      s
                                                      h'
                                                       k-Jul4,
                                                             ,.
                                                              2f
                                                               x)'
                                                                 19
                                                                  -
                         lt:lxjjqsjJE
                                    );s
                                      l)
                                       .j
                                        .Ti
                                          :'l.)4
                                               u:
                                                :1:ï::àfL.'
                                                          -'
                                                           t.:T
                                                              .:
                                                               èv
                                                                'fid:'hfp,:
                                                                          t-(
                                                                            .)#E)@:.l'-i
                                                                                       f-r-'
                                                                                           -'
                                                                                            ;:.
                                                                                              :-.y$
                                                                                                  .'
                                                                                                   )
                         /
                         '.nd the 'Xireworks'   ''K%$e gotin retul'   n v/eretearcasaftel  'safepassatne'k'/a.
                                                                                                             s
                         gl ven to fhe K1'a.n by1  .n'iïitarized.laï.
                                                      E              ,;enforcel
                                                                              .'
                                                                               nent.'n relatedinevsf
                                                                                                   s.a'rlthcse
                         Poppin-c ofF trocketsin.the streettonigI         3tistfi-agering Ser-
                                                                                             lousXressreadicn.
                         1'1
                           7:
                            71:
                              I
                              -
                              i1
                               ::
                                8
                                rt1
                                  L'
                                   t,
                                    k
                                    d
                                    ii
                                     hr
                                      E2
                                       p
                                       '
                                       .J
                                        -
                                        .l.''ï
                                        )    :
                                             il
                                              rl
                                               i$ï
                                                 t.. '
                                                     ï
                                                     :
                                                     .
                                                     7.
                                                     E(:
                                                       '-
                                                        ':
                                                         $
                                                         'è
                                                          ïf
                                                           j4'
                                                             kt
                                                             $J
                                                              .
                                                              )'
                                                               t'
                                                               ...
                                                                1(
                                                                 :
                                                                 .
                                                                 é
                                                                 ':
                                                                  t
                                                                  Ek
                                                                   l
                                                                   or'
                                                                     k1
                                                                     c:
                                                                      .r
                                                                       :f
                                                                        )
                                                                        .


                         Seth W ispelwey t-
                                          ?
                                          h.l
                                            s
                                             i
                                             leï
                                               /r
                                                ile.
                                                   tl
                                                    '
                                                    lDtlb -Julz
                                                              1L
                                                               ..
                                                                201f
                                                                   :
                                                                   l
                         Fi
                          ghtwhite supremacy.Pray '   aithyourfeet-
                         .'
                          %x+
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 47 of 103 Pageid#:
                                    8134



     61.See Exllibit46-vFArrestz.pdf- Veronica Fitzhugh,a dtcounterprotester''w as
        later arrested a second tim e,for assault.

     62.Sqmenoteworthy quotesfrom theHeaphy report(Exhibitlz-Heaphy.pdf)
        regardingthebuly8theventinclude;                                      '
           a. The emotionalintensity atJusticePark duringtheldan rally was
              m ostacutenearthebarricadesencircling the Klan.Farther away,the
              eventrem ained largely peaceftzluCharlottesvilleresidentsBo and
              M aureen Perrieltostoodin Zone 1andneverfeltasenseofdanger.
              They noted a clear separytion between counter-protesters and the
              K lan,though they did see a couple ofttscuffes''in the crow d.

           b. In addition tonoise,counter-protesterslaunchedprojectilesatthe
              K lan,including apples,tom atoes,oranges,and w ater bottlesz

           c. At4:00 p.m .,City M anager Jonesreported to City Councilthatthe
              Com mand Centerttreceived reportsofsome objectsbeing tllrown atthe
              polièe''buttherearenoinjm ies.
           d. Charlottesville resident Casey Landrum observed people tlkrowing
              bottles atthe Klan.
           e. Ann M arie Sm ith suggested thatthe positioning ofthe police betw een
              the barricadeswasdfunsettling''because thepolice faced the
              counterprotestersw ith theirbackstothe Klan,giving the crow d the
              im pression thatthepqlice were pm tecting the Klan w hile suspiciousof
              the crow d.

           f. Around 4:00 p.m .- the scheduled end tim e forthe Klan event- the
              crow d began chanting for the police to shutitdown.According to
              eyewitpessElizabéth Pettit,the crowd was frustrated thatthe police
              allowed the Klan to exceed theirtim e.Captain Shiffletttold usthat
              becqusethe eventw as delayed by the arrestofcounter-protesters
              blocking the Klan's pointofingress,ChiefThom asagreed to give them
              twenty m ore m inutes.Shortly after 4:00 p.m .,Lieutenants M cKean
              and Hattèr spoke with Barker and inform ed herthatthe Klan had
              twenty m ore m inutesto conclude theirprogram .
           g. A t 4:22 p.m .,LieùtenantH atter told B arker that the K lan's ttim e is
              up''andpolicewould escortthem back totheirvehicles.Theklan did  ,

              notobject.AccordingtoM ajorPleasants,they were(fready togo.''
                                                       J

           h. At approxim ately 4:25 p.m .,the Klan leftJustice Park.Policetold the
              Klan to return through the path in the crow d on H igh Streetcreated
              and m aintained by the VSP m obile field force.Again,policelined up
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 48 of 103 Pageid#:
                                    8135



              theKlan and told fheuito m ove quickly.Police form ed a w all'to
              separate the K lan from counter-protesters.Barkerbelieved the path
              was uhduly narrow,which allowed counter-protesterstoreach through
              the tthum azicop w a11.''Police shouted atthe Klan to keep m oving,even
              after onem emberw aspunched in the faceyAccording to Barker,the
              Klan struggled to exitthe park.LieutenantDurrette noted thatdasW e
              escorted theKKK from therally to the garage,w e encounterçd people
              thatthrew tom atoes,water bottles,and som e officersw ere spiton.''

              By 4:30 p.m .,theKlan entered the parking garage.The Com m and
              Centerissued an orderto hold the Klan insidebecause counter-
              protestersw ereblocking thç door.Coincidentally,one ofthe Klan's
              vehiclesbroke down insidethe garage,wllich required thatitbe
              pushed aside and leftbehind.Am anda Barker explaihed thatpolice
              instructed the Klan to stay in theirvehicles.She described itas
              ttterrifying''because theKlaziw ere ddtrapped insidethe garage''and
              could hearthe counter-protestersoutside.Policeinstructed thé Klan to
              line up theircard and prqpak: to quickly exitthe garàge.

              W ith the increasing am ountofcounter-prptestersgathering outside of
              the garage doorapd blpcking the Klan's exit,LieutenailtH attertold
              theComm and Centerqthisisserious''andm 4uested permission to
              declare an unlawfulassembly.H e also asked for m ore officersfrom
              zonesto assistatthe parking garage and inform ed the VSP m'obile
              field force thathe plazm ed to declare an unlawfulassem bly.Chief
              Thom asgavepermission tom aketheunlawful-assembly dectaration.
              An all-hands callsubsequently wentoutto CPD officers to reportto
              4th Street.Captain Shifflettrecalled thatCPD officersw ere not
              instructed to puton riotgearprior to resppnding to'the all-handscall.

           k. At4:35 p.m .,LieutenantH atter organized CPD,A CPD ,and VSP
          .                                                               :
              ofûcers a:wellas severalsheriffs deputiesinto a line in frontofthe
              parking garage.Hethen used abullhorn toannouncethattie
              gathering had been declared an unlaw fulassem bly.At 4:38 p.m .,
              M ajorPleasantsleftthe Com mand Centerandwalked towardsthe
              JDR Courtarea.214 H eobserved counter-protesterssurrounding
              LieutenantHatterattheparkinggarage.M ajorPleasantsassum ed
              com m and ofthe rem aining CPD offcers in Justice Park and m oved
              them to assistLièutenant H atter.     .                    '
                                                                           !
              The line oflaw enforcem entpersonnelin frontofthe parkingigarage
              Pivoted and pushedfhecrowd awayfxom the garagedoorané'
                                                                  y
                                                                    across
              4th Street.215 W ith the driving path cleared,the Klan exited the   .

              parZnggaragearound4:45p.m.216LieutenantM cKeanagal
                                                               indrove
              the lead carto escortthe Klan.Barker told usthatasshe and the
d                                                                                    '                                                                                                               '                                               '
         .               .
                                     '       I                                                                                              .
                                                                                                                                                        ,                r   .                                                         .
                                                                                                                                                                                                                                                                             .   !
j                                '
                                             Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20
                                                             '
                                                                                              ,.    Page 49 of 103
                                                                                                               r   Pageid#:
                                                                                                                    '                                                            ,                                                                               .                                                                       ' '
                                     .
                                                                                 8136 .
                                                                                                               j         .                                                                                                                           .                       .




j
I.
 I               .
                                                 . ., ' ..
                                                     '                                                              '                                                                .       '
                                                                                                                                                                                                         .                                 .L. t'                                            .
                                                                                                                                                                                                                                                                                                                                             ,
l                                    .                                                                                  .
                                                                                                                            '                                                    .                                                                                                                       .       '



                                                                                 .             otherItlahmembersYoveaway,counter-protestersconfrontid
                                                                                               cars                                                j.
                                                                                                                                                      the                                                                          .
                                                                                                                                                                                                                                           .                                                     .                           .
                                                                                                                ,   llitthem with weapons,and ffstood in our way.gg Lieutenynt
                                                                                               M cKean told usthatthe exitplan did not go sm oothly becauàe,on
                                                                                               H edge Street,he and som eK lan Vellicles turned rightyetothqr
                                                                                                                                                           ' Klan
,
q                                                                                              vehiclesturnedleft.AlloftheKlan vehi
                                                                                                                                  .
                                                                                                                                    clesmadéittothe. 25:
                                                                                                                                                       0Bypass
                                                                                                                                                       j '                                                                                                                                                   .
                                                                                               and im m ediately leftthe City.'                                                                                                                                                  j
                                                                                                '                   '                                                                                                                                         ' ''
                                 .
                                     .
                                                                                                                                '
                                                                                                                                    .
                                                                                                                                                    i
                                                                                                                                                    .
                                                                                                                                                                         '
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               ' '
                                                                             .
                                                                                          m .By allaccounts.thecrowd ofcounter-protestersbecamehostileto1aw
                                                             .                                 enforcem eptpersonnelafter the Klan veM clesexited the JDR Court                                                                                                                                                                                  '

1 '                                                      '
                                                                                                         ' aze.Fi'azlk Buck.à.form er City M ayor',w asprese()tforthe -,
                                                                                               parkinz zar                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                 .
                                                 .
                                                                                               - y 8-
                                                                                               Jul    e
                                                                                                      -'ve
                                                                                                      '  -
                                                                                                         ''nt.'
                                                                                                              -
                                                                                                              '
                                                                                                              H'e'told usthat-after the Klan
                                                                                                                                           -
                                                                                                                                           ' lefq-
                                                                                                                                                 'counter-
                                                                                                                                                         ''pm trs
                                                                                                                                                               ) ters
2
1    .                                                                                         turned on law enforcem entalid ((thingsgotcrazy.,,sjjzàheth pettit,an                                                                                                                                                         .
                                                             '                                                                                                                                                                                                                   j
                                                                                           .   eyewitness,observed thatcounter-protestersand police had hostile
                                                                                               interactions,facilitatedbycounter-protesterswhotauntedtv; po
                                                                                                                                                         *' ,
                                                                                                                                                         '
                                                                                                                                                             lice*
                                         ,
                                                                                               for helping the Klan.Reverend Seth W ispelwey said theffpoliicq becam e                                                                         .             ''*'
                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                   .
                                                                                               the enem F'to m anv in the crow d.asDeople were anzrv thattheDolice
                                                                                               ttp'rotected the m am ''Ann M arie Sm ith told usthatthe crowd Rturned
                                                                                                agqinjtthepolice''afterthe Klan lef' t,partly becavsp ofthe riotgear
             '               '
                                                                                               and aggressiveactionsofofficers.Som ecrowdm emberschanl
                                                                                                                                                     ted ddcop:                                                   .
                                                                                                                                                                                                                                                                                                                     '                           '
                                                                                 .                                                                          gj                       .                                                                                   .
                 .                       .
                                                                                               andKlan kohandin hand!                                                                    .
                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                 y
                                                                                                        .
                                                                                                                                                  ). .           .
                                                                                                                                                                                                     .                                     ,
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     .

         .           -                           .                                        n.LieutenantO'Donnellexpecteécounter-protesterstodisperslafterthe                                                                                                  .                   j                                   .       .
                                                                                                                                                                                                                                                                                                                                             .
                                                                                               Klan departed.H e told usthatwllile m ttch ofthe crow d leftthe area.
             '
                                                                                               some cotmter-protestersrem ained and hadan daxtogrind.''i
                         .
                                                                                               LieutengntHatterexplained thatCPD andVSP Gdid@ piss-p/orjob of
                                                                                               ptreatine
                                                                                                       ='
                                                                                                        'toJusticePark.Hefearedthatofscersbecameisllatedand
                     ,                                                                         hadto.fend forthem selvedin dangerousspotswith jyun(jre(j,
                                                                                                                                                        lofpeople
                                                                                               around them .''LieutenantM ooney losttrack ofhisassigned V SP '
                                                                                               troopersatthispointanddidnothaveawaytocommunicatlwith '
                                                                                               them,LieutenantO'Donnellsipilarlytoldusthatwlien hebl1ought
                                                                                                                                                        '
                                                                                                                                                          llis                                                                                                                                                       .

    '
                                                                                               assigned oo cersto the JDR Courtga/age,the VSP troopers ysàigned
                                                                                               to hiszone Gdisappearedob                          ' î  )                                                                           .




                                                                                          o. A large group ofcounter-protestersm oved tow ard an alley néxtto the
                                                                                             JDR Courtwhere the CPD SW AT team and its arm ored Beaq'cat
                                                                 .
                                                                                             vehicle were staged.Counter-yrotestersapproached the Bear'  cat,
                                                                                                                                                         y
                                                                                               prpm ptiùg LieutenantUpm an tocallforassiptance 1om VSP.CPD
                                                                                               SW AT officçrs established a perim eter around the Bearcataztd
                                                                                     '.
                                                                                               LieutenantUpman com mandedthecrowd to dispersefrom th!earea.                                                                                                                                                          '
                                                                                               VSP SW AT responded to LieutenantUpm an,scau s ruelp,w'oving                                                                                                                                                  .

                                                                                               intothealley and keepihgthe crowdaway fm m theBearcat.V ajor                                                                                                                                                      '
                                                                                               Pleasantsthen ordered CPD SW AT to m bve to the luevy Opez'
                                                                                                                                                         rà H ouse                                                                                                                                                                       ,

                                                                                               Parking lot.                                                                                                                                                                      1.
                             .                                   '       .
                                                                                                    .                       .
                                                                                                                                                                                                                                                                     .           .
                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                 j               .                               .
             .                                                                                              .                                                                                            ..           .                             '
                                     .               .                                                                                                                                                                                                                                   .               .                           .
                                                                                                                                                        .
                                                                                                                                                                                                                                                         .                       f
             '                                                                                                                                  '

                                                 . .
                                                                     .
                                                                                                                                    .                                                                                                                                        j
                                                                                                                                        ,           '                .                   .                                '
                                                                                                                                                                                                                                                   . .           k
                                                                                                                                                                                                                                                                             j                                                   .
                                                                                                                                                                                                                                                                                 j               .                       .
                                                                 '
                                             .   .                                                              .                                                                                .                            z.                                             j                                               .
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 50 of 103 Pageid#:
                                    8137

                                                                          l
                      .
                                          .                               L
              CPD officers and counter-protesterswere also gathered on azi:outdoor
              ram p near the JDR Court.A fem ale counter-protesterkiçked;CPD
              Oo cer EricThom asin the gyoin,provoking OfûcerThom astb arrest
              herforassaultingan o*icer.In an attemptto disruptthe arrest,two
              countér-protesters llnked arzdswith the arrestee and fellto the
              ground.OfficerThoG as ordered the group to sqparate and w arned
              them severaltim esthathe planned to deploy OC jpray.Afterthe tllree
              individualsrepeatedly refusbd to cooperate,OfûcçrThom assprayed
              the arrestee and thetwo linked counte*-protesterswith OC spray.
              Oo cer Thom asthen arrested thefem ale counter-protester and one of
              thQ people who had interfered with his arrest.H e escorted thà
              arresteesto a vyflnearthe JDR Courtoperated by the Charlottesville
              Sheriffand described the scene as a Rm ad house.''LieutenantM ooney
              reported tpthearea and recalled detectingOC sprâyin theair.
           q. The interm ingling and clashesofCPD,VSP,and counter-protesters
              alongHighStreetandneartheJDR CourtpromptedMajor/leasants
              to declare a second unlawfulassem bly.H e used a bullhorn to announce
              the unlaw fulassem bly and order the crow d to disperse.The èrow d
              failedtodisperse,despiterepeated
                                             'com mands.M ajorPleasantstoldus
              thatcounterprotesterscontinued to engage law enforcem entpersonnel
              whostruggled tom aintain control.CPD DetectiveBraden Kirày was
              told to géthisriotgear,which w as stored atthe Charlottesville Circuit
              Courthouse.Vepasunabtetodo so,given thesubstantialcrèwd and
              sim ultaneousneed to respond to the disturbanceson H igh Street.

           r. Usingabullhorn,M ajorPlçasantsissued a dispersalordertothe
              crowd and announced three tim esthatchem icalagentswould be used.
              N ö warning,however,wentoutover CPD olrVSP com m unications
              prarning 1aw enforcem entpersonnelon the ground.Charlottqsville
              residentM ason Pickettheard a dispersalprderand noticed that
              counter-proteiters did notdisperse.He obserked law enforcem ent
              dtacting responsibly'
                                  'by issuing warnings and putting on gas inasks.
              PhotographerPatrick M orrissey said thatpoliçe m ade repeated
              dem andsoverbullhornsto disperse and tllreatened to use teargasif
              countef-protesters did not leave the area.R èverend Seth W ispelw ey
              recalled seeing troopersputon gasm asksbutdid nothear any
              warning rqgarding the im pending tear gasdeploym ent.Alan,
              Zim m erm an,president of Congregation Beth lsrael,sim ilarly observed
              1aw ezdbrcem entdonzling gasm asksbutdid notrecallany w qrnings
              from policebeforethe releaseoftear gas.

           s. CFD Deputy ChiefEm ily Pelliccia'screw w as staged pearby in the
              Lévy Opera H ouseparldng lot.She objerved streetm edicsextract
              m em ber: from the High Streetarea fortear gas exposure.She ofered
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 51 of 103 Pageid#:
                                    8138

                                                                          t
                                                                          ;
              to assistbutthe street m edics and victim srefuséd CFD'Shelp.Rather,
              they scream ed at CFD to dtgo away.''As a result,CFD did notl
                                                                          tend to
                                                                          2
              m any victim softeargasexposure.W heh Deputy ChiefPem cèia
              questioned one ofthe streetm ef cs,she was spatupon and in'fprm ed
              thqtthey travelw ith Antifa forAntifa's protection.
           t. ChiefThom aswasupsetoverthe teargas deploym ent,ashehad
              insisted thatgasnotbe used withouthisdirectinstkuction.W heh
              M ajorPleasantsreturnedtotheCommandCenter,ChiefThlmas
              confrontedhim aboutthe deèision touse gas.M ajorPléasants
              specG callytoldtheChiefttyou aredam n right1gassedthem i'itneeded
                                                                          ,

              tobe done.''H e furtherexplained thatCPD way fstm derattack.''
           u. Despite the m annerin which the decision w asm ade,ChiefThom as
              now be1.
                     ievesthattheuseofteargaswasappropriate.ChiefTiom as
              noted thatthe gas had the desired effectand caused the drowk
                                                                         d to
              disperse quickly.H e alqopointed tothe factthatbecause ofthe use of
              teargas,neither CPD norV SP had to bçcom ephysicalwith the crowd.
              ColonelFlaherty sim ilarly told usthathe agreed with the depision to
              deploy gas.H e told us despite confusion aboutthe who gave the order;
                                                                          '

              he believes thatbased on the circum stancesthatarose on July 8,tear
              gasw as going to be deployed ttregardless.''

              Afterthe tear gasw as deployed,the crow d along High Street;
              dissipated.Som eèounterprotesters rèturned to Justice Park and
              cùqgregatedin Zone4,whereofficersequipped.them selveswlth riot
              gearin anticipatioh ofcongontations.A bullhorn W as again ttsed to
              declare a third un'lawfulassembly at5:22 p.m .,prom pting the crowd to
              disperse.A11policeunitsbegan withdrawing from Justice Pai'k.The
              rem aining counter-protesterslef'tthepark peacefully and without
              incident.''At5:29 p.m .,M aurice Jonesreported to City Counçilthat
              the crowdswere ddslowly butsurely''dispersing.By 5:38 p.m .,'m ost
              police uhitshad been relieved >nd the Com m and Center closed.
                          '
                                                                          ;
           w.AftertheKlan event,PublicW orksdisassem bledthebike-raèk
              barricades and secured them in JtpticePark.PublicW orks ai
                                                                       lso picked
              uptrash inthepark,sndingdiscardedbodyàrmorandastritcher.
           x. Law enforcem ènt personnelm ade tw enty-tw o totalarrests at the K lan
              event

                 i. V SP O bstruction ofJustice 6

                 ii. VSP Obstruction ofFree Passage 1
                iii. CPD Obstruction ofJustice 3
'




                                        Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 52 of 103 Pageid#:
                                                                            8139                     J 4
                                                                                                                                                                                                              '
                                                                                                                                                                                                                                          .



                                                                                     .       .                                                                   '                                                                '

            .
                        '
                                                                                             .                               .       .                                           '                                .
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                           j            .
                                                                                                                                             .
        '                                                                                     ..                                                                                                  .                                                       . .
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                           i'       '
                                                                                                                                                 .
                            ' ' .                                            '                               .                   .                    .                                                                       .                                                   .                               .
                                                                                                                                                                                                                                                                                                                                                           j                                            '
                             '                                                                                               iv. CPD U.bstruction ofFreePassage 5                                                                                                                                                                                          l
                                            .           .       .                                                                                                .
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      .

                                                                                                                                                                                                                                                                                                              .                            .
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                .'                          '
                                        '               .
                                                                                                                             V. CPD
                                                                                                                                  . Assault 1.5                                                                                                                                                                                            .               l
                                                                                                                 .                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                           j                                .
                                                                                                                             Vi. 'CPD Failure to Disperse 1                                                                                                                       '
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                  '.
                                                                                                                                                                                                                                                                                                   .                                                       l
    .
                                                                                                         ,
                                                                                                                                 :                                                                                        .       .
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                      ,           .                                        j
                                    '
                                                                                                         '
                                                                                                                         vii c*D Disorderly copduct1.t
                                                                                                                                     .
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                      '               .
                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                     viii. CPD W earing M ask in Public3                                                                                                                          .                                                                        :

                                        .
                                                                                                   y. M ostarresteeswerereleasedon summonsaccordinl
                                                                                                   -''
                                                                                                                                                   m'-''
                                                                                                                                                         toSheriy
                                                                                                                                                                l
                                                                                                                                                                  srown.
                                                                                                                                                                       -                                                                                                                      .                                                                                         .

                                                                                                      and heyecalledthatonewastaken tojgilforassaultingan oficer.
                                                                                                                                                 '           '                                                                                                '
j                                           '   .
                                                                             .
                                                                                                                         .                     ! '                   '
                                                                                                                                                                                 .                            .
                                                                                                                                                                                                                                                                                                      '       .
                                                                                                                                                                                                                                                                                                                          .                                                                             ,
ë                                                                            63 Reverend Seth W ispe1wey explainld tha:
                                                                                 .                                    tcommllnity piogressivesq/
                                                                                                                                               ndfaith
!                                                                                    leadershad an extrem qly stkohg reaction tothé teak gas after July 8.To
k
i                                                                    '.. m any, ccit.seemed like (thèpolice'
                                                                                                           lhad noplan,othe:than protectingkwhite                                                                                                                                                                                                                                           ,
'                                                                                    supremacy.''W ispelweyworried thatCity leqdersandlaw enforéel ent                                                                                                                                                                                                                                          '
                                                                                     Rdidn'tknow whatthey Were doihg.''The im age ofpolice focuéing eyi
                                                                                                                                                      clusively                                                                                                                                                                                                                                                 .


                                                                                     on protectingtheKlan then actingaggressively toward tiecoun.terkpr
                                                                                                                                                     r
                                                                                                                                                     j
                                                                                                                                                       otesters                                           .                                   .                                                                               .                                             .
                                                                                                                                                                                                                                                                  .
                                                                                     angered others in the com m unity.                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                           !    .

                                                                                         '                                                                                   '
                                                    '
                                                                                                                                         .                                                    .       .                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                           h '                      .
                .
                                                                             64 Thesq Rcounterprotesters''were no shyer aboutthreateniùg and usizig
                                                                                     violencetoaécèmplishthedisruptionoftheUnitetheRightrally. k                                                                                                                                                                                                                                    .
                                                            .                                                                            .                                           ..                                                   .                                                       '                                                        i        .           .
                                                                                                                                                                                                  A'
                                                                                                                                                                                                   Pattern Em erges                                                                                                                                        ;                                            .
                                                                                                                                                                                                                                                                                                          '                                                '
                                                                                                                                                                                                                                                                                                                          '                    t.
                                                                                                                                                 .                                                                                                                                                                                                         1
                                                                         ,
                                                                             65.Notihgwhatshouldbeobvious,Defendantsholdademonstration,jndallis                                                                                                                                           '

                                                                                     rightwith the world.Plaintiffs show up,and violencb ensues.This i'
                                                                                                                                                      s                                                                                                                                                                                                                                                                     '
                                                                                     preciselywhattheFéI,theAnti-Defamation League,and Pikevillel
                                                                                                                                                policetold                                                                                                                                                                                                                                          '
                                                                                     locatlaw enforcem entin preparation forAugust12th,asexplainedip                                                                                                                                                                                                   u
                                                    '
                                                        '
                                                                                     Exhibitlz-H eaphy.pdffrom whièh quotes werepzioyided in Paragra'
                                                                                                             .                                      ph 21.                                                                    .                           -                                                           '                                    .        .
                                                .                                                                            .                                                                                                            .

                                                                                                             .
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                             ..         .
                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                             66.P1aintlf W ispelwey waspresenton July 8th.                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                   .
        .                                                                                                                                                                                                                                             ,                                                                                                    j                                            . .
                                                                                                                                                             .                                                                                                                                                  .                                          j                        .
                    '                                           '
                                                                                                   a. W ispelwey said tt
                                                                                                                       policebecam e the enem y''                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                           '                                            '
                    '
                                                                                         '                                                                   .           .
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                   .                       j
                                                                                                                                                                                                                                                                                                                                                           I                    '                   .                   .       '
                                                                                                                                                                                                      .                                                                                                                                                    j                                ,
                                                                                                   b. W ispelwey witnessed the violence ofllis aqsociates,including'violehce                                                                                                                                                                                                                                .
                        .                                                                                                                                          f                                                                                                                                                                                                                            .
                            .                                                                         againstlaw enforqem ent.He did notdisavow it,and chose to(   continue                                                                                                                                                                        .

                                                                                                      conspiring with them .These sam e riotersconspiked with W iqpelwey to
                                                                                                                                                 '                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                       .

                                .
                                                                                                                 crim inally disrppttheUzlitetheRightrally.
                                                                                                                                 '
                                                                                                                                                     ,
                                                                                                                                                         '                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                           j
        .                                                                                                            '                   '               . .                                                                                                                      .                                                                '

                                                                                                                                                                                                                                                                                                                k                                          i                ,
                    .                                               .'                   .         c. W ispe
                                                                                                      becaus
                                                                                                             lwev wasahz
                                                                                                          eh q -
                                                                                                                        ered thatpo
                                                                                                                       *e        ?*
                                                                                                                                    licewereftp
                                                                                                                                              -
                                                                                                                                              *
                                                                                                                                               rotectm z whitesupr
                                                                                                                                                       *e '     j
                                                                                                                                                                  em al
                                                                                                                                                     he believéswith allofhis heart,thattfwhite suprem yc
                                                                                                                                                     .                                                 ' ists''am
                                                                                                                 notow ed theproteçtion oflaw.                                                                                                                                                                                                             '            ?                                       '
                                '
                                                                                         ' .
                                                                                         '
                                                                                                                                                                 .
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                              .'                           l                ' .                                     .

                                                                                                   d W ispçlwey isddon the record asnotcondem ning''Antifa
                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                           ;            '
                                                                                                       ..                                                                                                                                                                     j
                                .                                                                .                                                                                        .                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                           j.           .                           ..

                                                                                                                                                                                                                              '
                                        ,

                                                                                                                                                                                                                                                                                                                                                           l                '                           .                       .
                                                                                                                                                                                                                                                                                                                                                           !
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 53 of 103 Pageid#:
                                    8140
               o




                   1.

           A Diversity ofDirect-Action Tactics,Courtesy ofaV ore
                               Fashionable B lack Bloc                 i
                                                                       r
                                                                       2   -
     67*Plaintiffswhodid notparticipateinviolencedirectly,provided cover.forthe     .

        violpnce,aspartofan organized division oflabor,which in sum conàtituted a
                                                                         r
        politically m otivated violentcriminalconspiracy,and subseim entgaud upon
        tllis Court.                                                     2
                                                                         j
                                                       '
                                                                           i
     68. plaintiffs'gssoèiates,H'notPlaintiffsthem selves,determ ined to stop
                                                                    .       ! the
           UnitetheRightrallyby any meànsnecessary,including criminalvtolence.
        This wasplahned in advance,apd notm uch ofa'secret.IfPlaintiffs'
        th                                                               i
          em selves did nqtactviolently,they knowingly prdkided cpver for$he
        violence,itibthe provisiop ofthiscoverwltich tltis case centers arotm d.
                                                                           E
     69.Som e term inology willneed to beexplained in following paragraphi,to
                                                   '
           illustratehow thiswasalldone outin theppèn.                    g
                                                                          l
     rfo plâintiffs go on atlength abouta11ofthe supposed virtuottsand peac
       o
                                                                          Eetul
        thingsthey claim to have donq, then contrastthis with the éeém ingl
                                                                          ly
        inexplicablephenomezwnofneo-NaziterroristsappearingoutofthJblue,
        andattacldngthem fornoreasonotherthan hatredandbioodlust.Tlhis
                                                                  !
        shoutdraisealarm bellsinanysoundmindfrom thesheerabsm dityofit,but
                                                                           I
                                                                           I
                                                                           r
                                                                                                ù
                                                                  1.
                                                                   ' Pageid#:
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 54 of 103
                                    8141                          l


        since we find ourselves as we do attllistim e,an explanation ofRzlâc
                                                                           i'
                                                                             k Bloc''
                                                                                    .   '

        tacticsisin order.
                                                                                                p
                                                      .
                                                          T.
                                                          .                                     l
           a. Police M agazine has a helpfazlresom ce for1aw ehforcem ent,im the
              subjectofcriminalanarchistslikethe Antifaextremistswhohattacked
              D efendanis'demonstration.They déscribethed              jfolloWs.
                                                         dBlack Bloc''ar
                                                                                            .




              (Fu1larticleExhibit38-BlackBloc.pdf)                     I
                        a
                            To esectively idente
                                               ; crl
                                                   .ml
                                                     .nnjanarcustsamong aujlhentic
                        protejtors and dem onstrâtors,officersneed to know their
                        com m on traits and physicalidentifiers.The m ostcoi l) on
                        sym bolùtilized by ahazi
                                               clzistsisthe ''
                                                             A narchy A,''wlzich is
                        composed ofacapitalletter''
                                                  A 'witllin a circle.Officerr
                                                                             imay see
                        thisimagein theform ofgraffti,butmoreoften asakody
                        tattoo.Anothercommon crim inalanarchisttattoo conlistsoft2e
                        letters''ACAB,''which standforAl1UopsAreBastardj.I'The
                        black Sag ofanarchy also advertisesthepresencepfçrim inal
                        anarchists.The ûag m ay appearassolid black or as a ied and
                                                                                '
                        black dividpd rectangle,                            l
                        amidprotestingcrowds.
                                                               oftenhoistedintheaironSajE.sticks
                                                                               j
                                                                               '
                        Typically, crim inalanarchists em ploy a co> m on m ode)ofdres:
                        wlkich ispartofatacticfreiuently called ''Black b1oc.'''
                                                  .
                                                                               jIn the'
                        ''Blaçk Bloc''stratagem,tllrongsofcriminalanarchistpalldress
                        in black clothing in an edortto appear as a unified askem b'
                                                                                   lage,
                                                                              ;
                        giving the appearance of.solidarity forthe particularcyusè at
                    '
                        hand.Thistacticisparticularly tröublingfor1aw enfoicement
                        sècllrity forces,asno anarchistriotercan b.e distinguiihed 1om
                        another,allowing vz 'rtua1qnonym ity while conductingf cvim innl
                        acts as a group.                                                    '
                        Th                    .                              ë
                          e m ore dangerous crim inalânarèllistrioterscan assault
                        policesqcurity forces,andthen easilyblendback intpirhem ob
                    '   and disappear.Even when viewing video surveillancef
                                  '''''''''
                                      .                                   J
                                                                           ootage
                        afteracrimizplriotand attemptingtodeterminethe 1
                    .problem atic catalystsforthe crim inality,oo cerscan hàve
                        dim culty differentiatingoneanarcvsi1om anèther.C'riminal
                        anarèhists also oftep wear dark-cblored bandana:tiedl
                                                                            iloosel#
                        aroundtheirnecks,wlzich can be used asmakèshtftg:smasks
                        to rebuf chem icàlm vnitioni should they be deployed by poliçe.
                                                                 .
                        These facialcoveringà also concealthe wear
                                                              '' 'er's'
                                                                      *
                                                                      'ident
                                                                         '' it;y.
                                                                             k.
                        Crim inalanarchists norm ally àttem ptto com inglein gem lAne
                        protestdem onstrations,and are H own to weartheir'lm ack
                        Bloc''monochromatic'tniform underneathouterc10thjs,soàs
                          '




Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 55 of 103 Pageid#:
                                    8142                          r
                                                                  I
                                                                                       (
                                                                                       .


                                                                                       J
                          nottoimmediately standoutin thecrowd.Officersshàuld also
                                                                                       t   .
                          scanforbackpacks,whichmayconcealcontaineis(?fbroken
                          glass,acid-filledprojectllesfprthliowing,orcansotspliaypaint
                          for vqndàlism .''                        '               '   l
                                                                                       :
                                                                          i
           b. The purpose oftheGblaék bloc''istpprovidecoverforcriminkIlactivity.
                                          ..

              In àddition tothwakting surveillance cam eras,itallows violent
                    participantstoblend inwith non-violentSarticipants.In tllisr,thenön-
                                                                       '   '

          '
                    violentparticipantsbecom e willing hum an slzieldsfor,and co-
                                                                               '
                    conspirqtorsto,thecriminalviolence.                                t
                                                                                       1
                                                                                       j
           c. In a texttitled X he Black BlocPape
                                               '
                                               ''
                                                *
                                                  rs''authored by
                                                                '''
                                                                    Thq Gredp
                                                                           :
              M ountain AnarchistCollective m et bel'sXavierM assot,D avid Van
                    Deusen,theje ttnon v iolent''participants are referked to asdrç
                                      .
                                                   -                              h'
                                                                                   serves''.
                    SeeExhibit4s-Blacu locpapers.pd                                    1
                                                                                       p
                                                                                       l
                       i. V riorto thp reem erging with the Black Bloc,com batWith the
                          State jhould be avoided by these resérvei,unleksin sllf-defense,
                                                                               .

                          Orunavoidâbie.M yi  ntairling a1ow prolleisvital.Itisi
                                                                               jdesirable      .


                          thatthereservesde-Bloèandbecome( tregular
                                  .                        '   .   a'Black Ml
                                                                  j ,      ;
                                                                             oc
                          clothingshould beworn underneath regular clotlling.jTllis
                          énables the reservesto blend in better and becom e lesà
                          distinkuishableasmembersoftheBlack Bloctopolicel
                              '
                          helicopt
                                -''ers and inform antsofthe State. W hen they
                                                                           ''
                                                                            b arç
                                                                                lcalléd for
                          by the g-tacs,therèserveclusterts)should removetheirfregular'
                          clothingtorevealtheirtruecolors' underneath.TheG ,gular'
                          clotiingcouldbediscardedandthrown away.''                    r
                                                                                       i
     7l.Anotherkeypllrasewhich Farrantsexplanation is''DiversityofTaptics''
              a. W aginkN onviolenceoorg svm m arizesthisphrase asfollow s; r
                                                                                       1
                '
                    ttDiversity oftactics,''in the contextofpoliticalprotests,isoften
                    treatqd asessentially à bywordforcondoningactàofviol      encr.The
                    pllrxse com esby thishonestly;item erged abouta decade ag4 atthe
                    heightoftheglobaljusticemovement.especiallvbetweenthJ 1999
                                                       .

                    demonstratiopsthatshutdown aWTO - me
                                                       - eting-
                                                       '      'inSeattleazl
                                                                          (dthose
                    twoyearslaterin Quebec.W lzileallnonviolentm ovementsForth their
                    saltw illinevitably i'
                                         ely on a variety oftactics- for instance,Gene
                    Sharp'slistof198ofthem- usingthewèrdffdiversit/'wasa:Bind of           .

                'attem pted détentebetween those com m itted to staying nonn olentand
                 those who weren't.
                       i. (#u1larticleExllibit3g-Diversity.pdf)                        l
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 56 of 103 Pageid#:
                                    8143



           b. Like the black bloc,ttdiversity oftactics'',as a euphem ism for crim inal
              violence,O ixed in w ith non-violentactivity,m eans the non-violent
              participantsprovide cover for theviolentparticipants.Crim inals
              attack,and then blend in with the crowd.U sing tllistechnique,itis
              difficultfor1aw enforcèm entto hold people '
                                                         accountable m erely for
              presence atan event.Crim inalsknow this,and thatiswhy they do it.
              PlaintiffW ispelwey says'dtA tdiversity oftactics'...isalwayswelcome''.
                                                                                   '   . .
              '
                            ;:
                             C'l
                               ''':E
              .t
               ,: P..
                    ,
                    M:
                     r:
                      !1
                       !
                       rg
                        4
                        :
                        .
                        ::
                        i
                 (:jyEjyë
                         '
                         i,.' l    !:ç
                                   t .. ,
                        j:jyt Seth#stillW ithKapW ispelwey
               ,.!
                 i
                 /.g:
                    tijEi  jE. (c      ge'1i-tl.
                                VJRertfL       .Ill.lb
                  Replyfng t:
                            atl
                              a
                              lRtleirr
                                     l
                                     .fl'
                                     L  i
                                        pk'
                                        e if-
                                            valarteichrrf
                                                        s
                                                        icl
                                                          til
                                                            ifyt
                                                               '
                                                               )ï
                                                                .llLlh1C
                A 'd'Iversl
                          'ty oftactics',
                                        'w ellorganized and com m itted to
                'unified'outcom es/isalwaysw elcom e. Hopefully m ost
              '
              :
                ofthose notdown w ith the TA strike are'using tlneir       .   .

                  energiesto leverageany/allpowerand influence
                  towards sam e end,
              '
              ,   /1.30/>t1$il-DecQs2018..'Avittet''ff:$:'iplnalne




           d. dtNoonesaideveryonemustpunch Richard Spencer,butratierto
                                        .                  '                       F
              supportthe few who arewilling''says Gorcenski.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 57 of 103 Pageid#:
                                    8144




                   .s
                    .b
                     t
                     js
                      t.
                       t!
                        :.
                         .''
                           r.
                            !
                            ;
                            kw
                             ':v qm *
                                    1
                                    .j
                                     *'G*-Cw
                                     V     '*ll2.AW
                                                  S
                                                  .
                                                 ..
                                                  .?i
                                                    r
                                                    1
                                                    -7
                                                    o :.-Fj
                                                          m.:ih.
                                                               i
                                                               s
                                                               *I.f -ù,.3rce:
                                                                  .:)       )sk.i-.1
                                                                                   .
                                                                                   aa.2hi
                                    .
                   1
                   ..
                   :         .
                             j
                             .
                     $
                    ',.
                     .
                                  j
                                  '
                                  i
                                  !a
                                  x.
                                   J
                                   'i.
                                   ''
                                     y
                                     '' Llkeer sk
                                                xel
                                                  pow thjsl
                                                          sTwi   -
                                                                 tter,but-vou alIdc rea(i  ze 1rv''ou donth  teralf
                                                                                                                  '1
                                                                                                                   '.
                                                                                                                    ''k.
                                                                                                                       ïlleverv
                                                                                                                              --
                                            ..             ..                  ç, .                 . .  .
                                       . Nazly .
                                               ru  see on slt e ycu are j
                                                                        le%z
                                                                           zed    ls a rl
                                                                                        netty unreatx
                                                                                                    tstl
                                                                                                       c l
                                                                                                         dne to set
                              pë'
                              j@@          .            .                         . K
                              $:.                                                        p
                              /
                              Jt
                               j1                                                      . '
                              '
                              dJf
                              I                       ,
                                             LaurasBloodyl-' tnuckl  es'
                                                                       2..,.ccmord.af
                                                                                    ,
                                                                                    .
                                                                                     e -J'ao 21
                                                                                     '                                .
                          .
                   ...
                              .              whileIagr.- ,# *m oId enoughto remember        .. l
                                                                                               'eft.
                                                                                                   ts.
                                                                                                     v'
                                                                                                      l'
                                                                                                       ttercallinua'Iih
                                                                                                                      ueral
                                                                                                                          s'>
                                                                                                                            n,
                                                                                                                             a..
                                                                                                                             -
                                                                                                                             . :
                                                                                                                               ri
                              t
                              1              enabl.ers'forsugae--* s
                                                                   tingSp  . en
                                                                           '   cershcurdn'   tb' epunch,ed.
                              )
                              1i
                               !i
                                i
                              ;
                              t.
                               i
                               të                 :
                                                  ,
                              it
                              !ji
                                '
                          '
                   ac,<:t..$.)'' .j
                           .. j11
                                .1   j.
                                    .ï.        r4j
                                                 1l     .<.
                                                          j.
                                                           y
                                                           kq
                                                            j,
                          1
                          E
                          i2l
                            rq
                             lr
                              l
                              .   1y  Ey
                                    jl' ,r1(::!k
                                               j
                                               . '11j
                                                    le...  ..
                           ::.'
                              .'
                               ::. .:    '
                             :. ....   .:i
                           ...
                                    L,:3
                                       : .                .

                     /
                     .p;.7 ...
                     1 ;:
                        é
                        P
                        .
                        ).j
                          ,
                          a
                          f          L                                                                        V Follow J ,
                          .v
                           v'
                            .s
                             l
                             :
                             .î
                              .?.j$
                                  ;jy.y
                                      w7
                                       .
                                       wC
                                        ,.
                                         !'
                                          Cmxx
                                             .uw
                                               a.yy
                                                  ,.)
                                                   o
                                     .
                     '.




                   Ptet
                      e
                      .
                      %
                      -)
                       v
                       .?i
                         n.c
                           ,..t
                              o Carco
                                    .nordaf'
                                           e

                   No one sald everyone m ust punch Richard
                   Snencer,but ratlnerto support the few w ho
                   are w iIl-
                            1ng
                   6t3:
                      0Pr
                        v!-.
                           21Jao 201t
                                    z
                                    î


                   1
                   5l.i)
                       k
                       2
                       :
                       t
                       !!
                        ;rf
                          ,
                          .
                          :
                          j
                          r
                          sy
                           ;
                           .
                           j.
                            ;
                            <
                            k
                            jç
                            g,
                             @k
                              p.
                               y.
                                g.
                                 ,,
                                  E
                                  $
                                  :
                                  ..
                                   ,l.(
                                      ;
                                      ,(
                                      .j
                                       ,j.
                                         q
                                         yj
                                         .,
                                          jj
                                           2j
                                                                               .
                                                                               j
                                                                               :
                                                                               Z
                                                                               -!


     72.AnotherkeyphraseisttDirectAction''(notused hereasalegalterm)which ih
        thecase ofourttcounterprotesters''som etim es needs to be differe'ntiated from
        (tNV D A''or (tN on V iol
                                'ent D irectA ction''.

           a. M erriam -W ebster.co
                                  'm describes DirectAction asfollows

              Raction thatseeks to aclzieve an end directly and by the m ost
              imm ediatelyeffectivemeans(such asaböycottorstrikel''
              R ecent Exam ples on the W eb
                                                                          !                                                     .



               The m ostdram aticexample ofthe grow ing drivetowards m pr
              ((                                                          le
                                                                                                          '
                                                s
              radical,O ectaction w asthe storm lng ofthe city'slegislatm e on July
                                                              '   .        .                          .


              -  Jam es G riflths,CN N ,''W hy H ong K ong's young protesters feel
              they're running out oftim e in fight for dem ocracy,''25 July 2019
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 58 of 103 Pageid#:
                                    8145
                                                                  ;
                                                                                                   ?
                                 .                                                                 1
          b. Forourpurposes,itm ay be m ore helpfazlto understand this from the
             perspective ofthe (tcoùnterprotesters''.                   q                              .


             '

                 ''Countqrprotester''Em z 'ly Gorcenskiviews crashing a carinto a
                 religious m onum ent a tlD irect action w in'.

                                i
                                ';
                                 :k
                                  Lç:
                                    -E:.
                                    '
                                      Gener.  lc Sov M , ,- .j
                                ..
                                      ,''.              l lkwL
                                                             )tà
                                                               k
                                                               ..
                                                                ;.
                                                                 ?j
                                                                 s
                                                                 .
                                                                  Lp
                                                                   1t
                            .
                         .<,é
                            i
                            .!
                            .i:
                              f
                              $
                              i
                             .@
                              i:
                               .:
                                .
                               !!t :
                                   ;
                                   .(
                                    .
                                    .
                                  11'
                                    - g
                                      j
                                      xp
                                       .
                                       .j
                                        :L
                                         :
                                         i
                                         u.
                                          fYe
                                            1y
                                             1
                                             .yxj
                                                g
                                              ...
                                              f
                                              .
                                              '  .
                                                 '(yy
                                                    yxj
                                                      u
                                                 9:. . .j
                                                        ;.
                                                         y k
                                                          %-

                           WrectactI
                           I       *On l
                                       Wn

                 '
                 .
                     .   i  .ArsTechni
                         J .'
                         j ''
                                      .ca
                                        ..
                                         ,
                                         fL1
                                           sJ
                                            i(
                                             .&
                                              -.s
                                              - arstechnica-Jir
                                                              art28.,2017           .          !
                                                                                               1
                                                                                               (
                         (MandfivesintoTenCommandmentsmcnumentin.AfkansasCapito).Etlq eamsjtc'
                                                                                             ni!
                         l
                         IFacebookarstechnicacoma   /tech-poii
                                                         x   '
                                                             cb
                                                              z/
                                                               e
                                                               /zo...byCmd.mkfavets            l           .




                                             .4
                                              1
                                              /
                                              1E
                                               12);
                                                  .i(
                                                    k'
                                                     eèî
                                                       8. .

           d. Tllisstandsin contrastto                                  A,or.ddNonViolentDirectActipn'',
                 although,the definition ofdtNon Violentr'often becom es
                                                                       'quitefuzzy
                 with thisrtripe ofcrim inal,asw e'llsoon show in greaterdetâil. Tllis
                 fuzziness,'ofcourse,isno accident.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 59 of 103 Pageid#:
                                    8146




              '
              '
              '                :2
                                .E
                                 .k
                                  ..
                                  l
                                'p
                                 '
                                 (                      tr
                                                        :E:
                                                          t.y
                                                            4.j
                                                              E)
                                                               .s
                      .
                          ':
                          .
                          . . %
                           ..
                            .    /:,
                                    *. Generk Soy M -
                                                    1Ik kt  t.'
                                                            .   .
                          ..'
                            . ..'c
                                                          yj..o.,...:
                                                                    ra:yscv.
                                                                          jk:
                          e..wp
                              .'
                              '.'.
                                x.::
              . E.
                 ::(
                   .
                   E
                   l
                   :
                   i
                   !E
                    I
                    Ey.
                     j
                     .i
                      Fs
                      jj
                       '
                          .
                       . y1  .- ,C u::.
                                  ..
                                      pj.j;
                                          . )aq
                                            :
                                          Jj's(
                                               pz.
                                              4u...
                                                  $-
                                                   oz:(wv
                                                        s.:
                                                          .         >z4.m sxs
                                                                     -
                           :t
                            +
                          -
                          1 ou kno I

                      NVDA standsfornon-violentdireciaction.
                   .
                   :T
                   u A...i
                    /.   av)
                           b.:
                           . .v
                              ii.
                                :k
                                :6.
                                  L.f
                                    .x.h1
                                        N'
                                         jjs
                                         . j..;;p
                                                .jrek
                                                j   *j
                                                     -j
                                                     r-$
                                                      j;y
                                                        !r
                                                        . .:
                                                           *h
                                                           i>.
                                                            .
                                                            'x.
                                                             ./.
                                                              j*j4
                                                               / 4s1k
                                                                    ja
                                                                     *.
                                                                      ..
                                                                      9 ,*..:
                                                                            F'è
                                                                              fit
                                                                              ï îv.::t
                                                                                     *,
                                                                                     k1:
                                                                                      '8.':4
                                                                                       .   '-
                                                                                           tjk-
                                                                                            o .)<9-'
                                                                                                   kg
                                                                                                   r'.
                                                                                                    lA.
                                                                                                      jI
                                                                                                       .:%.
                                                                                                       .
                                                                                                       '  ;)ti
                                                                                                             .6>
                                                                                                              k
                                                                                                             ..y%
                                                                                                                .... A
                                                                                                                     . -..i
                                                                                                                     é?w  ;.
                                                                                                                           '1
                                                                                                                            ,t
                                                                                                                             ..'z
                                                                                                                             <  'Nr.'>1
                                                                                                                                      .
                                                                                                                                      '

                                                                4
                                                                :ï'4
                                                                   N'.
                                                                     DP'
                                                                   .1(.
                                                                    . c.,o

                                                                                                  A mN!#                                            j-
                                                                                                                                                   $:à'
                                                                                                                                                      --
                                                                                                                                                       .b
                                                                                                                                                       .,j
                                                                                                                                                          '
                                                                                                                                                          L
                                                                                                                                                         .-
                                                                                                                                                           1$
                                                                                                                                                           ?
                  '

                                          d
                                          t
                                          :
                                          71:
                                            )1r
                                              11
                                               8
                                               1j
                                                1lr2
                                                   !
                                                   14
                                                    i
                                                    !r-t
                                                       -s
                                                        k9.*
                                                         *
                                                        :f .
                                                           :
                                                           t
                                                           -.-
                                                           s .
                                                             t
                                                             '
                                                             .
                                                             :
                                                             .h'ï$
                                                               p -<1ï-Fi1
                                                                        .ï-
                                                                          '
                                                                          -
                                                                          .
                                                                          .<
                                                                           '
                                                                           :
                                                                           -,-E
                                                                              ''.(f
                                                                              t   kç'
                                                                                  - !:-k.t
                                                                                    b    ï
                                                                                         .
                                                                                         pL
                                                                                          .'
                                                                                          .  -
                                                                                            .4'p'
                                                                                             '$
                                                                                              . ë:
                                                                                                 ,s-
                                                                                                   *.'
                                                                                                   . :
                                                                                                     f.2
                                                                                                     '
                                                                                                     i
                                                                                                     . 'p
                                                                                                        '-
                                                                                                         1t
                                                                                                          k
                                                                                                          '
                                                                                                         .,
                                                                                                          .
                                                                                                          J4
                                          '
                                          t
                                          r
                                          p
                                          l
                                          iè$
                                            .
                                            *
                                            ;'.
                                             @j
                                              1
                                              '
                                              .;
                                               '
                                               i
                                               1
                                               ft
                                                k
                                                ?'
                                                 /1
                                                o .'
                                                   ,
                                                   r
                                                   k
                                                   'l
                                                    h
                                                    d
                                                    :3
                                                     '
                                                     t
                                                     ,
                                                    w' '
                                                       f
                                                       1'
                                                        h
                                                        ;
                                                        q
                                                        .: L
                                                           h '
                                                             :
                                                             .
                                                             ;
                                                             :
                                                             .
                                                             .'
                                                              .:.
                                                                .?:. .
                                                                     '-
                                                                      f  3
                                                                         .
                                                                         -'
                                                                          i
                                                                          .
                                                                          E
                                                                          l
                                                                          'i
                                                                           ) 'ï
                                                                              .
                                                                              ;
                                                                             .œ:<
                                                                                k
                                                                                .
                                                                                s.
                                                                                 v
                                                                                 ''-
                                                                                   $
                                                                                   .:
                                                                                    '
                                                                                    .'
                                                                                     k  .
                                                                                        ''
                                                                                         .
                                                                                         '2
                                                                                          '
                                                                                          t.
                                                                                           :s
                                                                                            r
                                                                                            .'ç'
                                                                                               %:
                                                                                                '
                                                                                                ;:
                                                                                                 .
                                                                                                 $
                                                                                                 -
                                                                                                 q'
                                                                                                  .
                                                                                                  t
                                                                                                  '
                                                                                                  '

                           jg             v
                                          :
                                          â
                                          #'hat'svio  wlence forycu?
                           j)
                           @l             t'>                                                  ,%$-.o
                           -
                           i
                           .
                           ,j
                           i
                           ii
                           ::
                        j
                        .f
                         ï
                         Sf'
                           .
                           ;'
                            @
                            :è'
                              @
                              i
                              j
                              ::
                               ..:('
                                 ...î
                                   :qt.'. Rkh Felker(  Dc
                                                       .  l
                                                          aff:chD
                                                       ..e:    .;ei
                                                               :  .ker <
                                                                       rvlar27J,1J:'
                                                                             3'    -
                                                                                   zt
                                                                                   :
                                                                                   -'-
                                                                                     j'
                                                                                      t)
                                                                                       '
                                                                                       R
                                                                                       1
                                                                                       k.)
                      4(.,
                         ,@
                          i,''.
                           z.
                           ,.
                            k :.,1iè..' j. q
                                       .. NVD- t
                                                   . .
                                                .alnln.c
                                                r      -j usuallv.expl or.
                                                                          esthatquest.I    (
                                                                                           on. .l
                                                                                                .n-
                                                                                                  EI:ept.h.$
                                                                                                           1..
                                                                                                           .,t.h t1
                                                                                                             1      e gl.oup
                                                                                                                  #).
                          ..
                           s..j
                           '              palflcipatina and has room'fora snectrum ofanswers.
                                                                                                                                          .
                                          (a-%
                                            sowe ?
                                                 ---'                                                                                     j.y
                                                                                                                                            v...e.p,v',ivbj


             The goalofdirectaction is to m ake a person or group do sol ething
             they do notwantto do,and to im pose costsupon them untilthey
             com ply with the coercive tactic.
                              .,.:::
                               i
                              ,5. ..'
              .
                                        Gener.lcSoy M ,llk w .
                      .,tjjtïk
                             .,'.       x.i
                                          ::e..
                                              .    .;vs..J. ..                .
                              ,w
                   .




                  In directaction training yotpIearn thatthe m ost
              '
                  effective dirçctactionshave a few com m on elem ents:
              i                     î
              '
                  -
                          à clearask
              C  a person orentity w ho can be held responsible
                  -


                 and a w illingnessto m ake tine costofponcom pliance
                  -



              5 overly burden<om e                                 '
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 60 of 103 Pageid#:
                                    8147



           f. Ifthetargetdoesnotcomply,justdincreasethecostofnonco>
                                                                  ,pliance''
              untilthey do.

                        .    .1:'                                         . .'        '               .


                   ?.
                     ' k
                       '
                       ::
                        ,
                        '
                        q
                        ,.
                        .?( GenericSo'y
                                      ' M-
                                       ..IIkx
                                            4'V
                                              6t
                                               X
                                               .k
                                                -.
                                                 'v
                                                  f
                                                  wDU
                                                   oC-
                                                     :
                                                     I'
                                                      IR1
                                                        -r:
                                                          i
                                                          )
                                                          y'
                                                           G'orcensI
                                                                   ?w
                                                                    '
                                                                    i
                                                                    -
                                                                    l..
                                                                    . Q.ep.
                                                                          '
                                                                          s
                                                                          7,
                                                                           .
                                                                           0
                                                                           .,
                                                                            ?u
                                                                             ''.
                                                                             J f7l
                                                                               u i8
                        ..   All
                               ... lj.i             ..       ,,
                          .,
                           .
                                  ' Dlrettattl,on '
                                z..    .
                                                      :
                                                  v7Ork
                                                      .)*
                                                        5'       .
                                                         .A/he17th
                                                         $         ere iS:
                    k. ..
                    '       t
                            j
                            ,
                            '
                            @u,
                             j.
                              kt
                               .
                               y
                                               -
                                                 a clearaoal
                                               -
                                                som eone l    ek
                                                               dho can be I leld accoun.tabc
                                                                                           te
                                               - anuH a't
                                                        12111
                                                            iI
                                                             -nca'ness to increase l
                                                                                   uhe costOfnoncom pliance
                                                *'***%   .
                                               QxJ 4
                                                   j
                                                   k.                       zu
                                                                             j
                                                                             l.
                                                                              '
                                                                              % j
                                                                                .c
                                                                                 .,
                                                                                  j
                                                                                  .                       (g
                                                                                                           ,
                                                                                                           %
                                                                                                           ,
                                                                                                           .
                                                                                                           X qtu.
                                                                                                           z   J!j
                                               C.
                                               .J
                                                's
                                                hr
                                                 .
                                                 )s
                                                  >-
                                                   '
                                                   yjfj..
                                                        t.
                                                         j-
                                                         ïj
                                                          .j
                                                           i
                                                           k
                                                           j.
                                                            y.
                                                             j
                                                             s:
                                                              j
                                                              i
                                                              ;
                                                              lj
                                                               .-e
                                                                 .Jj(
                                                                    ;.
                                                                     (
                                                                     i

     73.Anotherterm to understand is ttcom'm unity Defense''.Thisdiffersfrom Rself
        defense''in thatitis only défensive in the sensethat a crim inalgang
        Rdefends''its Rturf'.In the case ofour ddcounter protesters''it m eans using
        violence to keep politicqlopponentsoutofa city.

           a. N on-violence,hasitslim its,saysttcounterprotestey''Em ily Gorcenski.
              W here those lim itsend,the ttDiversity ofTactics''picksup,f6rthe
              Purpose'softtcom m unity Defense''.
               d
               '


                   . .,:yuiz):! Generl
                             .
                                   .   .CSoy M I
                                               .lkv
                                                  uu. ysj..,gyj.j
                                                    :
                                                   -s/ .-       .yj
                                                                . go.xsj
                                                                    .  yjgj
                                                                          s
                                                                          u
                                                                          j
                                                                          xksc
                                                                          ,   o,aj:
                                                                                  ?.p
                                                                                    =a
                                                                                     ,
                                                                                     j,az.gg7
                                                                                            ..
               .     :.v.
                        ..
                         :  y
                            ê j       .        ,
                                               ;        . .                 .y ..     .           ,   o
                       E' -4 'To tr                                                                                  ,.
                   ..     .          aln-To uncerstand the l    egacyand 1Im ltsofnon-vlolence-To hol
                                                                                                    d khat
                   s
                   :
                   ;'
                   *E
                    !j?.
                       ë(.
                         ki
                          kl
                           jl
                            i
                            j
                            . ,
                            ,   l
                                .
                                '
                                r
                                lcn - ù
                                .i v-
                     ''
                        ij             olence doesn'tmean the 0therside holdsthosevalues.       .

                            Lji             /
                            i
                            .E !             '-&
                                            %-
                                            ' ,q.,ê''
                                              %     t
                                                                    'sm
                                                                    1.....t1
                                                                              'a
                                                                           k. .;
                                                                               M.
                                                                                '.
                                                                                 'r
                                                                                          fvh
                                                                                          %'.--,,
                                                                                                4/!
                            i
                            !:(i
                            E.
                             j;
                   . .. :: yk
                           r
                         .: r
                            ;
                              :;
                               ! GCIICFI
                            jj:j
                                       .CsoY M jjks
                                                  j f
                                                    -
                                                    ;y
                                                  vpi ',
                                                     :J
                   -
                   : .j+t)
                         ;
                         :ï
                          'uggg.gyj
                                  .jypqo
                                      . jxtjy-jgygj
                   'iî
                     i
                     ï
                     îï
                      L
                      .
                      j
                      ,
                      b,
                      6
                      ï.
                       ?
                       j
                       Lb
                        'b
                         '
                         7
                         t' '


               To honorthe D iversity ofTactics.To be ready to
               sacrif-
                     lce-To com m itto com m unity defense.
               8-
                .25 Pr
                     v'!.-Sep..
                              2442017 .'
                                       Rvittel
                                             'lb'
                                                r't
                                                  v
                                                  'kï'
                                                     lt
                                                      -
                                                      '
                                                      lrcfît
                                                           j

                   .
                   1
                   (1:
                     7
                     1b
                     '-
                      l
                      î
                      .t
                       v
                       1.f
                         k,
                          s$
                           (
                           --
                           :k
                            .ï
                             -
                             :
                             î
                             .
                             t=
                              t
                              . .
                                11l
                                  ..
                                   âi
                                   -1
                                    E
                                    4
                                    :.
                                     1.
                                      ?
                                      :
                                      ;
                                      '
                                      .
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 61 of 103 Pageid#:
                                    8148



          b. Rcom m unity Defense''itshould zo withoutsaying,is ttmilitant'.

                 l.'
                 . pt
                    h
                    h GeneijcsoyMilkt
                    '
                    .)
                                    7).
                                     'b
               -
               ')(
                 ;
                 ?
                 ''
                 ij. (
                     ll
                      rllt
                         n.
                          lil
                            -
                            /i
                             r
                             :
                             st
                              z
                              pr,
                                censki
               Anyhow,while we're talking aboutm ilitantcomm unity
               defense,lforgotIhad thisstellarpicture of.
               t.
               ls.ocia
                     ''
                      jk
                       istc.
                           loc
                             ujj-flcjrtrockin'my gmm .
                                     ,
                                         .
                                             .




             Ourttcounterprotesters''feelthe need to (fdefend''theircom m unities
             againstlaw enforcem ent.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 62 of 103 Pageid#:
                                    8149




                                   C
                                   kt
                                    ..
                                    zi Gener.      '.
                                            lG Soy M llk y1
                                                          yl
                                                          v'
                                                           )
                       .   ,rk..s'  !#                           ..
                           ''': ë
                                :'q'!i df         ..   .     .
               E
               k
               ;
               <'i
                 g
                 t
                 i
                 gq
                  j
                  k
                  f  ë,... --li
                   i.V        .s
                               .'
                                -l
                                t)!
                                  E
                                  i
                                  '
                                  )I
                                   .
                                   ;
                                   -j
                                    '
                                    -
                                    tj
                                    .
                                    ':)'
                                       !
                                       ï
                                       :
                                       '
                                       .
                                       -1
                                        :
                                        .(
                                         '
                                         r
                                         5
                                         E
                                         -
                                         :
                                         1,
                                          :.
                                           )
                                           ,
                                           I'
                                           !ï
                                            (:?
                                              j
                                              ï
                                              L,
                                               I'
                                               '
                                               .j
                                                (
                                                :k
                                                ' x'
                                                  'j

               In cn
                   Iarlottesviilekve knew itwasmore thancommuqity
               defense.w e w ere trying to protectsom ething m uch:
               bigger.The risksscaled.
               '
               t:.
                 ,
                 S:
                  4
                  t
                  C
                  ,2'P.$
                       %$
                        6
                        j',
                          'x
                           f
                           '
                           ,
                           .
                           hk.
                             e
                             -1.4
                                ;
                                1
                                $
                                ''
                                > jz
                                   '
                                   h2.j..
                                        k'
                                        '
                                        .t1'1N
                                         y   i.'1Ck
                                                  e3
                                                  '$.-
                                                    J
                                                   .y1.
                                                      +
                                                      (.'
                                                        b
                                                        '
                                                        $
                                                        k
                                                        .;
                                                         .
                                                         h at.r'?)i
                                                          :e      t
                                                                  :')
                                                                    <
                                                                   F.-
                                                                     ï.
                                                                    io
                                                                     Y
                                                                     aS.x
                                                                      h   (
                                                                          '
                                                                          -
                                                                        'Cl
                                                                        l x '
                                                                            à
                                                                            '
                                                                           ..
                                                                            it't
                                                                             -
                                                                             k ,t
                                                                               .knn..!è!
                                                                                .


               ,
               11ëi
                  lR.e:
                      uj
                      .kp
                        z
                        .
                        i
                        #:
                         e'o
                           w.
                            :
                            'l
                             f
                             :
                             -
                             r r
                               ;p1!
                                  5
                                  ;:.1
                                    It
                                     '1
                                      4
                                      :l
                                       .
                                       -.
                                        c.



                                    il
                                    lzi:
                                       $;.
                                         , G ener*
                                                 1c Soy    1Ik :41g rf  -
                                                                        J'
                                                                         îE!j
                                                                            vn.ilj
                                                                                 u
                                                                                 .
                                                                                 èf
                                                                                  k
                                                                                  sor.
                                                                                     r-en!
                                                                                         ;ki.
                                                                                            ,Se
                                                                                              -rê1.
                                                                                                  2 2't
                                                                                                      7.17
                           .t
                            j i''
                            .   .ë                                ....           .
                  !'      k.
                           t'
                            !.
                             41iy) .: k
                                      Df
                                       j,
                                        .
                                        sIS#j
                                        '   z.
                                             ei
                                              ,
                                              n.c..'
                                                   tt
                                                    otï
                                                      J,
                                                      x%
                                                       -
                                                       .:L
                                                         r.
                                                          :.
                                                           t-
                                                            j)'
                                                              jl
                                                               j.
                                                                b
                                                                ?q
                                                                 -.F
                                                                 a
                                                                 .   -.g.
                                                                     t  r:
                                                                         j
                                                                         -/r
                                                                           z.
                                                                            n:w
                                                                            E qk.)
                            . .
               '
               k
               $
               :
               :.ëE!ëj
                   E s.:
                       ë:
                        ë1j E
                            :1I  ,'ï . k=   s
                                            /         v
                                                      rl
                                                       i        j
                                                                '    a
                                                                     .   .w
                  y.:/.'èe. )
                        .             t
                                      .;
                                       ,
                                       zhatx, vxtefdc
                                                    r etj,;

                                             -  The Iargestnationalistralï 'y in decades
                                             -   StX different1 IaB?enforcei
                                                                           m entagencies
                                             - The Nat    .onalGuard
                                                          i
                                             - t  ndep.ltliliti
                                                              as
                                                              .

                                              .
                                             k4,=,j 2.
                                                ..                    .').
                                                                      t.                 ;
                                                                                         f
                                                                                         l
                                                                                         N
                                                                                         w) g4
                   .        ''i
                              ..
                               t..
                                 k:
                                  ,h Generk Soy M ilkt
                                                     .X
                                                      )
                                                      '
                                                      a) '
                                                         CVEJ
                                                            .
                                                            '
                                                            cl'l
                                                               yl.
                                                                 Sorcenskï'.Sep1.   2.,2017.
               '                   i     .
                           :.'!' :.
                               ) August 1.,2 kvas atIeas'
                                  J::j
                           ,
                           .)î                          tanorder'   of'
                                                                      m agnitude m ore com plexthan anu  arhing.
                   '& ),i
                        '!
                         u,
                         iJ
                          I
                           .
                           i.
                           . # vze,%l   e seen i
                                               .
                                               n  . des.j2
                                                 deca      vz talk about.Skck  ie..
                                                                                  . thi swas b
                                                                                             .igger
                                                                                                  .
                         :
                         !1
                          )
                          1.                                                -
                                                                            ,
                                                                            '.
                                                                             :
                                                                             x,
                                                                              .
                                                                              k
                                                                              --
                                                                               /.
                                                                                !
                                                                                -.
                                                                                , .,
                                                                                   ..
                                                                                  z-o.
                                                                                     !,         .
                                                                                                  k.
                                                                                                  ,.:l
                                                                                                   - ---
                               qlI                                                         ..                ....u
                                                                                                                 .
                               I
                               .Ii
                       '

               ...-'citt.
               ,'
                :         .
                        ;(k
                           'à Generk SoyMilk'
                          :..  ..
                                            t
                                            Y
                                            7
                                            ..
                                             k @'EmilyG'orcenski,Sep.12,2017                                           %,
                                                                                                                        .
                                                                                                                        '
                                                                                                                        ,
                                    yt iTheanti
                                              fàscistsE
                                                      .nPDX and B'
                                                                 erkeleyw'hodeaI'ai
                                                                                  ththismore regularl
                                                                                                    y know
                               .    '
                   Xjjé
                      :V' how danger
                                 ' ousl.usta coupl
                                                 ,edozen Naziswith 1LEagency
                                                                           .jcan be-
                               (!I
                               '
                           .   )!i
                               j
                               I
                               )                                                                             v+
                                                                                                              -,..:t
                               !
                               Et
                               '
                                ii                                                                             -

           d.Piainte wispelweywholeheartedlyagre.s.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 63 of 103 Pageid#:
                                    8150



                         :       (D1
                                   qqL
                                     ?%j;g
                         :
                             '#
                             1 :,
                              )''@(
                                ?(ti).
                                   .t
                                   ; rpr)L
                                         4
                                         ,,
                                         i4*
                                           ,   Seth #stillW ithKap W .ispel
                                                                          .wey tl
                                                                                jlFs
                                                                                   tevf-
                                                                                       ietkld
                                                                                            zljb -Juj27.
                                                                                              ll
                         . t'
                         '
                            ?
                            .
                            tj)
                            j t
                              ',
                               %'o
                               .
                               '
                               j .
                                 t
                                 ,
                                 :
                                 i
                                 '.
                                  s bh'
                                      emustajIbegravelyconcemed& alerttofactthatDemocratsarenot
                                ::*2           jead.jng usotltOfthiSOrPrOtecti13g U'5flrm it.

                                               Anti-fascism istom munitydefense.W e keep ussafe-

                                               '
                                               i
                                               ,
                                                Vhen
                                                 '   Demctcraticleadershi'p decidesto dothat thenv1e cIan talk,

                                               Pa'
                                                 ssiton.

                                                    m olly conger,comm ùnistdegenerate s
                                                                                       t
                                                                                       .
                                                                                       m
                                                                                       :
                                                                                       *
                                                                                       n%
                                                                                        =
                                                                                        .o
                                                                                         r.:
                                                                                           's
                                                                                           w,u
                                                                                             :
                                                                                             r.
                                                                                              1
                                                                                              !
                                                                                              ,t
                                                                                               u
                                                                                               z
                                                                                               cjl
                                                                                                 ':
                                                                                                  5;
                                                                                                   YE
                                                                                                    ;'
                                                                                                     clw
                                                                                                       ,
                                                                                                       aw
                                                                                                        f.
                                                                                                         '
                                                                                                         1l
                                                                                                          '
                                                                                                          i
                                                                                                          n
                                                                                                          ,n.
                                                                                                           .,
                                                                                                            oert
                                                                                                               '
                                                                                                               .
                                                                                                               n,>
                                                                                                                 .j..
                                                                                                                    j.
                                                                                                                     #'
                                                                                                                     $tz
                                                                                                                      s'.
                                                                                                                        *'
                                                                                                                         )'
                                                                                                                         ..
                                                antifascism i
                                                            'scommuni
                                                                    y
                                                                    t'defense,fullstop.
                                                antpas
                                                    ù cistsprotectou'rcom munitiesspassiton-
                                                t
                                                .'
                                                 ktl
                                                 . -
                                                   tter-conn,/'
                                                              Gay'
                                                                 b
                                                                 er-r
                                                                    .
                                                                    l
                                                                    o
                                                                    tEr/
                                                                       'stat.
                                                                            ,-.


                                                                                        fNêAqi
                                                                                        %..
                    i.                                                                   >
                    ii. See also ExM bitsz-sethsBatalhons.pdf- An article on,slate
                        w here PlaintiffW ispelw ey is quoted as saying ofthe events in
                        dispute,dT hankfazlly,we had robustcom m llnity defenée                                     .

                         standingup toW'llitesupremacistViolencethispastweekend.''
     74.Another phrase to underjtand is Rbird dogging/'.ln the sense here dsed,bird
        dogging isa subversive activism tactic,in which conflicts are staged forthe
        purpöse ofRstarting anarchy''.

           a. SeeExhibit4l-BirO ogging.pdf- Breitbart.com covèrage ofProject
              V eritas hidden cam era video exposing ties betw een Y em ocracy
              Partners'',the D N C,and the H illary Clinton cam paigh.
                    i. The goalofdtbird-dogging'':to create a sense of(tanarchy''around
                       Donald Trum p thatw ould underm ine hispoliticalsupport.
                       Often,the tacticusesthe m ostvulnerablepeople - including
                '
                         theelderly anddisabled- tom aximizeshock value l
                                                                        l

                    ii. O'Keefe'sextensivevideoinvestigation revealsthatth#Hillary .
                        Clintop campaign and theDemocr:ticNationalCommi   Fttee
                         (DNC)areinvolvedin ttbird-dogging''and otherprovocâ
                                                                           i
                                                                            tive
                         tacticsthm ugh a w eb ofconsultants1ed by Robert Cream er,a
                         veteran Chicagoactivistand convictedfelon whoisthbughtto
                         haveplannedDemocrats'politicalstrategy duringthe' push for
                                                                           i      ,          '       .     .

                         Obam acare in 2009 and 2010.
I                                                                     i Pageid#:
    Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 64 of 103
                                        8151
!
i
I

I
I                    iii. Creamerisalsotheco-founderofDemocracyPartners,a
                           consultihg group that,accordingtpProjectVeritasvidqos,
l                          apparently contractsdirectly with theHillary Clinton èampaign
I                          and the DN C,ând thatworkswith an array ofsuperPA
                                                                          .
                                                                                iUsand
(                                     .                                           l
!                          consultantsto orkanize,film and publicize theirprovoqations.
'                                                                                 j
                     iv O 'K eefeandhisteam alsoobtainedhidden camera vidç'os
                       .

                        showingoztçofCreamer'scpnsultants,ScottFoval,desprl
                                                                            ibing
                           lû
                            bird-dogging,''am ong ùthertactics,and taking creditfor having
                           instigated violence atseveralRepublican events'dm-ing1the 2016
                           eléètionc#cle.                                         l
                                                      ..                          l
                      v. FOV AIU:So one ofthe thingswe do isWe stagever.yaufhentic
                           grassrootiprotestsrightin theirfqcesattheirbwn evlnts'.Like,
                           Feinfiltrate And then wegetiton tàje.Andthen,whl
                                          .
                                                                             en our
                           guysgetbeatup                                          I
                                                  -                               t
                                                                                  l
                     #i. FUVAI,:W etrain up ourpèople,whem verthey are,tol- andI
                         work with anetwork ofgkoups,wetrain the> up on hlw to get
                           them selvesinto a situation on tape,
                                              '             .'
                                                             *'
                                                                on cam era,thatw, .e can u>e
                           later.                                                  j
                                                                                   .

                            '                                                      ;
                                                                                   r
                     Vii. FOVAT,:You reiembertheIowa StateFairthingwhev Scott
                           W alker grabbed the sign outofthe dude,s hand and then
                                                                               l the
                           dudegetskindofroughedup rightingontofthestaglright
                           thereoncamera?                              l
                 '         PV:Yeah.                                               )
                           FOVM :Thatwasallus.Theguythatgotroughedupk
                                                                    'smy
                           counterpart, who worksforBob (Creamerl.          E
                                                                            i
                           PV:And thatwaslikq,stozyböarded?H im getting roughed up
                           liké that?                                       j. '
                           FOVAI,:W e scenarioed it.                        I
                                                                            q
                                .

                           PV:Anésoyou,likeleqntyomselvestothatsituationkndit
                           happeped.A self-fulsllingprophecy.                     l
                           FOVAT,:W e potonly leantpurselves,we planted m ulti1
                                                                              ple people
                           in thatfrontarea around llim and in the back to m akehsure
                           therewasn,t.justaaction thathappened t!p front, the'r4
                                      .
                                                                                rwasalso
                           areaction tiathappened outback.Sothecameras,whe
                                                                         1
                                                                           n they
                           saw it,saw double anglesofstuf likb,they saw whathappened
                                                                             k '-'      .
                                                                                            --'   .


                           upfront,andtheysaw thereactionofpeopleoutback.j
                           PV:Thàt'sfuckingbrilliant.That'sbrilliant.          )
                           FOVAl,:And then the reportershad people to talk to.

                  kiii. FovalalsotellsProje'
                                           ctVeritas'sundercoverjournalistpthat
                           Republicans@relessadeptatsuchtacticsbecausetheyrobe
                                                                            'y   - l.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 65 of 103 Pageid#:
                                    8152
                '                                                              p
                                                                           .



                                                              '
                                                                      '
                                                                           l
                                                                           l
                                                                                    .
                     rules:ïïrlqhey have fewerguyswilling to step outon the'
                                                                           ,line for
                     whattheybelièvein....Thereisalevelofadherencetàruleson
                     the other side thatonly when you're atthe very M ghestlevel,do
                     #ou getover.''
                 ix. In anothervideo,Fovaladm itsthathisorganization is
                     reiponsiblefor an incidentin Asheville,North Ca/olin: in
                     September,w here an elderly wom an was allegedly assatllted
                     outside a Trum p rally.

                     In thatincident,the69-year-o1dwoman,wearingan o#ygen
                     tazzk,heckled a visually impaired 73-year-old Trum p supporter,
                     then pursued him .She claim ed he then punched herifl , t
                                                                             hejaw,
                     though shehadnovisibleinjuly;hisattorney claimsshe
                     touched him on the shoulderSrst,and then fellto the ground as
                     heturnedaround.Thenationalmediacoveredherclaàms
                     widely,while largely ignoring llis.Fovalexplains thatthe
                     wom an hqd been tttrained''asa partofhis operation. '
                                                                  '
                                                          x

                 xi. Fovalalsoexplainshow theoperationissetuptoallor theDNC
                     and the Clinton cam paign ttplausible deniabihty''in thè event
                     thatthetrue nature ofthe deliberateviolence isdiscovéred:
                     U he tlling thatwe have to w atch is m aking sure therq'sa
                     double-blind between the actualcampaign and the actualDN C
                     and whatwe're doing.There's a double-blind there,so thatthey
                     can plqusibly deny thatthey heard anytlling aboutit.''

                xii. And Fovalem phasizesthatthe goalofdr
                                                        bird-dogging''isto çreate
                     a senseofdanarchy''aroundTrump:''Thebird-dogginj.The
                     aggressive bird-dogging.W hatIcallitis(conflictengagem ent.'
                     . . . Conflict engagem ent in the lines at Trum p rallies? W e're
                     starting anarchy. And he needsto understand thatweire
                     starting anarchy.''

     75.dAntifà'' generally,isan ideology in the sam e w ay RW hitç Suprem a'
                                                                            cy''is an
        ideology,albeitwith varying degreesofm eriitotheirideas.Aroundthese
        ideologies,groupsform .
           a. PlaintiffW ispelw ey provides a usefulsum m ary on Antifa
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 66 of 103 Pageid#:
                                    8153



                        .. .: jh(E
                                 :'!:
                                    !,'?jE
                          tq
                           .Ij
                          !:
                           ,à
                             ë.
                             F
                            ,j
                              E
                              @
                              q
                                ë
                                .:. ;
                                    .t
                                    ,
                                      .
                                      E!
                                      $i
                                        .
                                        :E
                                         .E h
                                            7
                                            :k
                                             (   ,
                                                 t    ,
                                                      .Il
                                                  th.Kap .
                                            ë Seth #S1I
                                                 1       ,
                                                         I,
                                                          spelwey
                    .tq.@.
                         ,,
                           .
                              ,gE,y
                                EE.:   ,:
                                        tt
                                         .E
                                          E,.
                                            ,.,
                     ip '
                        E
                        (
                        j
                      ..i
                      '
                      . .j:.
                           :..
                             7:
                              ...jN
                                  t
                               :' ?
                                  Jt
                                  ID
                                   pg
                                    l
                                    w
                                    z
                                    kj.
                                     tl
                                      -
                                      .
                                      R'
                                       :
                                       ,
                                       .
                                       p
                                       !E
                                        '
                                        j
                                        :r
                                         ;
                                        7'
                                         4:y
                                           j
                                           '.E
                                             j
                                            jk
                                             x
                                             ..
                                              1
                                              7
                                              -.
                                               ,
                                               (j
                                               . s
                                                 j
                                                 n : ,
                      .j
                       f
                       :
                       L
                       4
                       jt   .
                            '
                            :.    Y.k;.
                                      . .
                                        a...
                                           . :
                                             '4
                                              .e
                                               &
                                               'er.
                        ktjttt.




                     t
                     '
                     x.jr
                     ..
                     s  :
                        ,
                        .
                        -
                        !-,
                          tê.
                            x.'
                            a -
                              '
                          -.w t
                              .
                              -
                              ,
                              .
                              .
                               o
                               ;
                               'a
                                g
                                x
                               b'
                               .-
                                .h
                                 ux
                                  j
                                  '
                                  v.
                                  I
                                  .s
                                   4
                                   s
                                   l..'
                                    - :
                                      j
                                      .
                                      b
                                      w
                                      -a
                                       ,
                                       .
                                       '
                                       .
                                       $L
                                        g
                                        ,
                                        -
                                        ï
                                        b
                                        -.ë.
                                         ,
                                         !
                                         .
                                         ï
                                         k
                                         ' j
                                           :
                                           .'st
                                              ,
                                              .t
                                               ,yr
                                              .:    E
                                                    !t-.
                                                 ..-l. ï.
                                                        e
                                                        ,
                                                        a1
                                                        j
                                                        '
                                                        L
                                                        ..
                                                         -:
                                                         t z
                                                           x
                                                          k4
                                                           .
                                                           -
                                                           w,
                                                            tE
                                                            .-j
                                                              sdra
                                                             ..
                                                             t-  .e..
                                                                 ?  ek.
                                                                     .
                                                                    -1
                                                                    - .x
                                                                       e
                                                                       ...
                                                                       l
                                                                       r G
                                                                         .y
                                                                          .
                                                                         l.
                                                                          1
                                                                          tx
                                                                           -
                                                                           ,
                                                                           .t
                                                                            t
                                                                            '1<
                                                                            E,.
                                                                              4
                                                                              '
                                                                              $
                                                                              L
                                                                              k
                                                                              .
                                                                              t
                                                                              -j
                                                                               '
                                                                               .
                                                                               -
                                                                               ae
                                                                                .bLbj
                                                                                    .
                                                                                    :
                                                                                    '
                                                                                    .f
                                                                                     '
                                                                                     j
                                                                                     >
                                                                                     .
                                                                                     '
                                                                                     .;
                                                                                      '
                                                                                      .
                                                                                      ts
                                                                                       ''>
                                                                                         s
                                                                                         :
                                                                                         '.
                                                                                         -<E
                                                                                           s
                                                                                           I$
                                                                                            ,
                                                                                            w
                                                                                            .
                                                                                            <
                                                                                            .<
                                                                                             1
                                                                                             .
                                                                                             (
                                                                                             -
                                                                                             .
                                                                                             'j
                                                                                              é
                                                                                              î
                                                                                              -
                                                                                              .J
                                                                                               e-.
                                                                                               ' k.$
                                                                                                   -         .
                                                                                  p

                     e
                     R.
                     =*lj.tp
                           -:
                            -z
                             '7  ,;
                                  '
                                  .;
                                   ji
                                   .kk
                                     .'  .S     ''
                                                 .J;-
                                                    4,
                                                     r.
                                                      tb
                                                       t$i
                                                         '*
                                                          l.
                                                           k'
                                                            ju
                                                             ;l
                                                              ..f
                                                                ,.
                                                                 .y.
                                                                   .-
                                                                   rgx
                                                                     ,<
                                                                     j
                         .d'
                           q hK.1
                                :,    $
                                      k
                                      !
                                      .
                                      .1N.
                                         b
                                         -
                                         's.
                                          wL1(
                                           ' ..
                                              2
                                              1
                                              .'
                                               )
                                               :
                                               ..
                                                c   .    :-
                                                          '   v  '     '.$
                                                                         ?9
                                                                          ,.%
                                                                            ..
                                                                             '
                                                                             f
                                                                             .
                                                                             ;,l
                                                                             t!
                                                                              ...(
                                                                                 b:
                                                                                  è.
                                                                                   .a
                                                                                    bk
                                                                                     v>
                                                                                      ta)
                                                                                      .
                                                                                      ' ,.$r
                                                                                           ké
                                                                                           z
                                                                                           s
                                                                                           j.s
                                                                                            .j.
                                                                                              2,
                                                                                               j.
                                                                                                ::.
                                                                                                  if
                                                                                                   ;x
                                                                                                   :
                                                                                                   ;  ;'
                                                                                                    R.p
                                                                                                      =s;
                                                                                                        )
                                                                                                        ;
                                                                                                        î.,
                                                                                                        j.
                                                                                                          y.
                                                                                                           .j
                                                                                                            fx
                                                                                                             x<
                                                                                                              j
                                                                                                              q
                                                                                                              .

                     1 Retkveet

                ii. Plaintif W ispelw ey feltcom pelled to inform United Stgtes
                    SenatorTed CruzthatA ntifa terrorism is okay when itisused
                    to'
                      Rm ake fascistsafraid''.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 67 of 103 Pageid#:
                                    8154




                                      ''
                                          ,    ?: SenàtorTH Cruz.
                                               E                     AtJ @.SenTect
                                                                     25
                                                                      x.
                                                                                 fruz,pul1,
                                                                                          B                             x''
                             .            ; E                                      .
                                                  Antifa isaterroristorganizationcoimposed ofhatefutintolerahtradicak
                                                                                                                    'swho
                                                            pufsue theirextreme agenda thrcugh aggressivevioleoce,Time and tim e
                                                            again theiractions have dem cmstrated thattheircentralpum ose istc inflict
                                                            harm cn those B.?ho oppose their.vievs
                                                                                                 fs- '              ';
                                                                                  ''
                                                                                      '!
                                                                                       1.
                                                                                       E
                                                                                       .-'L
                                                                                          $
                                                                                          1
                                                                                          ?
                                                                                          q
                                                                                          t
                                                                                          :'d
                                                                                           .
                                                                                           pi
                                                                                            t
                                                                                            '
                                                                                            k
                                                                                            r
                                                                                            i
                                                                                            :y
                                                                                             1
                                                                                             .
                                                                                             h
                                                                                             .
                                                                                             J
                                                                                             't
                                                                                              .
                                                                                              !
                                                                                              '     j
                                                                                                    a
                                                                                                    '*''
                                                                                                    ke 1:
                                                                                                       .
                                                                                                       4 w.
                                                                                                         .
                                                                                                         r1u
                                                                                                           rx
                                                                                                           .'wz
                                                                                                              -
                                                                                                              J:
                                                                                                               iv
                                                                                                               6
                                                                                                               .
                                                                                                               ;.
                                                                                                                '

                            ;1
                             E-'r!  f)
                                   PE):
                                     ii;@
                                        @
                                        -!
                                         .    '     ,1*     Seth #StillW -
                                                                         lthKap W l
                                                                                  -spelwey f,
                                                                                            %'Fs
                                                                                            -  t
                                                                                               els
                                                                                                 tm
                                                                                                  .
                                                                                                  se'
                                                                                                    tl
                                                                                                     '
                                                                                                     ,Dul
                                                                                                        r)
                                                                                                        '. -$/
                                                                                                             -11
                                                                                                               719
                                                                                                               .
                                         ,ë  ,
                                             yq
                                              l ï
                                                .èi
                                                  El
                                                   jp
                                                    gj
                                                     pi
                                                      l
                                                      tt
                                                       il
                                                        -
                                                        à
                                                        :                     .
                            j,!.j
                             i
                            .q
                                 ï.
                                  kk
                                   y..(;
                                       .:
                                        .         y
                                             : '' .
                                                   l j ::
                                                        .
                                                        ,
                             'j'./
                               . (..?jj
                                 5    ')  (
                                       jj.k..tj.:..!j
                                                             #
                                                             i
                                                             ë
                                                             T
                                                             iZ:E..
                                                              :
                                                              j   seth#still.
                                                                            w-lthKap W ispelwey ,
                                                                                                @..-Re'
                                                                                                      bGethD
                                                                                                           'L.
                                                                                                             jl
                                                                                                              Ea-
                                                            '.
                                                             lesus isAnt.
                                                             '          i1
                                                                         '
                                                                         ?
                                                                         :
                                                                         aw




                            @
                            f
                            i   iq
                                 @jlii
                                     j'r
                                       .i
                                        fli
                                          aii
                                            qlr
                                            è qrlgë
                                                  qr
                                                   ylj
                                                     , Trum pznzcM ialatino t    lbf
                                                                                   i'eenicazk
                                                                                            fl'
                                                                                              l'
                                                                                               ? ,Jul
                                                                                                    ..1f
                                                                                                       l
                              ril
                              ë ir
                                 ilE :         1Irë
                            è
                            j
                            l
                            i
                            l
                            '
                            i
                            !
                            ë
                            I l
                              :l
                               (j
                                )(,
                                  '
                                  r
                                  E
                                  jI5:
                                    ( ...:  ;F:
                                             E jt
                                                (j
                                                 ëg
                                                  (j
                                                   jy.
                                                     g
                                                     :
                                                     l
                                                     i. ;
                                                        q
                                                        à
                                                        .h
                                                        k,
                                                         1r
                                                          '
                                                          1
                                                          5tj
                                                            w
                                                            i
                                                            )
                                                            1j
                                                             é
                                                             ilj
                                                               -
                                                               1
                                                               t
                                                               i
                                                               jg
                                                                :j     r.
                                                                 iltego,,
                                                                        j
                                                                        st.qr
                                                                           ... oup
                                                     ,.
                            :.j::
                                .:
                                 .              ..j
                                                  @L
                                                   ,:.
                                                                                  '
                                        .
                                        l
                                        )
                                        .!
                                        ;
                                                                                   jy
                                                                                    -
                                                                                    ('
                                                                                      ).
                                        ,5
                                        !
                                        :'
                                         :
                              .
                                    .j
                                     ?j:
                                     !
                                     q l.''..:y..y.T
                                                   ri)
                                                     t.             dj
                                                                     .   d,
                                                                          .            ,:
                        .      érF,'EE
                              j!,,,Eëë:
                                     ,.E!E'
                                          .!
                                           Er  ir,.. Seth #S1I
                                             E,!
                                               ;                       II IthKap       Isp.elwey
                    .
                            j'2 qj
                                 .#gj:     .E:
                                          q: rj
                                             jj:'p. 2
                              ..:
                                )!     jb?.;         .:
                                                      i;
                                                       ,7
                                                        y)
                                                         *4
                                                          ::
                                                           ):.q<
                                                               ya
                                                                pt
                                                                 :- iy
                                                                     kj
                                                                      .-
                                                                       y
                                                                       v1
                                                                        c7
                                                                         -
                                                                         .8
                                                                          s:U.
                                                                             $?
                    :        .:
                                                      ..  ! &.   J0           O

                    .
                    i
                            Renj
                              >.
                              ' î
                                g
                                z.
                                .inc
                                   ';.f
                                   .  ..'
                                        c$'
                                          f
                                          l
                                          ?
                                          X r?s
                                           .J f'
                                               reenica-
                                                      7.xl
                                                         -;17..:
                                                         x     t
                                                               2.,at
                                                                   n?
                                                                    .
                                                                    '-.-t'i
                                                                     $    -'
                                                                           t
                                                                           s.'
                                                                           . z
                                                                             4erl
                                                                             .  T
                                                                                <.et
                                                                                   f.
                                                                                    f
                                                                                    o
                                                                                    '-.
                                                                                     v f
                                                                                       'E
                                                                                      '.L7
                                                                                         '.z
                    :
                              1-1tI
                                  .ja 1
                                      .Sn:ta ,gl.OU17;,j;Ot. j
                                                             qtjpyeu jjjtw ag?no'tjej1ng
                            w rong w l   -tI
                                           3 m aking fascistsafraid.            .'
                            -1i
                              t
                              le;
                                :l
                                 j
                                 ;
                                 :14k
                                    p
                                    '
                                    gs
                                     k
                                     E)
                                      &1.L
                                         :
                                         .)ë
                                           1'j9.(
                                                )$
                                                 ,)ic
                                                    j:
                                                     g
                                                     ;
                                                     àx'r'
                                                         $4r'
                                                            l'
                                                             t
                                                             .
                                                             :
                                                             lj
                                                              'é
                                                               g
                                                               k:.i
                                                               :  '
                                                                  t
                                                                  f')
                                                                    .
                                                                    p
                                                                    ''i
                                                                      '
                                                                      !
                                                                      .
                                                                      '2
                                                                       1)'
                                                                         )(
                                                                          '
                                                                          ).
                                                                           y'
                                                                            ;
                                                                            i
                                                                            ï:
                                                                             '
                                                                             f


           b. To discussthe Antifa,they w ould m ore accurately be described as
              'tadhbrents''than ttm embers''.            '                ,'

                 i. To illustrate,Plàintiffs cannotfilq suitagainstttW hite
                    Suprem acy'')m uch to their dism ay', and so instead,théy have                                   .

                    suedDefendants.Likewise,itdoeslittlegood?orDefehdantsto
                    say ''Antifa did it''1 because ideèlogiesdo notassaultlasful
                                                                         .                  .   .

                    dem onstrations,Antifa adherentsdo.

                 ii. Groupsdeemed (tW hiteSupremacist'by Plaintiffs(though
                     Defendantsm ay orm ayndtbegto differ)includetheliIkesof
                     Vanguard Am ericaandtheTraditionalistW orkerParty (TW P).
                iii. Groupsself-identA
                                     ' ing asAntifa include;
                                     1. dcshowing Up for RacialJustice''or tCSURJ''
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 68 of 103 Pageid#:
                                    8155


                                                    ,'
                                                   .,
                          2. Congregate Charlottesville

                          3. Solidarity Cville

                          4,CvilleBLM (BïaçkLivesMntter)
                          5. Pllilly Antifa

                          6. Seven H illsAntifa
                             f          '
                          7.AntiRacistAction (ARA)
                          8. TheTorch Netw ork
                  iv One can be a Rm em ber''ofSU RJ orTW P,and by tllis 1
                                                                             ;
                     m em bersh p they m ay safely be assum ed to be dfadherénts''of
                       tlterespectivegroups'ideology,butoneneed nota melbersltip
                       tobeanideologicaladherent.                                j
                                               .                                 5
           c. Antifa adherents are driven bk a wholly legitim ate fearthatthose
              '
              Whom they refertoasdfNazis''andddW hiteSuprem acists''willlobtain
                                                                                 p
              politicalpow er'ifthey are allowed to speak.To them ,dtW hite k
              Supremacy''istheinevitableoutcomeoffreespeech.                     i.
                   '

                   i. vheirdefinition orthese.otherwise hystericalterm svakiw
                                                                            es spm
                                                                      .
                                                                          k
                      m ainstream perceptions,which willbe addressed in gm ate/
                       detaillater.Briefy,three exam plesfrom PlaintiffW ispelw e#
                       areinustrativë                                            1
                         '

                                                                                 )
                                                                                 .
                                                                                 ï    .
                             1. Evelyonew ho voted.for the currentPresidentofthe
                                U nited Statesisa ((W hite Supr'em'aci.t,,,'    j;jykl
                                yïRevetend'
                                        ' '           '
                                                                            says     r
                                                                                     '
                                                                                 1
                                                                                 .
                                                                                 i

                                                                                  1
                                                                                 'l
                                                                                 j
                                                                                 l
                                                                                 i
                                                                                 t
                                                                                 .

                                                                                 t
                                                                                 '
                                                                                 t
                                                                                 j
                                                                                 r
                                                                                 i
                                                                                 1
                                                                                 t
                                                                                 1
                                                                                 :
    Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 69 of 103 Pageid#:
                                        8156

1

                                           )iE
                                             >.x
                                   ..  @.
                                       kp.ë
                                         2E
                                           it
                                            .'
                                             5
                                             2k
                                             ëi
                                              '
                                              ë@
                                               vï
                                                y.   Seth#stl   -llW -
                                                                     lthKap W ispelwey
                                  iI
                                   !
                                   ;49
                                   '
                                   .E
                                   . i
                                     .è
                                      'E
                                       :
                                       .F
                                        i
                                        :ë
                                        jst:.
                                            t:
                                            qj.
                                              ::
                                               ë
                                               i
                                               %i
                                                .
                                                p
                                                ;
                                                :3
                                                E:.: 3136..
                                      i/
                                   i'..
                                      ,?$E
                                         .k,
                                         i
                                        yys
                                                     .,,k
                                                        1
                                                        )
                                                       ..4j
                                                          r
                                                          :j
                                                          1
                                                          .
                                                          'ï
                                                           )r
                                                            t
                                                            2
                                                            ;
                                                            /.
                                                             !
                                                             '
                                                             ;
                                                             .k
                                                              )
                                                              !
                                                              (jj
                                                                !
                                                                .
                                                                '
                                                                hl14
                                                                   '
                                                                   .
                                                                   7
                                                                   8
                                                                   .1
                                                                    :
                                                                    .J
                                                                     .
                                                                     '
                                                                     1
                                                                     :l
                                                                      .
                                                                      '
                                                                      2
                                                                      ,

                                  'Corifessiop:Ivoted forDonald Trum p.This l'
                                                                             Peans?by
                                  extension,Iam a w hite suprem acist'?       l
                                                                                                                                    i
                                                                                                                                    i
                                  He'scertainly rightaboutthatatleasi.
                                        '
                                            PastorJu'anita Rent-um @..geeklja(
                                                                             J
                                                                             '()-Nov'
                                                                                    5
                                                                                    -e
                                                                                     '
                                                                                     ;
                                        '
                                        W hiteMal'eTearsintheirp'urestform
                                        c3
                                         nristianpost-com,
                                                         /v'oice/'
                                                                 confessi.-,



                                  4 Li
                                     ke:                                                                                            l

                          .
                              .                                                                                    .                !'
                          2. The W hite Suprem acistconspiracy runsso deepl
                                                               '
                                                                               ,that
                                            .
                             Barack Obam a l sm. on l
                                                    .       .
                                                     t. Reaht   .      .    .
                                                              y ltself,zsW hltei'
                             Suprem acy.                                       k
                                                                               '
                                                                                                                                    ;
                                             .                           J   .                                             .             î
                                  '' '.     w, .. .           . .   ..           ;           ..               a,   ..          ..   I
                                  kE::    #j
                                     'C)itI):j
                                             .j j
                                                -
                                                j,  S.e.th.'#..
                                                              s.t
                                                                .
                                                                .i
                                                                 ,1
                                                                  .l:W
                                                                     .lthJKà
                                                                . . .:. .
                                                                              '.' pWl
                                                                               .. .
                                                                                       spel*e
                                                                                       . - . ..
                                                                                               . yh i-
                                                                                                    vz.R.ek
                                                                                                          .Js et..
                                                                                                                 hl L.tf
                                                                                                                       b.'.-.
                                                                                                             . .. ..: ..r
                                                                                                                            N..ov . 1t
                                                                                                                                     l6-.              . .. :. .
                                  t!:l
                                     .7
                                      è
                                      l!è
                                        '
                                         )
                                         '
                                         k ,
                                           - i
                                             ),'
                                               .'
                                                t
                                                l
                                                '
                                                : . 'l
                                                     .rv
                                                       too t è
                                                             .d. in  t
                                                                     Ré
                                                                      . .a
                                                                     . k  .
                                                                          .
                                                                            l
                                                                            itye
                                                                               .
                                                                               :
                                                                               .  is.
                                                                                    .st
                                                                                      .a tus
                                                                                           . q u.
                                                                                                .
                                                                                                  é sc
                                                                                                     J.ieak.
                                                                                                             fèr
                                                                                                              .  .''O u r  l
                                                                                                                           nt rih
                                                                                                                                .
                                                                                                                                  .
                                                                                                                                   si
                                                                                                                                    d   W.. ltiteSia..r
                                                                                                                                                      prèma:.t
                                                                                                                                                             ast
                                        ''' 3'
                                             L.' patfïarchjl,lvll
                                             '
                                             .                           tlitaristic,C.  .'
                                                                                        .:nsumertcppitalis       .t0pprpstivel        .Sys   tem i'
                                                                                                                                                  !Tole.rable
                                                      Enonqh.
                                                            'Obt
                                                               k'
                                                                i
                                                                naWarnjDeriicratiidahdldàtq
                                                                                          v Ndtttii
                                                                                                  GcTcib.F& Le
                                                                                                             'f.
                                                                                                               t;-Be
                                                      Roöted in keallty''
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 70 of 103 Pageid#:
                       '                                          i
                                                                  :
                                    8157
                                                                                                            l
                                                                                                            ;
                                                                                                            I
                                          .                                                                 !
                           3. Really,anything thatm akesW hite people com fortableis
                              dûW hite Suprem acy''
                               '

                                ê,Sgm'si
                                       sF::y;
                                         ëjy)s set: #stillw -
                                       .
                                                            lthKapw ispelwey
                                                                  .

                               !@
                                (:.':(:.l
                                        '::
                                        : '7i)
                                             ëë'
                                               ï:'E
                                               yq ;E
                                                   j.E!
                                                      :i!lëjt
                                                            $:jxE
                                                                (jij:
                                                                    i!!
                                                                      j;E
                                                                      F :..
                               1d:(:2
                                    .4(..:                          ?,.,.rx,.v.yy.               ,j
                                                                                      a.,,j,s...,jy,,
                                   :
                                   .
                                   y:
                                    2.j.: rl.j,;:,j.,$j...jj..)
                                     t;
                                      (  j(                   .j
                                                               .z..
                                                                  q;.         s  qy.$r4           ( y
                                                                                                    jk.
                                                                                                      j;
                                                                                                       '
                                                                                                       .
                                                                                                       gj

                               W hite com fort,and therefore w hite suprqm acy,
                               m aintains so m uch equity thanksto the shlf-serving
                               ''gràce''we give each otherforbeing ''well-m eaning-''
                                $-
                                %:'
                                  ;v
                                   *.C
                                     -)
                                      .
                                      ï
                                      wq
                                       k
                                       e
                                       ''
                                        j
                                        :E
                                         )'
                                          J
                                          )
                                          .
                                          q
                                          b:
                                           y
                                           1
                                           .vJ
                                             '
                                             iq
                                             yt
                                              p@j.
                                                 tà
                                                  :7
                                                   -
                                                   4
                                                   ':
                                                   ..
                                                    1X'
                                                      -
                                                      '(
                                                       :
                                                       t1
                                                        .
                                                        :
                                                        'j
                                                         i.
                                                         !t
                                                          :
                                                          )
                                                          'e.'t'
                                                               bk
                                                                qi
                                                                tç.
                                                                  i
                                                                  '
                                                                  l
                                                                  .
                                                                  )'
                                                                   t'
                                                                    (
                                                                    :
                                                                    ,
                                                                    .:
                                                                     1.'
                                                                     . f'
                                                                       ;t
                                                                        e
                                                                        )ï'.
                                                                           :7
                                                                           ;è
                                                                            !
                                                                            '
                                                                            :
                                                                            ,:
                                                                             j
                                                                             '
                                                                             .)y
                                                                               .).
                                                                               ' j*
                                                                                  ï.
                                                                                  .t'
                                                                                    .
                                                                                    )

                               '
                               48 R
                                  .'
                                   -
                                   etiâ
                                      o
                                      ?eets 1û5 L
                                                'î
                                                 zkes

                 11. They have a less legitim ate fearthatthispoliticalpowerwillbe
                     used to carry out atz-ocities such as tfrlahe olocaust''
                iii. In tllis,they val.
                                      y from their supposed opponents only in the
                     im agined outcom e.

           d.'The so-càlled ttW hite Suprem acists''also believe thatifthey èan be
              heard,they willwin the.politicaldebate.This iswhy they apply for
              perm its).hpld dem onstrations,hostpodcasts,and writebooks.In doing
              so,the opponents oftheseLeftwing groups hopeto obtain political
              pow er through lekitim ate m eans.ldeas oh whatto do with thatpow er
              are as diverse asEuropean hair and eye colors,butstrictip m igration
              policiçstend to gaip m or'epopularity than genocide. Talk ofgenocide
              onlytendstoreach a érescendo,when Leftwinggroupsinsisial1of
              them m ust die for Rightw ing groups to live in peace by their ow n
              norm s.H enèe our preferred term inology (tW llite N ationalist''or
              1(SeParatist''.                     '                            ;
           e. Lessconvinced ofthevirtues ofim m igration policy,butlikewise
              convinced thatRfascist''victory istheinevitable outcom e offxee speech,
              it is perhaps unsurprising that Antifa adherepts perceive no legitim acy
              to legal,orm pral,boundarieson the actsthey take to preventtheir
              politicalopponentsfrom speaking.
                 i. PlaintiffW ispelw èy again provides valuable insight.Breaking
                    thelaw isjustandrighteous,aslong asyou agreewith his
                    politicalideals.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 71 of 103 Pageid#:
                                    8158




                     '

                1.
                                                                                 l
                     FASCIST REVOLU TION S H AVE ,NEVER SU CCEEDED
                                                                l
                                                                   .
                     FASCISTS GM NED POW ER EEGAT,LY.           ;
                     First,someimportantfacts:M ussolini'sm arch on Rope
                                                                       f was
                     m erely a spectacle legitim izing llisprior invitation to form a
                     governm ent.Hi
                                  tler'sBeerHallPutsèhof1923failedmliserably.
                     HissventualaccessiontopowercamewhenPresidentl
                                                                 g
                     Hindepburg appointed him chancellor.The Enabling Actthat
                     granted him com pletepower waspâssed by parliam ent.

                     For m ilitantanti-fascists,thosehistoricalfacts have cast doubt
                                                                            1
                     on the liberalform ula foropposihg fascism .Thatform ul  a '.
                                                                            i
                     essentially am ounts to faith in reasoned debate to countéract
                     fascistideas, in the police to counteractfascistviolènce,
                                                                            l and in
                     theinstitutions ofparliam entary goverhm entto countrr
                                                                         I act
                                                                         2   .

                                                                              L  .




                                                                 ''
                                                                              j
                                                                              I
                                                                              l
                                                                              l
                                                                              I
d
'
         '                                                                                r        ,

    Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 72 of 103
                                                                      :   Pageid#:
                                        8159
                                                                                          l


                        .
                            fascistattem pts to seize power.'There isno doubtth:tl
                                                                                 i
                                                        ,
                            som etim esthis form ula hasForked.Thereis also no doubtthat
                            som etim es it has not.

                            Fascism and Nazism em erged asem otional,antiratiozw lappeals
                            groundqd in m asculine prom isesofrenqw ed n@tionaly'
                                                                                igor.
                        .
                            W llilepoliticalarzumentation isalwaysimportantin âppeal
                                  i*'
                                  '           '''''                   *''   '  )'i
                                                                                 *'ing
                            to the potentialpopularbase offascism ,its sharpnessisblunted
                            when confronted with ideologiesthatrejecttheterm spfrational
                            debate.R ationality did not stop the Fascists or the N az
                                                                                    'is. W llile
                            reason isalwaysnecessary,itisunfortunately insufficlenton its
'
!                           own from an anti-fascistperspective.                          '
                                                              :   ,
                                        '

                            Thus, it'sno surprise thathistory show sthatparham ent)
                                                                                  ' ar.
                                                                                      y
                            governm entis notalw ays a barrierto fascism .To the èontrary,
                            on severaloccasionsithasbeen m pre ofa red carpet. ,
               g. In contrast,Antifa groups view violence as their only m eans to political
                  dom inance,again quoting Bray.
                     i. ln truth,violence represents a sm allthough kitalslive'
                                                                              rofanti-
                        fascist activity.

                            Therearethreem ain argumentsthatanti-fascistsusetojustify
                            their occasionalviolence.First,as explained in Chaptér 4,anti-
                            fascists m ake a M storicalargum entbased on the accurate
                            observation that Rrationaldebate''and the institutions of
                            governm ent have failed to consistently halt the rise offascism .
                            Given thatfact,they argue thatthe only hope topreventa
                            sequelistophysically prevent'  any potentialfascistadyance.
                            Second,they pointto them any successfulexam plesoflm ilitant
                                 k                                                  :
                            antifascism shutting dow n ok severely hampering far-right
                            organizingsincetheend ofW orldW arII.Third,fascistviolence
                            often necessitates self-defense- although anti-fascistsi
                                                                                   challenge
                        '
                            conventionalihterpreiationsofsekkdefensegrounded in
                            individualistiçyersonalethicsby legitim ating ofensiv: tactics
                            in ordertoforestallthepotentialneedforliteralself-drfense
                            dow n the line.                                           i

                        In otherwords,anii-faàcistsdon'twaitfora fascistthr'
                                                                           éatto
                                                                                      û
                                                                                      .




                        becom e violentbefore acting to shutitdow n, physically
                                                                              Iif.
                        necessary.AsM urray from Baltim ore ARA explained it,

                            Fèuûkhtthem by writlhglettersandzz?a7flèagpJatpz:ecqllssoyou
                            don'thag, tofkJafthem with Wkfs.Foufghtthem with fs'sso
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 73 of 103 Pageid#:
                                    8160



                     you don 'thave tofgW:them with km '
                                                       ves.F/u îghtthem with
                     âwz'
                        x'e,gsoyou don'thave tofgâfthem with guns.F/riîghtthem
                     with g= s soyou don7fhavr, tofgWtthem with tanks.I
           h. Bray'swriting is fam iliar to Plaintifs'co-conspiratorEm ily Gorcenski,                                                                    .

              WhO described Bray'sviewsassomethingthatRdescribesweliwhatwe
              did in Cville.''
                             '
                                 y
                                 q*.GenericSoyMilk4l
                             . ' t'
                          . .k                     s
                       ..:,g(. %
                          ).
                           L   'Afirrftlk
                                        zt'sclrcenski
                                        .
                                        e
                      This is an am azing article about,the history ofantifa and
                                                                .
                                                                             -'                                         '    -'                  .

                      describeswellwhatwe did in Cville.




                      qj...l
                      t
                      4    *b
                            >'1IJ'
                                 Jsx
                                   Iv
                                    K,j.jtjs((jyAjtr.
                                                    ly
                                                     ':)..
                                                         j'Jr')-k
                                                                l'.'.
                                                                    krczxk.'r
                                                                            'g7.
                                                                               g).ttj.
                                                                                     ?,<
                                                                                       çifjjj...4.
                                                                                                 ts,jyjg.
                                                                                                        -..
                                                                                                          !j-:jfreit
                                                                                                                   l

                      51 Q
                         'xlttkveets 7'5 Likes
                         :

                                        fG.ujy.'.v3h'
                                        '                                            1$.                               '')        twY.
                                                                                                                                     '..jq

                                        M               Ehange (5.:Snkschamge .Atta .1''
                                                                                       lszo
                                                                                          .17
                             twy. 9
                        ......    .s
                                   'v
                                    k:.p..
                                         3>.>J
                                             rq'1.
                                                 ,.o.,%
                                                      i'c..
                                                          6z
                                                           43
                                                            tl.
                                                              i.
                                                               '.
                                                                (n'!:
                                                                '   !:1..
                                                                        ,:1-w
                                                                        .
                                                                        /   4y:..)
                                                                                 :rmv.,.
                                                                                       :tAg.kf.
                                        Thankv'ouforsharinn this.ltsllednew andimportantlightfcrDpe.
                                        trE
                                          .-
                                           ,-
                                            -
                                            .p            1r
                                                           -'
                                                            --'
                                                              4' '
                                                                 j>           '-n--' '
                                                                                     1         t.'
                                                                                                 .1
                                                                                                  F
                                                                                                  .'
                                                                                                   J



                ii. Quotingfrpm'thatarticle
                            1.M 1
                                'l'tantantk-fascistorTfantifa''(pronouncedA'
                                                                           Ntifa)isa
                                                                                      l
                                      radicalpân-leftistpolitics ofsocialrevolution applied to                                               .
                                      Sghting thefarright. lts adherents are predom i;'
                                                                                      nantly                                                         '
                                                                     o
                                      commllnlsts,sociahstsand anarchistswhorejecttmming
                                      to thepolice or thç state tohaltthe advance ofwhite
                                      suprem acy.Insieadthey advocatepopularopposition to
                                      fascism aswewitnessed in Charlotteswz
                                                                          ' er
'




I   Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 74 of 103
                                                                      1
                                                                      .   Pageid#:
i                                       8161                          l
I                                                                                         .



j                                                                                         'I
I
i                         2. Antifascistsarguethatafterthehorrorsofchattel.slavery
1                              andtheHolocaust,physicalviolenceâgnznAtwik
                                                                        te
                                                                        i
                                                                                      .


                               suprel acistsisboth ethicallyjuste ableand stTâtegically
                               efvctive.W eshould not,they argue,abytractly issessthe
                               ethica1statusöfviolenceintheabsçnceofthevl2lue
                                                                            .
                                                                              sand
                               contextbeu nd it.Insfead,they putforth an ethwally
                               cohsistent,historicallyinormedargumentfors'
                                                                         khting
                               Nazisbeforeit'stoolate.
                                         .   '      .
                                                                         i '
                                                                                              j
                          3.
                           .
                                                                          l
                               Inretrospect,antifasclstshavéconcluded,itwoWdhave
                               been m uch easierto stop M ussoliniback in 1919 When his
                                                                              '
                               & stfascistnucleushad 100 m en. Or to stam p out
                                                                             r the far-
                               rightGermanW orkers!Party,Flkichhadonly5t
                               memberswhenkitlerattendedhis& stmeqtingi,before
                               he transform ed itinto the N ationalSocialistGeim an
                               ' orkers'Party (theNaziParty) Though theregi
                               W                                     .    jm esthat
                               inspiredtheirpriginalprotestsV elongdead,aztifascists
                                                         '
                               iave'devoted them selyestotreatingsm allfascis!
                                                                             tând
                               N azigrotzpsasifthey could be the nuclèus ofa '
                                                                       j
                               murderousmovem entorregimeofthefuture'. j
                   '
                                                         .       .       ;'       1           l
                          4. Thevpstm ajority ofanti-fascistorganizingisnonvi
                                                                          ' olent.
                               Buttheirwillingnesgtophysicallydefendthemklelvesand.
                                    ,
                                                             '

                               othersfrom white suprem acistviolence and preemptivély
                                                   ''
                                                    -'
                                         .                            -' k
                               siutdown fascistorganizingefortsbefor:they iuin
                               deadly dxAtinguishes them 1 om hberalanti-racijts.
                                                                                              l
                   iii. . Fulltextofthè W ashipgton Post.articleExhibitsl-                    i
                       W hoO eTheAntifa.pdf
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 75 of 103 Pageid#:
                                    8162



                            yky
                        kt ;'
                          .'
                           '
                               gGenerk 5oyMilkhYz..
                       k.
                       .t
                        j
                        y,j,;'
                             j
                             .;
                              v t
                                .
                                lli
                                  ip
                                   nil
                                     yt
                                      -f
                                       i
                                       o r
                                         ce
                                          '
                                           nsk
                                             i
                                                  .                                                                                                              2
                      Forasm uch asthese clownsIike,to harp ofM ark Bray,'                                    '                                                  k
                            .  v                v                                                                              '
                      would Itkillthem to read hls book?
                                      .                                  '




                                                                                  %'wn'7'F:e

                                       Dvorah Landsman @ f                                           'a-
                                                                                                      k   l
                                                                                                          'd'h!    andsrho
                                                                                                                   .
                                                                                                                   '     sa.
                                                                                                                           r,.3
                                                                                                                              't
                                                                                                                               z
                                                                                                                               rlx
                                                                                                                                 7z
                                                                                                                                  :
                                                                                                                                  6
                          .
                          .            ;:
                                       .;ë
                                        '-.<
                                           u:
                                            k
                                            vj'
                                              .t
                                               ..1
                                                 ;<
                                                 ?.j<
                                                    r'*
                                                      @:
                                                       e
                                                       ('
                                                        .t,'
                                                           :;:.
                                                           t   j.
                                                                '
                                                                .4
                                                                 .'
                                                                  .ùi.?:i
                                                                       ..:
                                                                         .z
                                                                          L%
                                                                          .,3
                                                                            .i
                                                                             d>
                                                                              :-.v.'7LI
                                                                               :i     )lk
                                                                                        CF)t.'
                                                                                             ,J
                                                                                              .L
                                                                                               :.f
                                                                                                 <'
                                                                                                  -tl''s
                                                                                                       ..'
                                                                                                         .t
                                                                                                          $
                                                                                                          s1
                                                                                                           -,i
                                                                                                             ..'t
                                                                                                                ..r
                                                                                                                  .'
                                                                                                                   %i
                                                                                                                    ::'
                                                                                                                      u'
                                                                                                                       i
                                      *, 'f,:;-bt    'ft<)-   1*
                                                               1)  v)-J
                                                                      s-If;lIT9*u'...


                       :EE ::
                          ië.!
                             ':
                              !!
                               :.
                                E:
                                 !::
                                   !F
                                    q:!:
                                       $qï
                                         ,k:
                                                      !,p1
                                                         .         ... .
                                                                                        jI.k
                                                                                           .ytg. ''
                      ):     .: ïk:.
                                   E'
                                    v .E
                                       à:tj
                                          E!tE   l
                                                 :lk
                                                   ll!k  4
                                                         :1f
                                                           t
                                                           :
                                                           ld
                                                            ll
                                                             Ir
                                                              a1.1
                                                                 :
                                                                 1rt
                                                                   L
                                                                   d
                                                                   ;.
                                                                    rld
                                                                      :pr
                                                                        k
                                                                        -
                                                                        .p
                                                                        kz
                                                                         -i
                                                                          E
                                                                          d('-
                                                                             7
                                                                             ',.s
                                                                                t
                                                                                .
                                                                                r
                                                                                .r-
                                                                                 't
                                                                                  ;
                                                                                  .t
                                                                                  8-
                                                                                   ?<4--f
                                                                                    .   9
                                                                                        -  :L. :
                                                                                               b
                             ::
                             .:E
                              . ;
                      .;
                       :
                      :7
                          ::
                       :;:E
                          F..:
                           . ..:
                             t;
                             : 2:
                               q.:
                                .
                                j:.:$
                                 .
                                 .  .t
                                     .4z::E
                                          j
                                          :!
                                           iE
                                           ::i
                                             k?
                                              'ï
                       .,
                        :.
                         :)7
                         '::
                         i
                        .r E!*;
                           .' E.
                               ::Ei
                                  Ei s.e''jL.
                             y .. .         'l3
                                              '4o'ir
                                                   z'ld,7>S
                                                          ILJI1t)C,:t=J:
                                                                       s.....d.;,n%:it
                                                                                     '.i'
                                                                                        uh
                                                                                         .k
                                                                                          .:
                                                                                           .?
                                                                                            .t..:i
                                                                                                 x..CEw
                                                                                                      l.fx!
                                        arted.            4ye.Sterdavy.             It,
                          4., .,,
                                     -t
                                     K                                                    Sprettyg00d
                                      t-n'                                     '1r''7




                                                                                               mark brpy'                             follop   .   Jmilygorcenski ,




                                                                                                                                                                 l
                                                                                                                                                                 t
     76.W ith the notable exception ofDefendantFields,none ofthe Plaintiffsin this
        casecan identify any ofthe Defendants asthe directcause ofwhatqver
        m alady they claim to be suffering from .Am ong the m any reasons för this,is
        thefactthatnoneoftheDefendantsattacked noq-combatantsin thJfighting
        thattook place.                                                                                                                                          '
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 76 of 103 Pageid#:
                                    8163



     77.The Plaintiffs in this case w ere chosen from hundredsofparticipants,w ho
                                                                           ,

        surely suffered worseinjuriesduringthatighting,becausethese ;
        participantsw entto extraordinary lengthqto m ake them selvesapppar
        sympathetic.Thiswasdonein deliberatepreparation forexactly thisprocess.
        The initiatorsofthe violence are notparty to thissuit,but are kpow n to
        Plaintifs and their cpunsel.
     78.The Plaintiffs are notnearly so innocentasthey seem .Theiriam boyant
        expressions ofprotected identities,theirrainbows,their six pointed stars,       ,

        were allpartofa m ore fasllionable tdBlack Bloc''tactic,wherein the Plaintifs
        dtbird dogged''Defendants,and prokided cover to crim inalanarchists,who
        readily identify them selves as Antifa.

     79.Persons notparty to this suit,and ppssibly otherPlaintiffsin this stzit,
        planned a prem editated assaulton the Defendants,in coordination with
        PlaintiffW ispelwey.W hen the Defendantswere leftwith no choice butto
        defendthem selves,thePlaintlffspurposely placedthem selvesin hgrm 'sway.
        Theythen filed tllissuit,claimingtohavesuffered damagesrangingfrom
        em otional distress,to strokes.
     8o. plaintiffW ispelwey understood thistactic,and described itto Dahll  ïa
        Lithwick foran article at Slate asttbodily solidarity''with Rbattahons ofanti
         faSCistsD.                 '                                        '

           a. See Exhibitsz-sethsB atallions.pdf

           b. RecallthatLithwick is a confidantofPlaintiffs'counselRoberta
              Kaplan,aspreviously m entioned in Exhibit3s-Glam our.pdf

           c. Ron Saturday,battalions ofantifasciytprotesterscam e togetheron m y
                  )                                                         '
              city s streetsto thwartthe tide ofm en carrying weapons,shiçlds,and
              Trum p lags and sportingM AGA hatsand H itlersalutes and waying
              N aziflaj'sand thepro-slavery tdstars and bars.''Outofm y faith calhng,
              Ifeelled to pursue disciplined,nonviolentdirectaction and witness.I
              ielped lead agroup ofclergy who were trained and com m itted to the
                                             '

              sam e w ork:to hold space on the frontline ofthe park w here the rally
               wastobeheld.Andthen som eofustried totakethestepstooneofthe
               entrances.God isnotOK with white suprem acy,and God is àn the side
               ofal1thoseittriesto dehum anize.W e feela responsibility tosvisibly,
               bodily show oursolidarity with the oppressed and m arginalized.''
           .               .         .                            .        i

           d. W ispelwey'seffortwasin clearviolation ofVirginia Codej 18.2-404.
               O bstructing free passage ofothers.

           e. (tA phalanx ofneo-N azis shoved rightthrough our hum an wallwith 3-
              footwide wooden shields,scream ing and spitting hom ophobic'slursand
'

                               .
                                                                                                 l
    Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 77 of 103 Pageid#:
                                        8164
1
:
2
1                                                         '.                        '
                              obscçu ties atus.Itwas then that antifa stepped in to thw artthem .
                              Thèy havetheirtools'to achieve theirpurposey,apd they arelnotonesI
                                                                                                 g
                        willpersonally usè,butletm e stressthatpurpurpoàeswere '
                                                                               jhe sâm e:
                        block thisviolenttideand do not1etittakethepedestal.'' l
                          '
                                                                               j
                      f RThewhitesupremacistsdidnotblink atviolenttk plowingright
                      .
                                                                               h
                              tllrough clergy,a11ofusdressed in fullclericalRarb.> tesiprem acy
                              isviolence Ididnt
                                             .
                                                ,
                                                  seeany racialjusticeprdtes-terswith weapo
                                                                                         h ns;as
                              forantifa,anl hingtheybroughtIwould only categorize aspom mxvnity
                              defensetoolsandnothingmore.Preft#mucheyeryoneItAlk'
                                                                                jb
                              agrèes- includinkm ostclergy.M y strong stanceisthatthèreapon is
                              and waswhite suprem acy,and the white suprem acistsintentionally
                              broughtweaponstoinstigateviolence.''                               l
                                                                                                 q
                                                                                                 k
                                                                                                 i
                                                                                                 .

         8l.W ispelwey'scolafession.isdamning.The display ofddclergy''who areydressed
            in fazllclericalgarb''illegallyblock thepath ofDefendants,in an atjem ptto
            'tthwart''theirpermitteddemonstration.W ispelwey saw dïantifa''wit
            fd                                                                 p
                                                                                h their
                                                                                      ,,
              commuzlity defensetools''which ddare notthe onesEhd willpersonqlly use
           .
            butstressqsthattheirttpurpos
                                     .    '-
                                             esw ere the
                                                 .i
                                                  *'  '
                                                         sam e''. '            g
                                                                               j
                                         '
                                                                                                 k
                      a. Notice the pattern.A seem ingly sympathetic group putson a
                         Sam boyantdisplay,and then w hen hisfziiends com e in with Weapons,
                         hè condones their assault.                                 l
                                                                                                 j
                                                                    .   .                   ('   )
                     b. Tlzisispreciselythetacticdiscoveredby ProjectVeritasin thehidden
                        cameravideo from' Dem ocrâcy Partners, wllich Fovaldescribèdasd'bil'd
                              dogging,,. .
                                                                                                 r
                                                                                                 l.
                      c. One cannqtclaim to be ddhon-violeht'
                                                            'sim ply by virtue ofhavin
                                                                                     !g others
                              doviolence on one'sbehalf. The m om entW ispelwey acceptedj l
                                                                                          the
                              m artiàlaid ofweapon wielding crim inalqharchists,he ceased to be
                              engaged in m ete civildisobedience,and m ade M m s-         (
                                                                                .
                                                                                elfparty tp aviolent
                              crinle.                                                     l
                                         .
         8z                    ' k(                         ' ,,          ((      j
                                                                                  '     .

               .   W ispelwey says white suprém acy isviolence and thathis strong jtance is
                   th>ttheweapon isand waswhitesupremacy/'.In thisPlaintif W isfelwey
                   confessesthattheideologicalviewpointisthètargqtofllisenmity,kndnot
                   anytlzingthisCourtwouldrecognizeascriminalbehavior.                           J
         83.W ispelw ey literally view s w ords and thoughts as violence,and believe
                                                                                   ' s tllis
            <dspiritualviolence''w arrants forcible ttresistance''.Thisstap
                                                                          'ds in con
                                                                                   ltrastto

               l
               deegal
                  vi ju,st
                    ces  Wi
                          liscpel
                              atio
                                 wn
                                  es
                                   yo
                                    fviohi
                                    and len
                                          sc
                                           ce,b
                                            o- utb
                                              cons ykat
                                                  pi adoorpsti
                                                             ng
                                                             arethven
                                                                giesetae
                                                                       rmssabysme
                                                                       pas  .
                                                                                 relt
                                                                               the  literâ
                                                                                    nedi ar
                                                                                          y
               whiletheybragabouttheircrim es.Instead ofadmittingthattheytjattacked
                   aperm ittedjy dem onstration''tlleyjustsay they are'O ghtingFhite L
                   Suprem acy .
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 78 of 103 Pageid#:
                                    8165



          a. W ispelwey expressesthisviéw frequeùtly
                                           'Turner .
                                                   z.
                                                    ,.
                                                     Ets
                                                     ' -?'l-Jc
                                                             ..
                                                              bujsf-harl
                                                              -        ie -Ja
                                                                            .l!
                                                                              ,1        .
                .                           O'
                                            'k becatlse i
                                             .
                                                         ;p
                                                          xat
                                                            x
                                                            ,
                                                            .
                                                            e speech. shouldnteven be
                                                                                   . ath
                                                                                       .J
                                                                                        .  .
                                                                                           jt
                                                                                        ang.!
                                                                                            k
                                                                                            f
                                                                                            hy
                                                                                             ..
                                                                                             /
                                                                                             -
                              J
                              '
                              !!
                              2                 (Ns
                                                .=ry)                             jAw
                              i
                              E
                              !E
                              6i
                                                                                        /
               ..
                     $t
                      q
                      .
                      ji
                     6b
                    ,,
                       j
                       ,
                       ..
                       ir.
                         E
                         t
                         T
                        tj
                      3,Ey
                        ;i?
                          F
                          :
                          . Seth W l
                          ,
                          j
                          ,
                         E..(
                            :.     .
                                   r
                                   spelwey
                             :i..i:EEk.
                . j...;.
                       (
                       )j
                       .
                       .
                        !;'
                          p
                          :.:
                            #
                            y.
                             '
                             j'
                              l:.
                              à .'
                                 ..
                                  j
                                  )j,.z t  '
                                        qàtj'
                                           -i
                                            gq
                                              E
                                              ;>
                                             .Jv
                                               s
                                               ;LL
                                                 b
                                                 j
                                                 vt
                                                  .v
                                                  .
                                                  :.
                                                   a
                                                   :(x
                                                     (.
                                                    !).jl
                                                      )';N.
                                                        . '
                                                          .
                                                          j
                                                          .
                                                          (.
                                                           jE
                                                            ).
                                                             r
                                                             ,
                                                             )
                          :':::J'                                 '

                :$
                 l
                 rk
                  A
                  e;.
                    j
                    g
                    2,
                    , .1
                      j
                      .9y
                        r
                        g
                        e
                        )
                        6t-
                          j.
                           j
                           n
                           wi:
                             h
                             (
                             -
                             .
                             .;j.
                                J
                                :
                                4
                                ,
                                .J'
                                 el
                                  r.
                                  :'..
                                     js.'
                                        %
                                        *t
                                      ...:j.
                                           '.
                                           tg.
                                             ;
                                             q
                                             '*.
                                              .;
                                               (
                                               :
                                               -j
                                                r
                                                .
                                                aj.j
                                                   '
                                                   j
                                                   .
                                                   'jj

                'Take itup with the private corporation (and their
                E
                : pol
                    icies)you're using.
                :
                .
                :                                                                                              '
                                                                                                 a,
                  In othernew s,hate speech Ieadsto physlcalviolence,
                ' and som e upcom ina cases are aoing tb seta good new
                :
                  precedenton that.xo
                .
                    -1t:
                       h:f
                         :
                         li
                          l
                          ;èF
                            7
                            '(
                             &
                             se
                              ?
                              '
                              l-:1l
                                  k
                                  -
                                  jI-
                                    1
                                    4-
                                     1,;)
                                        !
                                        L
                                        ())-
                                           )!
                                            qh-'i
                                                -
                                                '
                                                t:
                                                 ,
                                                 tpi!
                                                    L
                                                    '
                                                    t'
                                                     ,
                                                     :fk
                                                      'j
                                                       -ls
                                                         '
                                                         p
                                                         f
                                                         lj
                                                          /t
                                                          ::tL
                                                           ' $
                                                             '
                                                             ..
                                                              t
                                                              '-l
                                                                '
                                                                (f
                                                                 :
                                                                 '
                                                                 ï.f
                                                                   7
                                                                   !'
                                                                    i
                                                                    t
                                                                    '

                                                                                        (
                                                                                        F
                                                                                        -'
                                                                                         -
                                                                                         -e-
                                                                                           ;
                                                                                          -.l.
          b.

                        ' 'jjj,'i';:g.2,8>j1
                                           b- setll#st-
                                           '                  I.l ithKap w i
                                                             li                      spelw ey 4
                                                                                              ,
                                                                                              +*,49,k
                                                                                                    evç-pethDuhu.-J,  un 14.',Z'  J,1,
                                                                                                                                  .    0,
                                                                                                                                       u
                       lpr'
                          'l
                           ili7                                       '
                              si
                               gli
                                 -
                                 yi
                                  .
                                  gi
                                   ''
                                    i
                                    :hë
                                      ,r
                                       gë
                                        :l
                                         j
                                         kgi
                                           g
                                           jë
                                            j'
                                             j
                                             yù!
                                               l
                                               jk
                                                ji
                                                 s@!:                               ,
                      îi  ,:  s    it                                                                                         ,
                                                    .                                                      .
                                                          q
                      '.:i
                         id
                         :
                         . i
                           j
                           E
                           .i,
                             r:t
                               .j,
                                 k
                                 !i
                                  .
                                  g f'
                                     :l
                                      Ek
                                       ;
                                       li
                                        ë;
                                         . k
                                           .t
                                            jr
                                             2
                                             .ë
                                              i
                                              j
                                              ,.j
                                                .
                                                j
                                                le m ust
                                                      .
                                                            .fl .ght
                                                                 ; t.he .      vl
                                                                                .ol.ence ot.
                                                                                           !capI .tal.
                                                                                                     lsm alsO perkas  .l .ye
                                                                                                                           c: k1-n. kjijjRs cja,
                                                                                                                                               .,rch,-that
                                                                                                                                               u
                           j.E '!ë' E                                                                                         '
                         'qtu+ Pr1                ':
                                                   01zl
                                                      E
                                                      tI '
                                                         2ZeSIDrOE    cIUë
                                                                         ctjltgjwt)4over:personhood,th:atSal       jpskhçe need tO'loo'        : and.ad a
                                                                                                                                               k
                                              Certain  .,' $;
                                                            .2
                                                             .
                                                             'aJ'to Lne cor      n fortable ai
                                                                                             ndsaccepted.-'    f
                                                                                                               :
                                                                                                               .=:',=
                                                                                                                    '.
                                                                                                                     ,
                                                                                                                     .
                                                                                                                     '
                                                                                                                     fE
                                                                                                                      e)(l
                                                                                                                      .  'i
                                                                                                                          e7.
                                                                                                                            !
                                                                                                                            -'
                                                                                                                             r
                                                                                                                             y
                                                                                                                             E4î,e.
                                                                                                                                  r..)î
                                                                                                                                      ,.d
                                                                                                                                        '7
                                                                                                                                         @î
                                                                                                                                         .z
                                                                                                                                          ..,
                                              zi
                                              '.;
                                                j
                                                .
                                                k
                                                iC:E
                                                 u J
                                                   .:
                                                    ).
                                                     l
                                                     c).t)wj:
                                                            p
                                                            <l
                                                             t
                                                             .
                                                             n
                                                             :
                                                             'ï
                                                              7
                                                              .
                                                              .
                                                               :oqzk
                                                                  .C..j
                                                                      a:gj
                                                                         n.t
                                                                           w.
                                                                            7
                                                                            t.;t
                                                                               yt
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 79 of 103 Pageid#:
                                    8166



                .,  !,   . i
                           ',:   .
                                 ;'ih' '5'
                                         e1:W lspelwey .     r
                                                             t
                                                             5
                                                             J'F'
                                                                ,
                                                                -
                                                                ev-o.-e-
                                                                       thi
                                                                         r.
                                                                          )ub. lv-lar14.
                iïë;
                 C ë:j
                     ;:
                      à,E(tjFpà.
                      r
                           ,p  :
                               I.i
                                 :
                                 pi
                                  d
                                  lp
                                   i
                                   qlt
                                     p
                                     ,
                                     ;
                                     .            :k,pasztoo m.           .
                       .       .
                   .t
                    '
                    1
                    (.
                     3
                     '...h ï
                           ,,
                               k
                               y .
                                 +i
                                  ë
                                  ,
                                  ji
                                   ?
                                   E
                                   '
                                   .
                                    .
                                    E,
                                     '  T.:
                                         here  ar
                                                e   i$ y        any   qzy
                                                                        T
                                                                        e ll
                                                                           i
                                                                           -nqEeani ng--
                                                                                       'pro..
                                                                                            gress
                                                                                                .
                                                                                                  ive''
                                                                                                      kçhi
                                                                                                         .tefol'
                                                                                                               k
                                                                                                               'sîavhcithink
                     ': 17
                         ::i?:l
                               )
                               ,
                               k
                               :t2
                                 . confront'     l
                                                 'ng wj rhl
                                                          ''
                                                           tesupl ,
                                                                  .
                                                                  em.acl  '
                                                                          st.
                                                                            sI'S.t
                                                                                 k
                                                                                 '
                                                                                 :
                                                                                 Vl'ol
                                                                                    ' elnce,'
                                                                                            f
                                                                                            r
                                                                                            k
                                                                                            'Tha
                                                                                               ' t.b.
                                                                                                    %'e should24
                                                                                                               5
                                                                                                               9I
                                                                                                               :'
                                                                                                                :uFtl'gnol.
                                                                                                                          e
                                        thernl-orkvegivethern 'whattheyk'         vant-p?

                                            Wthattheywantispain anddeath.Vi.
                                                                           zstop itby confrontingand
                                            deplatform ing it.

                                            Jesus.
                                                                                                          ('
                                                                                                           *'
                                                                                                            ex?
                                                                                                           Ve s
                                                                                                              .: s
                                                                                                                 Dvaj,
                                                                                                                    7
                                                                                                                   iu'
                d
                '        .
                      ':l.:
                          jiq
                         .i
                              q'y'.7.6
                             ..3
                qX  à!
                     '                 :    1
                                            jg )
                                               jry
                                                 jl
                                                  rj!j lAe
                                                         :S
                                                          ;j
                                                           ;
                                                           :
                                                           j.
                                                            j
                                                            !I
                                                             r
                                                             jj
                                                              I
                                                              k
                                                              /jjr
                                                                 j
                                                                 I:
                                                                  t
                                                                  .
                                                                  j/
                                                                   r:
                                                                    $
                                                                    y6
                                                                     a'
                                                                      z-)(
                                                                         .'
                                                                          j(.
                                                                            '
                                                                            z
                                                                            .j/(
                                                                               'C
                                                                                ;
                                                                                '.
                                                                                :t':
                                                                                   tF
                                                                                    d'
                                                                                     'F
                                                                                      jp
                                                                                       qg
                                                                                        (''
                                                                                          h
                                                                                          .)')
                                                                                             :
                                                                                             j'E
                                                                                             , j
                                                                                               -
                                                                                               i:.:
                                                                                                  l
                                                                                                  r
                                                                                                  .
                                                                                                  s
                                                                                                  N/jj
                                                                                                     ë
                                                                                                     )
                                                                                                     ,j
                                                                                                      .
                                                                                                      'q)k
                                                                                                         :
                                                                                                         r
                                                                                                         j,
                 b
                 ?
                 '
                      9E:E
                      .
                 ::..2.    E:i
                         :E'
                      :.E.ë  E.
                              t.E
                                :!
                                 èt
                                  !Eji!
                                      i
                                      .5
                                      ;è
                                       E
                                       j
                                       ;
                                       E
                                       .k
                                        E
                                        :
                                        .
                                        ,          ,,
                                                    .                ,,
                                                                            '
                                                                            '-'-   '-'
                                                                                    .,
                                                                                        ' -
                                                                                          '  ' '
                i.
                 ..
                  t.r.)
                    ,   ;z'ségq..7
                                 !E
                                  j:,.                                   0t
                                                                         . ,rrC,
                  .
                  àj
                   ;ï
                    q. !.
                      ;j
                      :     ;.Er
                        ..:.i
                        j
                        i         t
                                  j
                                  :
                                  ;  .      t
                                            '
                                            fi.f
                                              ?
                                             dli
                                               tfhsjte su
                                                        :.pren'xta IS:     e       rlSm:x
                     .i
                     . :y  .z
                            awv
                            g
                             i
                             EE
                              i
                              E
                              !             4,,     .
                             t
                             '@
                             ('
                              E             Y.es Jjtel..alI
                                                          j
                                                          y.,
                             j!               .
                             j
                             ji              ..   )7                      . s'
                                                                             .'f
                                                                               $k7                        (
                                                                                                          '
                                                                                                          7
                                                                                                          ,-
                                                                                                           oq.'
                                                                                                              -
                                                                                                              .R
                                                                                                               t': 7>:
                                                                                                                     .r
                                                                                                                      p-;.
                             jj
                             'i                    x-..                      '   -..                               -.
                                                                                                                   .
                             EE
                              ;
                        f .
                        ,it,..r.. '
                              E   b
                                  'k.  e4h . jspel
                                      s.            wey ?k
                                                         &        tt)U-'t.tI
                 ::lE
                  ..ir
                     '  Tii( ë' ytt
                                 E!                      w.
                                                          rRevszw
                                                                ra'        J,el'
                                                                           '   y
                                                                               '
                                                                               lar-
                                                                                  1.
                                                                                   4.
                   :Lî
                     .
                     :I
                      LL
                       7i
                        ::i
                          ij;
                            (
                            . ë:(
                              : E
                                ! 4
                                  !(
                                   ë
                                   ë
                                   i            '
                13
                 ..     E : .. :!
                                !
                                (:
                                 .i
                                  E
                                  l
                                  y
                                  s,
                                   j
                                   :.
                4:f.
                   It
                    i
                    1
                    :.%:.z. yk
                             .4
                                .k. .
                                    .
                               .+ ,. u
                                      r
                                      .sj
                                        qm op '
                                              )
                                              .c
                                               ,oj .
                                                  7,, .
                                                   IaIsterrori
                                                             .
                                                             s.
                                                              :
                                                              m..;..
                        W>z?c
                        :
                             Ej
                             I
                             5
                             (
                             E
                             î              s
                                            k
                                            !
                                            tr
                                             es ll
                                                 'ter.
                                                     a1
                                                      .l
                                                       A''
                                                       J.,
                                                         .
                             !i
                              !
                             ?
                             E;
                             i'
                              .
                              j                                                                           ..

                             j                                                                            $xx
                                                                                                            >.x. a.s
                                                                                                             .1 2
                                                                                                          ''.0
                                                                                                             -
                                                                                                            .-     6.p
                                                                                                                     u?
                                                                                                                     '
                             ù
                       .. , t. .
                            .
                  !'j
                !î@ .
                    .,1'(
                     4. :l
                         i
                         @à.
                        ., .ë
                           2
                           i
                               j
                             .yE
                            i.
                             : @k
                                 ,
                                 j
                                :?ë
                                   ,
                                   y
                                   j
                                  (g
                                    xy Selh W l
                                   (..
                                                 .spelwey $d
                                                           a.
                                                            :
                                                            .'Ret
                                                                sr-
                                                                  zex
                                                                  , tfk'
                                                                       t.
                                                                        o
                                                                        -.
                                                                         -tlj
                                                                            a, ;
                                                                               Jb
                                                                                l
                                                                                c
                                                                                p,jk;,
                                                                                     )oj
                t. .
                   :ë
                    .j
                     iE. ï
                         .
                         ,4    '., .   ; c
                                          ...
                                            s-t
                                              -
                                              jet P:
                                                   at . chy .
                                                      ,
                                                     nar    1
                                                            5 terr.
                                                                  onF,,m. s
                    t.#:'jj.:
                       .       .)(( .1 ..                           .



                                            'leslitelcalli
                                                         y-
                                            yh
                                            w4 y                          ywy
                       k'
                     . ..
                         t;#j!y'
                         l                                .           .                o
                gjl
                  F):
                    '
                    EE
                     i(Ei
                       IE:
                         1@,.
                          2                 Selh W lspelwey t' FvtF,
                                                                   l
                                                                   '
                                                                   ev'ci
                                                                      weth
                                                                         ,ll
                                                                           Dui
                                                                             l
                                                                             a.)s
                                                                             -  Atar14ë
                                                                                .
                k.Jt ë
                     i
                      .
                      :
                      '
                      ,..
                        .'
                         E
                         i
                         kj
                         !
                            i:i
                            . .:E!
                              l
                             z,
                                 i!
                               jEf
                                  i2
                                 .i
                                  'l
                                    ëi
                                    l
                                   'l
                                     à
                                     j:
                                    li
                                      .'
                                       j
                                       .q
                                      .i
                                        t
                                        :
                                        .ë:
                                          . L.ament.And corh
                                          .
                                                           .4k.ont'
                                                              l-    a
                                                                     .
                  . F               E
                    ...k.
                    /   y.::
                           !w...,
                           :.
                           .
                                     .


                             i
                             j
                             l                                                                            C1
                                                                                                          W X*àw
                                                                                                               72
                               i@
                                i
                               iE
                                @                                                                         '
                       ''   .,,?
                               .j
                                ï?b.:,2.
                                       :                  .--                        ..
                                                                                      ,.        ,t
                                                                                                 E   .-
                                                                                                      .
                d
                ë
                E
                j
                :
                '
                l
                à!
                 7
                 5
                 q
                 2l
                  ).L
                    ;.
                    jLL
                     ;)
                      ;
                      . Seth lspelwe
                     ..ps
                    .@
                     .  'i
                         r t
                         E..
                           )!
                           .
                            .'
                            jEik
                            .  që.
                                 :(. yf
                                  .E: k
                                      -7
                                      ia'
                                        -R
                                        f
                                      ,sr
                                        ..i
                                          el
                                           -.Se-
                                            f  thDu1
                                                   7
                                                   : -l
                                                      kta.r14.
                i
                ,.)
                  1.
                   ,f.
                     ).;
                       .
                       '
                       .è'i
                          li
                           :.
                           .E j'
                               fj
                                t-
                                 eknobt
                                      s''
                                        i
                                        tvellthatk
                                                 x
                                                 r
                                                 i
                                                 si
                                                  )Jat
                                                     L
                                                     -k
                                                      )
                                                      ..v,
                                                         i
                                                         fa5n,
                                                             .
                                                             twl
                                                               'lrriedy
                                                                      :




                                                                                 ?
                                                                                 Q                        jg
                                                                                                          :
                                                                                                          n'o
                                                                                                           > g<,
                                                                                                            .-l
                                                                                                                             l
                           * 1.us'   eth w ispelwey f  qprtevc-,eth'4
                i!21ë
                    @q
                     !j
                     /
                   . .
                4E'L
                . ..j
                    .
                    :
                    i.
                     i
                      E!F
                      .k
                       ;
                       !g ..
                       E'
                        9E
                        :
                        .:
                         .2
                         ::
                          :g
                          .:E
                           5i
                            ië
                            F!
                             (E
                             2
                               ...

                              E!
                               5
                               Fj
                               jkp
                                 g
                                 E:
                                 :tg
                                  r.)
                                    .
                                    '   J      <   j       *
                                                                    Dv97-!
                                                                    .
                                                                          )v!
                                                                            ,
                                                                            l
                                                                            *
                                                                             ar1.4.J hgj4jte.j.eyjatOjktC.j.juyyjl(7473,%gTl.
                                                                                                                           u joNtf
                                                                                                                           l
                   é:..E:@!
                 ...
                ..         ï::j)::..
                                Conr     rol '
                                             htl
                                               ng taese thln gs  means  .t
                                                                         ej l
                                                                            lng yl?.curv
                                                                                  .'                                             e
                    (jj
                      !.
                       kE
                        j,.,. .
                         .
                        :24::)+
                                thattheynH dtoturn.of          ,l
                                                                rthespiritual .viol  ence& hate-m oncenng. '
                            t
                            It  f..i'
                                    !2
                                     .l
                                      F''
                                        f
                                        ,
                                        3xlxfe'
                                              k
                                              i3
                                               <l-3
                                                  .
                                                  '
                                                  :ecause yotllove them .ineed'to do thigtoo.A*sa faith I                 eàdEer
                            1E
                            t p
                            k.:
                                s   ays , .
                                          $
                                          '
                                          '/ hl
                                              -
                                              .
                                              te syrnpa
                                                     .
                                                       t
                                                       .hy  t
                                                            lnl
                                                              - f
                                                                sk .
                                                                   ,
                                                                   '
                                                                   ll
                                                                    i usall
                                                                          .
                             EjE
                             C
                             4E
                             jE
                             j#
                              F                   .
                                                  'k'
                                                    .   !
                                                        $
                                                        ::
                                                         1-
                                                          11
                                                           r
                                                           /-
                                                            l1
                                                             5
                                                             ;1
                                                              l;
                                                               d
                                                               :
                                                               )r
                                                                1;
                                                                 )l
                                                                  'l
                                                                   L
                                                                   1I
                                                                    t1
                                                                     r- is
                                                                         l!
                                                                          t
                                                                          LI
                                                                           #1-i
                                                                              r
                                                                              l1:-
                                                                                 '-
                                                                                  h
                                                                                     vicv
                                                                                  ï'.,
                                                                                     f
                                                                                     -
                                                                                     6
                                                                                     ::1ï
                                                                                     .  )9
                                                                                         -
                                                                                         :
                                                                                         .
                                                                                         1.
                                                                                          '
                                                                                          s.
                                                                                           -
                                                                                           e
                                                                                           ,
                                                                                           t.
                                                                                            4-
                                                                                             :.
                                                                                              1:
                                                                                               ,
                                                                                               >
                                                                                               'I
                                                                                                -'
                                                                                                 f
                                                                                                 .
                                                                                                 :F
                                                                                                  ;
                                                                                                  .
                                                                                                  rkt
                                                                                                   :-I
                                                                                                    )-
                                                                                                     l..'
                                                                                                     i1
                                                                                                      . -
                                                                                                        ;
                                                                                                        h
                                                                                                        -
                                                                                                        ix
                                                                                                         r
                                                                                                         ?.I
                                                                                                           s
                                                                                                           -
                                                                                                           .
                                                                                                           ''
                                                                                                            r
                                                                                                            .
                                                                                                            l-
                                                                                                             E,r
                                                                                                             ' .
                                                                                                               -'1d
                                                                                                                  ê
                                                                                                                  s..
                                                                                                                  z
                                                                                                                  -
           d.                2:h
                             .
                                                                                            .>
                     '




Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 80 of 103 Pageid#:
                                    8167




                     Seth ispelw ey '  uk
                                        z-Revsethrdub h
                                                  -      v4sa1 -15
                     from my dearfriend u.
                     s                      q comrade'xz
                                                      f/..'
                                                          t
                                                          ;.D
                                                            i
                                                            .l
                                                             -C
                                                              xea
                                                               v.x l
                                                                   nh?
                                                                     '
                                                                     .
                                                                     ;
                                                                      a-
                                                                      sy,
                                                                        aàl
                                                                          -
                                                                          e -'rThisisnctatime;forthe
                                                                          '                                                     .

                     marketplaceofideas-Thereafe people who believe imnp-            lt
                                                                                      JrantchiIdren are
                     cnmlnals...lhere are peoplelactllkelatleer..foyksare an a                   .
                                                                             o,                 l                                                                        .
                     who conslderevely-brcwn personto bea thTeat.                               r
                                                                                                I
                      ou                                                                        1
                         1      .         ,
                                           a
                                           t... x
                                             -1 '
                                                                    t.
                                                                     w
                                                                     a
                                                                    w o.  r                .
                                                                                           e.. p
                                                                                          $.%s  h
                                                                                                                                                                                                                                                           1
                                             '                               .
                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                           j
                     seth ispelwey ê                               wft .iPx tevSetk           AD
                                                                                              !
                                                                                              '.ktb -rsp        l,a. r15                                                             l              w
                                        -.
                     ContllALIeCI.. .'.14              dt:'
                                                          .j.
                                                            r'
                                                             ,:wt;
                                                                 s.
                                                                  ,. :       .z-.':- j';'rtyg.v.@$:
                                                                                                  .4tà.:(-
                                                                                                      ,, k-f/,r,.:
                                                                                                          kt
                                                                                                           .     .:jéd
                                                                                                                     ji
                                                                                                                      tî'jj,é..:..xk:L;L.
                                                                                                                           .                 I
                                                                                                                                             ?I
                                                                                                                                              .
                                                                                                                                              j
                                                                                                                                              .
                                                                                                                                              y :
                                                                                                                                                '
                                                                                                                                                y
                                                                                                                                                k0y
                                                                                                                                                  .k4-*$
                                                                                                                                                       ...
                                                                                                                                                        y'('
                                                                                                                                                           .>'
                                                                                                                                                             C
                                                                                                                                                             .$
                                                                                                                                                              s
                                                                                                                                                              ,(
                                                                                                                                                               '
                                                                                                                                                               j.
                                                                                                                                                                ,
                                                                                                                                                                't
                                                                                                                                                                 .j
                                                                                                                                                                  t
                                                                                                                                                                  .j
                                                                                                                                                                   /
                                                                                                                                                                   ,;
                                                                                                                                                                    ;;j
                                                                                                                                                                      .
                                                                                                                                                                      y
                                                                                                                                                                      ..:
                                                                                                                                                                        . 4,*
                                                                                                                                                                          '
                                                                                                                                                                          -
                                                                                                                                                                          . /:
                                                                                                                                                                             ,8
                                                                                                                                                                             .  -j
                                                                                                                                                                              *;:. :4
                                                                                                                                                                                    $
                                                                                                                                                                                    4. y;g
                                                                                                                                                                                         ;
                                                                                                                                                                                         .
                                                                                                                                                                                         :
                                                                                                                                                                                         -
                                                                                                                                                                                         j
                                                                                                                                                                                         q-
                                                                                                                                                                                          K
                                                                                                                                                                                          .
                                                                                                                                                                                          . ;,
                                                                                                                                                                                             .;
                                                                                                                                                                                              .
                                                                                                                                                                                              .
                                                                                                                                                                                          . . .k;j
                                                                                                                                                                                                 t
                                                                                                                                                                                                 '
                                                                                                                                                                                                 :
                                                                                                                                                                                                 .f)?
                                                                   ,f;..J
                                                                        :.   .. ..
                                                                                 T.
                                                                                  t.
                                                                                   ...'... ..',      k .v .& .u.>.x             xk     .,
                                                                                                                                        k
                                                                                                                                        xC'Lr';'.j
                                                                                   .
                                                                                 . .. .                                                                            --             .                             ..                      .                                         ,
                                                                                                                                                                          ov.)zw ..43.s
                                                                                                                                                                                      ...z:...-;s-..r                                     ... . . . .
                                                                        .             ...                                                                                                  .... .                       , . .
                                    z1.. ,/'C . ;k:.;jjj4.               J)..'                                                                 ..u...<jg. ....yy.ya
                     ij>>.                                                                           szj'
                                                                                                        sjj: .v.''.''.       w''
                                                                                                                               ..
                                                                                                                                cc...''.:'.                          yjop..
                                       . ...
                                                                                                                               u
                         h s;
                         t)ïw
                         ..
                          '.
                              -
                              jJ
                               -
                              kx
                            6kw(
                               %'eAE
                               '
                               ï  :KtfV
                                      .
                                      V.6
                                        1
                                        :
                                        . e-  .r
                                               7 ,'.
                                        nk>'7'::4.
                                      'ïq
                                                   ë
                                                   . -
                                                     .
                                                     .
                                                     .I
                                                   zva
                                                       ë
                                                       C
                                                       .
                                                       s
                                                       ;
                                                       K
                                                       'f
                                                        :!-
                                                          '
                                                          .#1
                                                            l
                                                             y
                                                             >
                                                            ')
                                                              - kv,
                                                              F?W?'
                                                                     r
                                                                     ; jçz  x ï.y, -
                                                                                   .
                                                                                   ..%
                                                                                     . -
                                                                                       a    ,  .
                                                                                               .p
                                                                                                .
                                                                                                j.j
                                                                                                  ft@
                                                                                                    t
                                                                                                    .h, g
                                                                                                        !
                                                                                                        . ;
                                                                                                          . ( :
                                                                                                              ,;
                                                                                                               .
                                                                                                               kj
                                                                                                                .
                                                                                                                k-. -
                                                                                                                    :
                                                                                                                    ,'.k..  .,
                                                                                                                             -:3
                                                                                                                               . . j  ,
                                                                                                                                      .
                                                                                                                                      't
                                                                                                                                       ë
                                                                                                                                       i
                                                                                                                                       a.
                                                                                                                                        a - s.:?
                                                                                                                                               q.:  t
                                                                                                                                                    'vir
                                                                                                                                                       .-
                                                                                                                                                        ,.-
                                                                                                                                                          .-d
                                                                                                                                                            .
                                                                                                                                                            .t,
                                                                                                                                                              t y
                                                                                                                                                                i .
                                                                                                                                                                  ..   é.w    -j.
                                                                                                                                                                                (
                                                                                                                                                                                .vt
                                                                                                                                                                                  .x,
                                                                                                                                                                                    . ..-
                                                                                                                                                                                        .u
                                                                                                                                                                                         t-.!.
                                                                                                                                                                                             --
                                                                                                                                                                                              :
                                                   '''
                                                   . à.
                                                      3.
                                                       3.t..
                                                           - . .M'
                                                               ..         9'
                                                                           9'-
                                                                           % 9*
                                                                              6.'$6'''6 '' 'm tz:
                                                                                  .                                                                                                                                                                        $
                     F
                     i'
                      .'
                       x'
                        .j
                         x'
                          zJ  .'
                             xi
                           ...  ...
                               j'
                                .
                                :
                                . .
                                  ;
                                  j
                                  .
                                  -,.
                                    o'x
                                    ,
                                  . A
                                      :..
                                        j4
                                         ;f..x
                                         .   .*.t'
                                                 -Lk'w''k?
                                                         ''.
                                                           '-:
                                                             '-
                                                              ,.ê-'    ''.z
                                                                  ..t''ï    .j i.
                                                                                :12t.'44
                                                                                       .'-
                                                                                         -'
                                                                                          .
                                                                                          '
                                                                                          ,'1i
                                                                                          .  k                                                                                                                                                             p
                                                                                                                                                                                                                                                           h
                                                                                                                                                                                                                                                           p

                     Fro.m herm.ust-read p1
                                          ,ece:                                                                                                                                                                                                            '




                     Pray kvithyourfeet.
                                          ''a                                                    '
                     f1
                      *
                      s *i
                      ,...
                         b'1             --.
                                        't
                                         <
                                         %
                                         b
                                         -  sj
                                             ,v                                                                                                                           .' 1IS
                                                                                                                                                                               ):                                                       u2u
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                          %
                                                                                                                                                                                                                                          1 l
                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                           l
                     SethWispell
                               wey@Revsetq
                                         à
                                         q
                                         '
                                         zD
                                          w,ub-(k
                                                w
                                                flaë
                                                   r1Q
                                                     .g                                                                                                                                                                                                    1                          s.
                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                       s
                     This. l.
                            x.tf'
                             j$ l.
                                 k
                                 Y
                                 :/
                                 t
                                 t $.
                                    >,ix'
                                    j   .        . .
                                                 .                                                                                                                                                                                                         l
                                .                                  .                                                                                                                                                                                       I
                               '..........................................'
                                                   J
                                                   ................'
                                                                   ..............................................................
                                                                          ............................................          (
                                                                                                                                .................
                                                                                                                                                .

                     j.. K
                      ,                                                                                                         j                 .q
                                                                                                                                                   s
                     j
                     I
                     E    : orla Mast.ersr
                     l: . - .
                                           w
                                           ibkor,lap'ol   -lapaz.1      '
                                                                         k/lar15                                                p                  I
                                                                                                                                                   j
                                       - .           -
                     !W.hltechurch,thlsIsaparticularl           y,c.ommcn%..y.            ayNvep:         articigate i      .nSAzhl  -li
                                                                                                                                       .
                                                                                                                                       e I
                     rsuprematnsttz.
                     i           .  lclence.Reslstlngth
                                    r          n   -   -        ,-Isurge:,       Isama   .l    rcrk    s/'av. jvecan h.<J,1p      .k:ir  I l
                     l -
                     I  k
                        l/hl
                           te S '
                               Upremac%
                                      y'.t
                                         'k%-.
                                             l
                                             t t
                                               er.
                                                 XO   .m/  *W
                                                            .     -h
                                                                Wai   .am (
                                                                          . .jyqtkfua..x                                        I
                                                                                                                                h    ' .1
                     Ct                              .                                 '                                        ,
                                                                                                                                I                  ë
                                                                                                                                                  .:
                      N...                                                    :..............................................................................................................................................................................1....:..........................
                                                                                                                                                                                                                                                                                            ''

                      .--.     7
                               )                                                               I                                                                    f
                                                                                                                                                                    D%
                                                                                                                                                                    M) .-q                                                                  +
                         -.-                                                                   - '-
                                                                                                 ..
           e.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 81 of 103 Pageid#:
                                    8168
                                                                                                                                                                                                                 l

                                                                                                                                                                                                                 1
                                                                                                                                                                                                                 I
                                                                                                                                                                                                                 i
                                                                                                                  .   .
                                                                                                                                                                                                                 l
                                                  Seth W ispelwey CsuRevt
                                                                        sethl
                                                                            Dub
                                                                              'i-Ai
                                                                                  pr26                                                                                                                           I
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 ,
                                                  People are outhj ere dlam ning pastors &'
                                                                                          .faith leatlersforjchecks notesA not
                                                  being
                                                      .' ënice'
                                                              'to lhe all-powerfulfclks w ho ïNla17ttc'becom e The Presidentof
                                                  The Ulnited States o,
                                                                      fAlnerica.'f?a1!m ightivantto double Cl heck tl
                                                                                                                    /hi
                                                                                                                      'ch Bibl
                                                                                                                             '
                                                                                                                             e
                                                  you're reading,bel bved.
                                                                                                                                   6

                W;
                 r#
                  i
                  fty .
                      ,
                    .!'  s Setl 'lW is'
                                      ë
                                      pelwey e
                                             k- l       b.u,
                                                Ftevsethl  r
                                                           j
                                                           a. yp-rzt:
                                                                    .y
                i
                t
                l
                'r
                i:
                 ((r
                  j
                  i
                  t
                  è
                  :qE
                   !
                   :i
                      ;
                      I
                      k
                      '
                      t.
                      i
                     I@
                       ,i
                        '
                        y
                        j
                        t
                        )
                        h'
                        !y;
                          ,t
                          r(
                           ., #     . '
                 ,  j
                    t;?
                      .t
                       'i
                       :r
                        z .
                        t, ll
                        yj
                         y                               ,yes1m gciing tovote& getoutthe.vote-
                            .ikemarfyofthecandiclates-HeII
                                                         !         k
                                                                   r
                        ii
                         ..
                          ,
                          vi
                           a
                           il                     atlt,
                                                      jgsAds nationalreligionsare White Suprerhacyp patriarchy m ilital
                                                                                                                      -ism ?&
                           f1
                           1I                     consu.m ercapitalism -The office presii
                                                                                        desoverthem .
                              !j
                               :
                               q                                                                                                                                                                ,
                              11                                                                                                                                                        i
                                                                                                                                                                                        f
                                                                                                                                                                                        y
                                                                                                                                                                                        /
                                                                                                                                                                                        -
                                                                                                                                                                                        y  -
                                                                                                                                                                                           '
                                                                                                                                                                                         .--pt
                                                                                                                                                                                            --st
                                                                                                                                                                                               '- !,
                                                                                                                                                                                                  )6-
                                                                                                                                                                                                    L
                                                                                                                                                                                                    .
                                                                                                                                                                                                    t
                                                                                                                                                                                                    '
                              1I
                               i
                              :1
                      .
                    ..'  .wq.
                        ë;  j.
                             y.
                              ...
                                à,.x,.,..
                                .
                      E!E'
                         s''
                           '-
                           E
                l
                i/
                 .
                 i
                 'J!E
                    I
                 j.:t
                     .
                     j
                    ..
                     f
                     .
                      ')E!E
                        :t
                         .â
                           !)
                            E
                            :!
                            E
                           .;
                              !
                              -
                              E
                              '
                              j
                              .ë
                              ts
                               Ji
                              ..
                                4!
                                 q-
                                  Jt
                                   jj
                                    ë
                                    ?s
                                     t
                                     .i, .
                                         !E
                                         1;
                                          '4
                                           d
                                           2
                                           :l
                                            .
                                            !
                                            l
                                            t
                                            ':
                                             1#
                                             .1k' 1
                                                  -:
                                                   ,
                                                   E
                                                   ;)
                                                    j
                                                    !
                                                    :I
                                                     r
                                                     :
                                                     je
                                                      '1)
                                                        !
                                                        1
                                                        i
                                                        ./
                                                         r
                                                         t
                                                         !
                                                         i
                                                         .'
                                                          i
                                                          t
                                                          (:
                                                           l
                                                           .l
                                                           rj!
                                                             r
                1j
                 l
                 '
                  ,''E:.' :.,..:
                    :.;   T:   !!.j
                                  E:j:!!
                                       )!E':y
                                            E..Eit J;.s>,<s.<1r'r)y.....!;k(sg:qy
                                                                                .s!yjy.;
                                                                                       <.jj..s
                                                                                             xrjr'-,t
                                                                                                    ,.)jm
                                                                                                    y   ,.s
                  L
                  b
                  j
                  '
                  )
                  :
                  f
                 ..
                   '
                   .
                   !j
                   E.
                    iE
                    !
                    ':(
                      .
                      j.;y
                         E.
                          ë
                          i,
                           ;
                           :
                      :IE4'E
                      S
                            1
                            '.
                           C-.'
                               ':. .
                              .''
                                   e
                                   '
                                   j
                                   k
                                   .
                                   à
                                   '.'
                                     .).
                                       j
                                       r
                                       x
                                       sg
                                        .
                                        ;j
                                         L
                                         3
                                         ).
                                          q
                                          j,,
                                           ..
                                            n
                                            j
                                            xë
                                             :
                                             .
                                             ç:
                                              .
                                              L
                                              j
                                              )s
                                              ...
                                                jj.
                                                  s.
                                                   ,
                                                   .z
                                                    .
                                                    >..
                                                      j
                                                      y
                                                      ..
                                                       :
                                                       ,

                Ourcollectivè Iiberation coi
                                           m eswhen wead ively
                iubvert,dism antle,& inverttlle violence in purnational                                                                                                                                  '
                                                                                                                               .

                DNA w/ göspelspecificity.l'm interested ih POTUS
                candidatesW ho heaf& speakthatneed m östcleasly %u/
                policy % leadership.Butw e.w illalw ays ban'
                                                           g on the

                .   !.
                    : ..v:
                         Mzf'
                            J.Ck' .6..'. .a
                                       ':k.I
                                           Lë< $.
                                               .
                                             ?;we1
                                                 .i    9*'
                                                  . .. 1
                                                  ,      D'.'
                                                            m.  m:
                                                                i
                                                             ...=''...%.'. .
                                                                           I.*.Y.
                                                                              1:'$
                                                                                 ..t.5n::
                                                                                     .q
                                                                                      . :.1
                                                                                        .  *..$. J'y:'s. 4,.jr'f
                                                                                          ..                   v'F'
                                                                                                                ..
                                                                                                                 f<.
                                                                                                                  e $:$.
                                                                                                                   '.  $ïr.'
                                                                                                                           ..:: ','.
                                                                                                                                   '.
                                                                                                                                    .
                                                                                                                               .:
                                                                                                                              ..
                                                                                                                               :.




                j
                :
                ë!
                 rI
                  j-
                  :
                  .)
                   '.
                   ç4
                    '
                    ;
                    w
                    !
                    x
                    .
                    ;'
                     $
                     .
                     L
                     b
                     k
                     -'
                      l
                      ;
                      >!
                       %f
                        :
                        e
                        '.
                         fi
                          :
                          w
                          $
                          ,
                          .6
                           k
                           h
                           -.
                           ;!
                            :
                            . é!
                            0  lxlE
                                  j
                                  ..
                                  'i
                                   :
                                   j
                                   'I
                                    E
                                    !
                                    k
                                    r
                                    :
                                    .
                                    4'
                                     f
                                     ,
                                     :
                                     =.p
                                       o
                                       -
                                       .


                                                                                                                                                                                                                             jië...
                                                                                                                                                                                                                                  '7
                                                                                                                                                                                                                                   ,...é1
                                                                                                                                                                                                                                        #.
                                                                                                                                                                                                                                         :

                       t>!
                         i'ï7'>)            '          ..                                                                   -.
                                                                                                                            ,              .                 ..                       .'.
                 ... T'
                      E;
                   ::'l't
                        .
                        j!.' .ëy
                              ll
                               j
                               y
                               f. .1E;)ilrrq.lk:.1i-lk.''11!1;tj.l:.jy.e.I(.!Ik!lJr1IE,r:jk?,txïsRl..')j:1ik;.k5!).'kti-s.i-s(lt#-1$-2rj.lrJt,k-jlqjt-ai é.>;1â'b;Ejg.'-;#tr,-7.)'.t-,7
                               jj
                                e
                fh
                 iliE :ë
                    :Jiù
                       :E
                       ;ù
                        Ei
                        ':i
                          q
                          :d
                           t
                           :ë
                            ;k
                            ë!E
                             i!
                              .E
                              :
                              '::
                                E
                                @:
                                E
                                ,.g
                                .ï
                                  i'::
                                  :ë
                                     jj .
                                     :@
                                      (:iq
                                         é:
                                          ij
                                           :h'h                 . ,.                              ....
                                                                                                     .
                jk
                 'j                                                 .p
                  j)
                   .
                   IëE.
                      j'
                       .L
                        6
                        ï
                        g.
                         .,
                          j
                          .(
                           ë'i
                             r
                             E
                             :
                             i:
                              k.-
                                '
                                E
                                . iC
                                   r
                                   l'        :
                                             j.
                                              t
                                              k
                                              tgj
                                                .j
                                                àr
                                                 .
                                                 xj
                                                  ë
                                                  I
                                                  L
                                                  .l
                                                   :-tr
                                                      :
                                                      (
                                                      r(â.
                                                         !
                                                         u
                                                         J.
                                                         -)
                                                          .
                                                          i'
                                                           Q.
                                                           ,,
                                                            jj
                                                             y,
                                                              (j
                                                               $
                                                               i
                                                               l-
                                                                y
                                                                q
                                                                ijjq
                                                                 . F
                                                                   j
                                                                   .
                                                                   ''
                                                                   ; ,::.
                                                                        Q .t
                                                                        :w'..
                                                                            (j
                                                                             :
                                                                             r
                                                                             )s
                   .:
                  .
                  ' E j
                    9.
                    .
                  ..r  j'
                    s.. , .
                              ë
                              ( @
                                .i
                                 E(:
                                   .
                                   '
                                   -'
                                   '.iiiE!
                                    i
                                    .    s'@
                                           1:1
                                           - .
                                             k2
                                              j
                                              ,.  .
                                                  ,.
                                                   -
                                                   .        -
                                                            .  .
                                                               -.      .j
                                                                       .
                     .  2.:.q
                            ;j
                             .t;
                               tr
                                ,jE
                                  ::''.            .                      ,,.                                 .       .,                                              .,.                   ,.
                                                                                                                                                                                            .      .,,       .   : .,,
                                                                                                                                                                                                                     .
                                                  Je.su.s llte.ral1 .>
                                                                    i'
                                                                     .:'w.as &-.z*1s%!the su:   1zversIon t
                                                                                                          %'t
                                                                                                            .Irlv
                                                                                                                .erslon'o
                                                                                                                        .fk
                                                                                                                          .ivhitl'
                                                                                                                                 te SLIprem:acy-,                                                                        .
                                                                                                                                                                                                                         .


                                                  pitr(la.
                                                        .r .ch'
                                                              '.J
                                                                j1
                                                                 .
                                                                 ,I' n-1I
                                                                        i
                                                                        !
                                                                        -œ
                                                                        1 tarl
                                                                             -.
                                                                              i
                                                                              sm',&  ''.Co'llsulNel'Cap.l
                                                                                                        -.
                                                                                                         t
                                                                                                         2.
                                                                                                          alts
                                                                                                             -sm
                                                                                                               'I.
                                                                                                                 ,
                                                  Salvatiol   n/l E
                                                                  ilnera:  tioi
                                                                              ln.k/for-givernegs is ours 'a hen s%e strive to)carry the sam e
                                                         '! .            J                                                    :
                                                  cross-S   /t!e S-
                                                                  tt
                                                                   /on,tgetittiglltm uch ofthe tim           .le.But bearfrtlit:'   kvcq-th
                                                                                                                                          :y b.
                                                                                                                                              f
                                                  repentani     ce,
                                                                                                                                   J
           f.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 82 of 103 Pageid#:
                                    8169


                               iE
                               .


                    :4
                     ?:
                      .s !     '     ,   .
                               e . l5Pe Wey t- DL      AC..
                                                          V =.fF..
                                                                 u. :vtu.
                                                                        v -t
                    t.. ..j:..!1
                         t t
                           .
                           l
                           'k ,E
                              %1.1
                                   )::
                                   '
                               .7...
                                 .scp
                                    t
                                      E
                                     .:
                                      '
                                       à
                                       :
                                      :'E
                                       ):t
                                         ,s
                                        :!
                                         . :
                                           .
                                          .5 t   Dr,l
                                                    .b
                        .C.         wl
                                     yn '
                                        y4   er;,
                                                r'
                                                 .   -n-
                                                       l.
                          .k,.
                            E.        .
                             :.1)
                               j
                               j i
                               J@E             .
                                               j'
                                               ';
                                                .<6
                                                ï
                                                '  .jl
                                                  ...
                                                      y
                                                      .
                                                      E
                                                      y
                                                      .
                                                      <x
                                                       )g.
                                                         j
                                                         y
                                                         .j
                                                          ..
                                                           yk
                                                            t
                                                            .k
                                                             <
                                                             .j
                                                              ,
                                                              j
                                                              .h
                                                               j.
                                                               .
                                I
                                )E
                                 r               .
                                *
                                :h
                                E              t*W'
                                i.
                                t
                                E
                                i
                                t
                                E
                                .




                              fë'.
                                 4i
                                  :.                          .
                .
                        ;
                        i
                        ..
                        :'
                         r
                         v:
                         :E
                          ,
                          '
                          !
                          :
                        ..:E
                           .
                           l
                           :
                           J
                           :
                          ..!
                            k.
                            ,
                            .
                           :j!
                             i
                             j
                             yT
                             :.
                              ;
                              , Seth Ispelwey
                            ..!;.....j
                                     !
                                     ,:
                                      jt
                                       :i
                                      .:
                                      :!:s
                                         .
                                         :j
                                         ;E.
                        j.1
                          !k...
                              ï.);  ':'
                                 .''. !:..
                                      :
                                      p  q ><
                                            .G>
                                             >.r.
                                               .
                                               irhj ..
                                                  ySjuûs ru.n.
                                                       ypn    mv
                                                             :q   jsk.
                                                              ..t.T  ny
                                                                     t   ..
                                                                     ...r.jr
                                                                           ..>o
                                                                             '
                                                                            .j<
                                                                              ..



                        Today in the ongoing violence ofw hite suprem acy in
                        Charlottesville:
                        Judge decides lnurting the feelings ofneo-conféderates
                        coststhe city m oney.
                    '



                        f
                        I '' molly'congen communi
                                            .
                                                stdegenera'e (Y'  '
                                                               soc'
                                                                  i
                                                                  a listdogf         '
                                                                           rorn .llct15                    '
                                                                                                           l
                        1
                        ,                                                                                  j
                                                                                                           -
                        l
                        dattoday'
                                ssurpfisinglybriefhearing,judgemool
                                                                  'eanncunced hehasdecidedhe               J
                                                                                                           !
                        I W ILLavzard damages to the pl
                        E                             aintiffs'
                                                      :
                                                                aho sued the city,fordng u5tc keep our     E
                        I
                        I confederate monum entsa but I
                                                      tWon   ,!
                                                              t be the fUl1retluested amountand he needs   !
                                                                                                           !
                                                          .
                        1 m ore t
                                im e t
                                     o deci
                                          de wl'
                                               Aat t
                                                   he amoun     tç1
                                                                 '.'
                                                                   i1Ibe. '              .          '      !
                                                                                                           q
                        ,




                        2R
                         .etvzeets 6 Likes
           h.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 83 of 103 Pageid#:
                                    8170


                   .g
                      ;'
                     ij.k
                        '%'':
                            .. .
                            w         .
                ';
               .f .f.!
                  #
                :'.
                  .-i
                    .
                 à.::
                      $.'.
                       w  t
                          igk.
                             j
                             .'1!
                      ëk..kjj ,
                                5
                                ;
                                4:11l
                                    i
                                    l
                                    ; 11t
                                        l
                                        i
                                        1r
                                         1'
                                          (,
                                         .,sv'd
                                           1!
                                            k ..
                                              E
                                              , y
                                               ..
                ?l'::.:;...E...g%..-.;.tvzze'v .... .
                j
               .,
                .




               1Q hNeâla/aet'
                            s 28 i
                                 ,j
                                  'kes
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 84 of 103 Pageid#:
                                    8171



                    v::
                     qpj:s.i:e- Seth W ispelwey @'' ReVSet-
                     .
                '
                   il
                    1d
                      .
                      ?
                     E: (E
                         @(l
                           @ë
                            @ë
                             @''
                               ïE
                                :E
                                 i:j
                                   @jë
                                     fiii''
                                          ..              nilub
                                                              ' -.
                                                                 l
                                                                 -
                                                                 z
                                                                 -'
                                                                  eri.7
                                                                      -..
                                                                        5
                                                                        -,.
                                                                          2.
                                                                           018
                i.l
                  :
                  ji
                   .;
                    '
                    ij
                    k .
                         i EF
                            j
                            k4
                             !
                             ë.i.sorryJ.en butnO.
                  jEy..y.. .              :




                             :k:.w
                             .                        s           '        .   ,
                zfrilrEll
                      ' h
                        ?
                        -  y
                        ).).
                        (  .! y
                            i@jj
                                y
                               ;g,
                                  j' Seth W lspelwey @Q
                                 k: q .,.k
                                                      ,k
                                                       ev
                                                        .Seth.
                                                             ()ub .Sep 25,
                                                                       . 20,1ô
                                                                             :'
                t.
                 .j
                  ( :
                    ;
                    .
                  E.l'
                     ,
                     j
                     .'
                     ë.:
                       ,:  r jyyj
                                ..ng to 4y
                                         y.
                                          j4
                                           .;;(
                                              t
                                              .-
                                               ,,jj-vr    jt.y
                                                     -,,yj,  -
                                                             .
                                                             yr
                                                              -.
                                                               -
                                                               ,j.jj
                                                               j
                                                               .   ;
                                                                   )
                  JE
                  . .i:
                    t j
                      .:E hep-           u
                                         .
                                           .  ax                   .     .
                          Calllng protestsllkethat hysterlcalw'th apleaforcl
                                                                           vllItyIssom etnlng m any.'
                                               here I
                                                    -n
                                                     '.#.q-
                                                          7-
                                                           is
                                                            g.r
                                                              .patlesv.f)
                                                                        .1
                                                                         -e arein
                                                                                'timatelyfafniliar
                                                                                                 .%'.
                                                                                                    '
                                                                                                    /prer
                                                                                                        -Aug.11-12,2017.
                                               Proteststhatwere prophetlc& presclent.
                                               Q                   '
                                                                   ï
                                                                   U
                                                                   'Q
                                                                    .                   T
                                                                                        '
                .6,llj
                t
                f)
                 -
                 :
                  t)i
                   i
                  jt
                    .)-
                     E
                     r
                    1:
                      .
                      r
                      jj
                      '
                      i
                      t
                      M
                      yi
                        lj
                         y SethWi
                         '       .spelwey(YRevbethDub-Sep.   7..
                                                               5,20i18             ,
                                                                                   )
                       tt'.lfwehaveanissuevé/otherftactics,b%eneedtomake'damnsurekveare
                      ..
                         'VI-                                                                                      :
                                  7 organizing enmasge (asChristians,e-g)and/orshowing up with bodily
                                 k
                                 l
                                 '
                                 t
                                 '
                                               solidarity.inour c'
                                                                 wn. '
                                                                     aal
                                                                       /.Though:whatIsavk
                                                                                        ?in.
                                                                                           thatvideo vashum an,
                                 ,             gospelspecificity. And no jes.                              g
                                 Ij                                                                                .
                                 l
                                 1
                                 '
                                 j
                                 l
                                 f
                                               f
                                               '
                                               1
                                               .
                                               l.'
                                               ,J
                                                .11                -
                                                                   g
                                                                   g
                                                                   s
                                                                   .
                                                                    .,
                                                                     .
                                                                     gj
                                                                    --
                                                                      ;                 ((
                                                                                        :t
                                                                                         yy
                                                                                          ;
                                                                                          ).                  z
                                                                                                             12
                                                                                                               r
                                                                                                               o
                                                                                                              -.
                                                                                                              .,
                                                                                                                - p
                                                                                                               -î I
                                 t
                         . ' 47r                                                        '.
                '
                 !.r.
                :i  :.i ''
                      r
                      l
                      #ë)
                     5. ?..ù.
                            E.
                             pj
                              I:i
                                !)j.
                                   k)
                                    iE
                                     )         Seth W ispelwey tswèRevsethDtlb .Sep 25,20.18
                '' :        .
                ri'
                  :
                  5
                  j
                  .
                  .
                   l
                   @
                   ( '
                     k
                     !
                     .'
                      ,'
                       l
                       !
                       .p'
                         s
                         i
                         l
                         '
                         ?
                         .l
                          i
                          ;
                          :
                          ('                   people arescalred.rangw ,hurt,confused,Bythepolidi
                                                                                                .escft- èltecscaa.0   .ur
                    .t
                     J
                     ..
                      :
                      :e .
                         .                                                 .                 .                      1
                   .
                      ''
                      . ,.
                                               callispastoraland affinming oftheirrespcnse.And :
                                                                                               in tim es
                                                                                                       . Ii
                                                                                                          k  e  thes
                                                                                                                  .. the
                                                                                                                    e!
                        ù
                       .à
                                               pastorali5propheticv
                        I                                        .
                        ;
                        j                      Cx.-z3 .1
                        j
                        I                                          qzQ 1'                                  î,?.,.
                                                                                                            .u  ; '
                                                                                                                    I
                                                                                                                    ,
                                 !i
                                 i
           J.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 85 of 103 Pageid#:
                                    8172



                      /5?7'
                      j   #
                  ,4.lt,  ,
                #4
                 , 'i
                    q
                    .
                    '/
                     '
                     .
                     'rï
                       ,k
                   :? ë,g
                qi('  -
                         f,.   .L
                           l'lër
                               @!?
                                kr.
                                 q
                                 i)lv
                                   Ii
                                    .   Seth)W .
                                               jspelwey
                h
                t:Et.L'
                      j
                      b j
                        g'y.
                         j  .
                  .
                  1j
                  .;
                   r:..
                      ;
                      %,
                       g.
                        :
                        '
                        .
                        -
                        !
                        tr
                         : 1
                           :kt
                             (
                             r
                             (
                             g
                             kyyI:jzkl-rjj!j?f-sdtjJ(;.,j-.y-!$p.u.'.jg:j:
                              -
                              :
                              . .
                                          .
                      ..:
                        x:ms.
                                                                                                         ''
                Iwillblockanything and anyone Isçe àothsides'tl
                                                              nis
                oflam ent a loss of''civility''orsay alIJ'violence''is still
                violence in Jesus nam e am en. xo

                j .-e                                                                                                      -j
                ë
                j
                j i
                  !'
                  '. ary nn hern k
                                 Z2
                                  f
                                  .
                                  o'
                                   gA
                                    .'
                                     /.
                                     .'/
                                       k,
                                        '
                                        ;;
                                         J-
                                          t
                                          z'
                                           .V
                                           i:i
                                             './!a
                                                 .''1
                                                    az
                                                     ''''nnk
                                                           s
                                                           f'
                                                            .he1,
                                                                .3f
                                                                ! .
                                                                  '
                                                                  X!C
                                                                    o!C'
                                                                       -.'-Jfu
                                                                             .J
                                                                              '7j'
                                                                              .  =RQ
                                                                                   o.,
                                                                                     ''                                     i
                                                                                                                            (
                                          .                                                                     .
                                                                                                                            j
                j H,
                j e '
                    .arl
                       ing o'
                            fTnc7
                                rclentalAvl    iary tonIght,an em,plctyee.aIIegedlb ; sp
                                                                                       ,Itol!sonio                          î
                                                                                                                            i
                js
                f e
                  -.realDonalclTru'm ip b
                                        .'
                                         .'11o Is%'âsIt
                                                      ,lnr
                                                         .o1(
                                                            -hIcagt
                                                                  '
                                                                  a
                                                                  -,oie.nd er,
                                                                             t-
                                                                              1ovn'In U S SecretServIce                     !
                j .                                                                                                         i
               .j
                j cui
                    s t
                      c'w
                        ml
                         y                                                                                                  !
                                                                                                                            l
                j                                                                                                           l
                @ t'-'
                     %(.
                       -.w.. :''j 's .à.q .s .
                                             xc?                                                                            l
                )
                .
                :       x
                        t
                        )
                        s.f
                          )
                          t-j
                            E
                            y
                            h
                            is
                             @
                             tv1
                              i .
                                4k-
                                  l
                                  <1
                                   .
                                   <k
                                    ;Lk
                                      .j'
                                        -
                                        ..
                                        ,I,
                                          b
                                          l
                                          iti
                                          - :
                                            jx.
                                              1                                                                             i
                                                                                                                            q
                :':..
                    .
                                                                                                                .           ..
                                                                                                                           ..
                                                                                                                             '
                                    :



                :.%%
                1: .
                   r,
                   'a
                    ;.u
                      D
                      '
                      --
                      J.yh
                         .,
                         i1 ,-;
                              ?
                              z
                              .U
                               :I
                                E7E
                                  .n'
                                    ..
                                     r'
                                     J.
                                      E:
                                       ?.
                                        '
                                        ,
                                        Ck
                                        -t
                                         .
                                         :
                                         =.ëW
                                            jj
                                             Os
                                             s
                                             -a
                                              j
                                              '
                                              r<'*.
                                                  T'
                                                  )7
                                                   :
                                                   7
                                                   :
                                                   h.
                                                    v
                                                    '
                                                    t'
                                                     s.
                                                     *
                                                     l
                                                     .?
                                                      s
                                                      î
                                                      -
                                                      .l
                                                       '
                                                       ;
                                                       .
                                                       z
                                                       t
                                                       w-
                                                        .
                                                        st
                                                         y,.
                                                           C
                                                           ,
                                                           3
                                                           .$
                                                            -
                                                            .
                                                            !
                                                            y
                                                            a
                                                            .,#
                                                              ,
                                                              v.:
                                                                x
                                                                '
                                                                @
                                                                2
                                                                C
                                                                7
                                                                :
                                                                .:
                                                                 )
                                                                 <
                                                                 -
                                                                 Iq
                                                                  .
                                                                  5
                                                                  ;
                                                                  .
                                                                  h:-
                                                                   td
                                                                    .t
                                                                    '.t
                                                                     k1'
                                                                      :y
                                                                       :
                                                                       1.
                                                                        $
                                                                        7,
                                                                        -2
                                                                         :

                2 R'
                  's-m
                     .
                     L'
                      4'
                       $
                       Ieet.
                           cs 6 q
                                t
                                -t
                                 -
                                 i
                                 'x
                                 k
                                 !.'
                                   e
                                   ..-
                                     q




                                         L-lvia KILL TH E FA SCISTS Scott f-           & Li'vial
                                                                                               Lcaa/e -Jun 25
                                         t
                                         ù
                                         '
                                         luv.
                                           .
                                           c;'
                                             .
                                             7
                                             f
                                             o.
                                              jv
                                               '
                                               (s
                                                ft
                                                 -rlJ
                                                    t.-t
                                                       %0 b
                                                          E
                                                          J
                                                          '
                                                          z
                                                          .
                                                          Rr
                                                           -
                                                           ,rs
                                                             )
                                                             q.
                                                              ciï
                                                                ,
                                                                .
                                                                ;.
                                                                 b
                                                                 =
                                                                 >-Lj.
                                                                     t
                                                                     kh.
                                                                       :T
                                                                       f.
                                                                        ,
                                                                        r
                                                                        @.J
                                                                          41-2.
                                                                              jv
                                                                               '
                                                                               -
                                                                               .#.
                                        î/thefe did k    Re (jo7 1
                                                         '         :'m ce'    x
                                                                              t
                                                                              't1ng a.m -
                                                                                        1Ik
                                                                                          'Shake
                                                                             t-i
                   *t
                    :1l'.
                        E
                        1:
                        !;. geiY
                               .. '
                                  jggajw ey.LZ
                                             Q.$jgy$g.
                                                     jjyjjj
                                                     t    gjg
               i+
                tl'
                  ''.
                  E ië
                    .E
                      .
                      i:)
                        j
                        !:
                         -
                         .
                         i
                         '
                         .E
                         1@:
                          i    i.
                           :';.!;
                                :)(
                                i é
                                  :at:j
                                      z
                                      ;.                 . ...                 oj
                                                                                (
                                                                                ;.
                                                                                 j.j
                                                                                  4 3:?.
                                                                                       VZJ
                     ti,jj  yk    jt
                                   jjl,r
                                       .
                                       ,. , : . j(
               !'j   s
                     h! t
                        .à
                         ;t!..E
                         ..
                      '' . (
                               k
                               .j
                                .,. j. XoU re ln .jck
                                    .
                                                    ryk
                                                      y
                                                        k
                                                        jecause 1
                                                                *'1-n su
                                                                       ..re Eric b
                                                                                 g%.fenttc E
                                                                                           JC'get.one him selffora drink
                        .                                         ,
                        2r
                         à:
                         :ou
                           ... rl
                                -
                                'ghi
                                   tai
                                     f:
                                      xeI.(
                                      !   r
                                          .
                                          j
                                          v
                                          ;j
                                           f
                                           t
                                           .
                                           r
                                           Jj
                                            ky
                                             j
                                             .
                                             ;
                                iy
                                 E
                                 )l
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 86 of 103 Pageid#:
                                    8173



                  tf <FE'J8.' .j
                                  set: w ispelwey
                 j
                 f
                 )
                 :
                 q
                 i:I
                  ';
                   :
                   !
                   i
                   )'
                    :
                    k
                    (
                    j(
                     E
                     )
                     i
                     q!
                      q
                      T
                      !
                      )!
                       i
                       j
                       )
                       k
                       .
             .
                 !.
                  #
                  :$
                   i2tj#;
                   -
                   ,     d
                         #
                         .:
                          ;
                          -1
                           ?
                           .j..
                             '-
                              t
                              E
                              !
                              j
                        .,z,sii
                         ..
                               .è.4:!17l
                                       ikes
                                          .ts.
                                             e.
                                              yjl
                                                kj
                                                 r
                                                 yy
                                                  jt
                                                   -
                                                   j)
                                                    .
                                                    -
                                                    ;
                                                    ,
                 PolI
                    -tI
                      -caIv-
                           IoIence is cinildren Adyinge '
                                                        In ecages*w ith'our
                 tax dollars.

                     M ilkslnakes,yelling in restaurants;deplatform ing
                 dehum anizers---these are tools ofIiberated & clear
                 conscience.

                          I an              ICe Crea          .
                      -
                     -,  :)-
                           L
                           ?
                           t./E
                              1.,
                                1:-uk
                                -   i
                                    -
                                    l'
                                     gi
                                     ulz
                                       ..
                                        -.
                                         -
                                         '
                                         ..
                                          -
                                          '
                                          .-
                                           ,,:L
                                              t
                                              :
                                              ),.
                                                r
                                                I.
                                                 4
                                                 :
                                                 3
                                                 .t
                                                  -
                                                  .-l4.
                                                      -
                                                      ,
                                                      $
                                                      /1
                                                      ..i
                                                        ,
                                                        -t
                                                        ..
                                                         k-
                                                          ï
                                                          :
                                                          '
                                                          r)
                                                           -af
                                                             -.
                                                              -
                                                              ?!
                                                               -.
                                                               ?
                                                               .1.
                                                                 s
                                                                 -.?<'
                                                                 ,   wt.m
                                                                     o  w

                 zl<
                   t1
                    kP.
                      k
                      A
                      xe'
                        i
                        ,
                        hi
                        k,'
                          :
                          .'
                          le6
                            ,
                            1.
                             ,
                             1
                             lqt
                              'E
                               k .1
                                  4
                                  111
                                    4
                                    1
                                    $l.-
                                       ').
                                       j -
                                         '
                                         .
                                         !i
                                          r
                                          #
                                          .à
                                           '
                                           l
                                           -

                                        kx/

                                        Setb W -      Ispelwey Q*Pxt       -
                                                                           f'v.'
                                                                               s
                                                                               .
                                                                               -e.tl,
                                                                                    ll7
                                                                                      J-
                                                                                       .U1-
                                                                                          )-A
                                                                                          . av4$è'
                                                                                                 vy.7
                                                                                                    ,
                                                                                                    ...
                                                                                                    ' ?J
                                        5:'...
                                        q
                                        '
                                        .    î
                                             !1
                                              -/
                                              . 5
                                                .
                                                7
                                                -.
                                                18
                                                 .
                                                   /
                                                   -
                                                   î
                                                   ,I
                                                    l-
                                                     '
                                                     tt
                                                      :l12
                                                         4
                                                         .
                                                         .:
                                                          ),:
                                                            .
                                                            62
                                                             -5
                                                              -
                                                              .
                                                              .ï
                                                               tt
                                                                :
                                                                .è(
                                                                  -
                                                                  rr
                                                                   jt
                                                                    t
                                                                    ;r
                                                                     '
                                                                     .-
                                                                      -i
                                                                       :l
                                                                        )
                                                                        'è
                                                                         -
                                                                         '
                                                                         -$
                                                                          '
                                                                          -
                                                                           '
                                                                           ù (7
                                                                              .-
                                                                               ?
                                                                               .
                                                                               t.
                                                                                @E
                                                                                 ,
                                                                                 @
                                                                                 '
                                                                                 .
                                                                                 -Jl                               '
                 '
                              !1
                              .
                                        Civ-   îldisob  'ed- 1ence reveals& condem nsthat%z              lhich 1str
                                                                                                                  .ulyêmorta11yunciviL
                              I
                              l:
                               2        And asks usto p
                                                      .
                                                      . i
                                                        ck sides.Dem,ands it.
                              :l
                               i
                              !j
                              'E
                              j
                              t
                              .
                              2
                              y
                              )
                              1
                              1
                              .         '
                                        dcivi
                                            '
                                            li
                                             .t/'isa feti.
                                                         sh oftheconAfortabl
                                                                           y nun-
                                                                                yb,taugh.
                                                                                   .
                                                                                        tto b'
                                                                                             elievethere's                ..
                              J
                              I
                              i
                              l
                              E         n
                                        .othing '
                                                .
                                                ,z
                                                 .ecanclo:in partb
                                                                 'ecaus
                                                                      .
                                                                        e it'sa'
                                                                               llsti11'
                                                                                      A.
                                                                                      .
                                                                                        z/0l
                                                                                           .
                                                                                           -ki
                                                                                             .rlgf
                                                                                                .
                                                                                                  ;for
                                                                                                     .us-
                              Iè
                               r
                              g.
                              .jj
                              !
                              t
                              1
                              ,
                              '
                              .
                                        hleveragal
                                                 ,n.'
                                                    Isno'
                                                        wv
                              (I.
                              j
                              i
                              pt
                               l        f                                                                            L*
                                                                                                                      '
                                                                                                                      13
                                                                                                                       %
                                                                                                                       '
                                                                                                                      .;:
                              j
                              E
                              :
                              i
                              ;
                         .-.  trx
                           ,k.,
                 é#,,
                  L'
                  f (iE.'
                      të
                       2 r'
                        '.
                        E
                        - i!
                          E  .r:E
                           è(;.   ?'
                                I-!
                                E -si
                                   -
                                   i  t)'-- Set
                                    I!.
                                    .
                                              h Wl
                                                 .spel
                                                     wey @,
                                                          .sev-
                                                          p   yje.
                                                              .  tj
                                                                  :
                                                                  ,
                                                                  .
                                                                  jg
                                                                   j.
                                                                    ;u.j; s
                                                                          .ja;
                                                                             .
                                                                             y.
                                                                             v g.-
                                                                                 ,
                                                                                 .
                                                                                 y
                 ,ï,è
                    i
                    j
                    3k
                    bi
                     .
                     ;
                     )
                     ;,
                     .:
                      1'
                       i
                       2
                       '
                       ,
                       .E
                        '
                        i
                        )
                        :
                        i
                        ''. Headj
                            t
                            2
                            .   ng tothe DQ 1
                                            ':the1eastkveCan,dc-

                                        'everagain isnow.
                                        N
                                        Q
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 87 of 103 Pageid#:
                                    8174



                        .4 jj
                            4)?q:
                                '. '
                  .,'4
                   1
                   . ,:
                 /.f.5.
                       'l 'zlg,       h ! b-     seth r
                                                      lspelwey k
                                                               c
                                                               a'Ftevb
                                                                     metir.
                                                                          Dub..J1ul2
                      ::
                       )
                       .i
                        ...;
                           ljg
                           E  g
                              à
                             l,
                              E
                              s
                                .rëi
                                l  j@
                                   .gg
                                    jjy
                                      gj
                                       vj
                                        ii
                                         gj
                                          k:
                                          jv:.                .
                                                                  .
                                                                          .,
                 iy
                  '
                  l
                 :.
                  :j
                  )
                  .
                   t
                   .;
                   :':
                     s
                     ?
                     j
                     ,
                     .
                     :
                     '
                     j
                     q
                     (
                     :
                     E):'
                        ,
                        :
                        '
                        t
                        ;
                        .:
                         .
                         j
                         '.
                          @                      (
                                                 '
                                                 :
                                                 .
                                                 (.
                                                  )
                                                  y
                                                  'j
                                                   y
                                                   jy
                                                    j
                                                    t
                                                    yl
                                                     ,
                                                     :
                                                     @
                                                     j
                                                     l
                                                     .k
                                                      ;
                                                      .
                                                      j
                                                      t
                                                      rk
                                                       :y
                                                        -j.
                                                          g..
                                                            j
                                                            r
                                                            gj
                                                             yr
                                                             .:
                                                              .:
                                                               .
                                                               4
                                                               (w
                                                                .
                                                                ;
                                                                y
                                                                )
                                                                '
                                                                ëtj
                                                                  :
                                                                  k
                                                                  l
                                                                  si
                                                                   3
                                                                   )
                                                                   :
                                                                   à.
                                                                    3
                                                                    vy.
                                                                      ï
                                                                      ;
                                                                      :
                                                                      g
                                                                      ).
                                                                       :.
                                                                        r
                                                                        :
                                                                        st
                                                                         j
                                                                         i
                                                                         r
                                                                         -
                                                                         j
                                                                         .yj
                                                                           -.
                                                                           :-
                                                                            )
                                                                            jt
                                                                             .
                                                                             -
                                                                             jl
                                                                              s
                                                                              -
                                                                              .)
                         iEE
                         : 22
                            ï!)!
                               E;q@
                                  ,;.            ë                    .
                                                 lfyou have .
                                                            j,he prwql
                                                                   ..,
                                                                     .ege .
                                                                          07..q'
                                                                            ,  uest
                                                                                  .i
                                                                                   '
                                                                                   .
                                                                                   l
                                                                                   onj
                                                                                     .
                                                                                     (n
                                                                                     :
                                                                                     s.g the velue oflnui
                                                                                                        nching Nazis/fascists,
                                                 save T
                                                 .    J/ct
                                                         urb
                                                           'r eath .
                                                                   X
                                                                   6,d on8
                                                                         '1
                                                                          -.

                                                 Livesare on the Iine,& yours cl
                                                                               l
                                                                               early I
                                                                                     i
                                                                                     sn't,

                                                 p'
                                                  klaybe speakup aQ
                                                                  'erem bodying solidarityL%lthcse mcGttai
                                                                                                         l'
                                                                                                          geted.B
                                                                                                                ,etter
                                                 yetybuy a m ilks
                                                               ' hake-

                                                            )
                                                     pl
                                                      5t
                                                       @Et
                                                       2  ir
                                                         ?ë
                                                         j
                                                         ..
                                                            lCarol.lne O rr x
                                                           ël
                                                            ;
                                                            '               '-..
                                                                             z'
                                                                              fR
                                                                               ..'
                                                                                 Qlbï
                                                                                    v   , , ,...
                                                                                    /vonk .Jui2
                                                     Both sidi  es? No1quite-

                                                                                                   1 fatality caused bysom eone


                                                     -
                                                          2ftyears'
                                                                  offar-rightextremistactivity in the US(l
                                                                                                         i990-2,
                                                                                                               012*
                                                                                                                  ).
                                                                                                                   -
                                                                                                                   .670
                                                     fataëities,3,053injuriesz'dt4,420viclentattacks-

                                                     14/huf
                                                          ifpost-com/entry/na'zi-pF
                                                                                  unps
                                                                                     .


                                                                               C1
                                                                                -' z-
                                                                                    st
                                                                                    .               y
                                                                                                    %2*'
                                                                                                     . y.js
                                                                                                          j
                                                                                                          ev
                                                                                                           t>
                                                                                                            r:
                                                                                                             .
                                                                                                             '
           m .

                  q#.':cë.
                       i'
                        , j
                          '
                          iik .     s,
                  ii
                   '
                   t
                   't
                      :.. :j
                           ë)
                            .j,(
                              ?  ë
                             4y.j.
                                  ;pj
                                    k
                                    y
                                 'ii.
                                     .
                                     , Seth lspelwey
                                    @.
                                     , tf.'t  a$?.
                           .
                     ;..f,.x@
                     .           .  ,      -:
                                            '
                                             Ft  5eth;DI
                                                       .
                                                       ;C
                                                        J

                  This isaboutwhite cis-hetero m ale power,control,&
                  license to do violence.

                   In otherwords,UsAm erica.

                   Protecting the sanctity ofonly ourlives.
                   '
                    1f
                     )-!
                       1
                       4(
                        E!j
                          r
                          l'
                           l
                           x
                           -o
                            d
                            l-.
                              2
                              'y
                              tz
                               lkë
                                 p.
                                  !
                                  k
                                  z
                                  '71x
                                     l.LL
                                        f
                                        #:
                                         )14
                                           E,'-1
                                               r
                                               5
                                               '
                                               q:
                                                t
                                                E
                                                J.
                                                 i1
                                                  ti
                                                   '
                                                   @'
                                                    ï.
                                                     t''
                                                       t
                                                       '
                                                       t-
                                                        '
                                                        4t'!
                                                           .7:i
                                                           i  'k
                                                               i(
                                                                .
                                                                '
                                                                ?1.
                                                                  ,
                                                                  2
                                                                  $.
                                                                   L
                                                                   ï

                   6 Retïveats 19 tikes
           n.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 88 of 103 Pageid#:
                                    8175



                  E:::> N.
                         .
                   .jE     ..t
                             .a
                              t;, 'SethW i:pelwey.
                   .
                'r'(
                .     ....:)
                   t.':    .::
                y
                ..
                 4.q
                   ..
                    :   .k
                     J.. z
                         .
                         t .  y
                              :
                              i
                              E
                              5
                              .
                              ;?.E
                                 - poy
                         r (c..syse, -
                                   #hr
                                   $ out
                                       o          '
                  ,m ..
                  .



                The religi4n ofnationalism isthe way ofviolence.




                5 s'i
                    kes
           0.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 89 of 103 Pageid#:
                                    8176



                                      Seth W 'ispelwey C&R
                                                         .xevsethDt
                                                                  lb ..
                                                                      Ju11(5
                                      Rét '
                                          )I'
                                            #.
                                             ng to t
                                                   sgr
                                                    -rtevc
                                                         -.
                                                          ethD!;'
                                                                .
                                                                I
                                                                7
                                      Fok'Newsisa ubiquitousIV'formainl-   lnincl
                                                                                iradis'taXenophobicspàtriatchat,
                                      isl
                                        dai
                                          m oohob-lc'wh'itesul
                                                             atel
                                                             .   macï'
                                                                     .A helltlvadr.ug'.Bea.colï'
                                                                                               jrnuhil
                                                                                                     v'health
                                                                                                            '
                                      kvorker%k1d
                                                1basicinfectiousdiséasetra- lning & cutycurrelatikeb'-cabIe'
                                                                                                    .   .   cord.
                                                                                                                .   .

                                      TheJ
                                         l?don'
                                              t'h
                                                .à'k'
                                                    ettlknow '
                                                             Jt'w#syotLk'
                                                                        /hèli'
                                                                             flxedlre.peat
                                      .'Q.
                                      d
                                      NW '
                                         ï oj                       '
                                                                    k
                                                                    .>
                                                                     ...j.s .j-
                                                                              .4
                                                                               .       .z
                                                                                        à.v
                                                                                          yu
                                                                                           y
                                                                                           yv
                                                                                            s
                                                                                            v

                                      Sèth W ispetwey QlRe' vsethDklb .Ju!16
                                      'Qkekourr slAi
                                                   G.A-loving Icve:lcinecuttoDairyQueefftbdistusstheèùrrent
                                      stateofthings.Orderamilkshake.îkvhentheyjustifyconcentrationcampsy '
                                      spïllycurmilksluke6nthem-lesusgotyou.                         '




           P.
                      '
                      !:!
                        ':)''
                            %     .
                ?
                -
                3
                1l
                 F
                 6!'j
                    -;:
                      q
                      j
                      ,'
                      . g
                        .
                        ë!
                         t
                         ''
                         s!;. ..     E.-
                                       t
                                       !'
                                        :
                                        ;
                                        ?s
                                         ...         . ',    1,
                                   ëyE!?
                                       .r
                                        !
                                        E
                                        '
                                        2
                                        ë
                                        .
                                        j
                                        E(
                                         .
                                         :- !E
                                            t ë
                                              ;
                                              :
                                              ,lE
                                                l
                                                h
                                                '
                                                ,
                                                dl:(1
                                                    .
                                                    !
                                                    -1        :1
                                                              1 E
                                                                !
                                                                1
                                                                :
                                                                ;
                                                                i
                                                                .
                                                                .I
                                                                 ::
                                                                 !I
                                                                  .
                                                                  '1
                                                                   -
                                                                   I
                                                                   E.
                                                                    ,
                                                                    r
                                                                    1L
                                                                     .
                                                                     !
                                                                     1/
                                                                      ,
                                                                      1.
                                                                       1
                                                                       r
                                                                       d
                                                                       -
                                                                       1I
                                                                        E
                                                                        :
                                                                        ,
                                                                        .
                                                                        -:!
                                                                          j
                                                                          ;
                                                                          p
                                                                          -
                                                                          '
                  ---
                 -!
                 '
                 .   'E:Ej
                    );
                    :     .
                          (((ë,;.:
                           . ..
                           s.
                          ..
                                 ?E:
                                 ë 'i,?$
                t2jj.
                ..
                .
                  .
                      .
                    ir E.:!:  ,.
                              yj   ::
                                    ,j
                                     E.
                                      ,E
                                       gg
                                        ë
                                        :
                                        g
                                        ...
                                          ,
                  /
                  .:. .:.ty.y:        Ej... j
                                        :
                                        9    z
                                             ''j
                                             g
                                             w  D
                                                vss$ey.y.qj
                                                     .i  w.s
                                                         . .w.yu.
                                                                j
                                                                wjp>uj
                                                                <     yj
                      é2:
                      E Et.'..


                In related nekvs,Beth M oore is stilldecidedly non-
                affI
                   'rm l
                       -ng of queerhum ans,w hich is spiritualviolence
                .
                                           '                1 '               *    *
                                                                                                '           '


                that Ieads to physlcalvlolence.
                11-53 Pê
                       '41-Jul:
                              6.
                               $.
                                2019 -Tkvitteï''ft'
                                                  lripho:
                                                        ne
                                                        .




                2 P:
                   k
                   etw eets                     15 u
                                                   1iikes
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 90 of 103 Pageid#:
                                    8177



                           Seth W ispelwey r
                                           @,F2vSethD
                                                    'ub -fvlay 23
                           EarlyJuly2017dejavuaIIover,from S
                                                           staya'
                                                                evayfrom Dokîznt'
                                                                                mvn'to d
                                                                                       gotta
                           respectfreespeeEh'ofviot
                                                  .entfacisltenrrists'to 'thisis notvz
                                                                                     fho we are esa
                           citj.

                           Thosewho ignore thepastare doomed to repeati1-

                           cc'
                             ,Dayton City Ha.
                                            l1
                           '
                           '
                           .
                           =r
                            ?x
                             î
                             .
                             '
                             ms
                              '-
                              wt
                               .l
                               ',6j
                                  .(
                                   .
                                   t
                                   $1.T
                                      .t.
                                        a-
                                         f
                                         )j
                                          .
                                          xj
                                           L
                                           '
                                           *'hLi
                                               '
                                               E
                                               t.v$
                                                  .
                                                  <r
                                                   ''
                                                    .
                                                    t
                                                    sk
                                                    .m.C,
                                                        1'C
                                                          ''
                                                           '
                                                           3rt.$'.D)$7. 'i,q
                                                                      :*E
                                                                        .
                                                                        .' -,.
                                                                             .r
                                                                              kx
                                                                              . .ty?
                                                                               .y  )
                                                                                   .'
                                                                                    .
                                                                                    .'
                                                                                     z
                                                                                     .''p
                                                                                        :af
                                                                                          ,w.:Im
                                                                                               x.j
                                                                                                 ..'1
                                                                                                    .j
                                                                                                    tfk;'ù
                                                                                                         ,.rj.
                                                                                                             p'
                                                                                                              i
                                                                                                         ,x:-x.
                                                                                                               h
                                                                                                              h'$.

                           î                                             VX>         .         ..7       ..          >.
                                                                                                                      n.               i
                           :
                           5
                           (
                             .w.
                               'JaneC. ston.
                                   ..      '
                                           f*,
                                           l t
                                             y'@zbcJ
                                             .     'a4)'e*.).M u
                                                               '
                                                               v.tt
                                                                  '2a                                                              '
                                                                                                                                       l
                                                                                                                                       :
                                                                                                                                       à
                           (
                           IThefe isa 5
                                      7-la
                                      4
                                      , .. nr
                                            ally takir
                                                     ng place in Dalrtcn,E H onESaturday and the                     ,                 l
                                                                                                                                       5
                           i
                           I
                           E
                             charfcesth-
                                       lngsc
                                           1o Very'wrong are'
                                                            .
                                                            ,..1
                                                               .lig17
                                                               '    ..Jpc
                                                                        ast.cr
                                                                             e
                                                                             =$m/Dlaspora/K
                                                                                          .KI
                                                                                            E'
                                                                                             .-e
                                                                                               ''
                                                                                                ,.-.                                   I
                                                                                                                                       !
                                                                                                                                       :
                           i
                           9
                           i c*';
                                ')
                                 '
                                 t -)'
                                  :t irs.>:
                                      tr  -ii
                                            lo'
                                              )'E
                                                :
                                                .
                                                '
                                                $
                                                w..>kh.
                                                :;      !1..t
                                                      k::   -aJ
                                                              aI;.:
                                                              '
                                                              ,   ,J
                                                                  .3.
                                                                   5
                                                                   .                                                                   !
                                                                                                                                       E
                            è                                                                                                          :
                                                                                                                                       .


                                                                        4uv
                                                                         SME 1'3
                                                                               .                                         ..).z
                                                                                                                             n.4
                            seth W ispelwey . @ RevsettlD
                                                        .ub -Mt
                                                              :y 23
                            Forthose keeping scoreathome,God)isanti-racigt,antî-fasci st,and anti
                                                                                                -
                            KKK.The leadersofDaytonwould do '   &ellto rem em berit ancj
                                                                                       'priori
                                                                                             ti
                                                                                              zelhe
                            safety ancidignityofthosewfnom whiteSupremacy & anti-semitism most
                            targetg& seeksto degrade-



                               Seth W ispelwey
                               @ Rv
                                  e'
                                   qesetl'
                                         àDub
                                            '                                            '
                            .

               W hite suprem acy isterrorism .

               W hite supfem acy isviolence.

               N o platform forthe KKK.
                       *       .        *        >         xw    '
               .
               -
               '
               L
               J
               f
               -
               '.
                b
                :
                -
                '
                .
                :
                ':
                 ë
                 .
                 à
                 ':
                  -
                  )
                  .
                  !(7
                   :
                   '
                    ,..
                    ) -1.
                        1
                        -
                        h
                        p..
                          -.(.
                             E
                             F
                             '
                             q
                             Z
                             .I
                              ,t
                              ---1-
                                  1)
                                   2
                                   v
                                   .
                                    r
                                    '
                                    .f'
                                      v
                                      .'
                                       j
                                       ï
                                       i
                                       s
                                       -
                                       '.1
                                         ;
                                         '
                                         -
                                         l
                                         ir
                                          g
                                          .
                                           '
                                           .
                                           /t
                                            '
                                            -1
                                             -
                                             *
                                             '1
                                              7
                                              .
                                              -.
                                               -.
                                                ,
                                                'u
                                                 -
                                                 >'
                                                  j?
                                                   J'
                                                  .t
                                                    ki,
                                                     ti
                                                      -
                                                      .-
                                                      ',
                                                       ?
                                                       )
                                                       ï'
                                                        ,'
                                                         )'
                                                          .


               5F
                .'
                 ,
                 ei.'
                   1t4reets f8 Li4
                                 P
                                 Ytzs
                                    .
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 91 of 103 Pageid#:
                                    8178




                   ,                                                .s       .   '

                    Tlnis ptiestisvery popularand very lnom ophobic.,
                     Homophobiakills.I'm n6tsayingthatwasherrelson
                    forthis,but''both sides''takes w ith structuralviolence
                    and patriarchy don'
                                      'thold watervlIthese power
                     im balances.


                   26 f-1
                        r
                        .
                        j.
                         -w
                          j
                          z.
                           vo
                            m.




                                                        '
                                                        r''''x .e
                                                        '
                                                        %.+9;' )


                         ':
                          q.I.:
                              q5
                              !.:
                                <.Lî
                                :  ?:
                                    ..
                                    '
                                    .?.
                                      Lqb':.
                                           7..9.
                                               :.
                                               2:6y
                                                ) ,,.
              ')
               :
               j
               :x
                .y
                   '@
                 ,r.
                 ë E
                   ë:-yë.E:@
                    i      jë
                           '
                           .:5E;;'
                              .
                              :
                              !  d
                              !jiE
                             EE
                                  .E:i:!j
                                 E,
                                  !
                                  t
                                 !f
                                  El:1@-!
                                        :1..%.      .
                                                          1! ts!.
                                                                l
                                                                ù
                                                                1:1'
                                                                .  i
                                                                   El
                                                                    ,1!
                                                                      1
                                                                      k
                                                                      /
                                                                      .,.
                                                                        ,
                                                                        r.
                                                                         1
                                                                         :.
                                                                          ,
                                                                          -
                                                                          ?
                                                                          àt
                                                                           .
                                                                           '
                .
                 :::. .y:..i
                '.
                   $,,j   E
                          i
                          f
                            .
                            !
                           .!
                           jr
                            E;
                            ..!E.
                                t
                                l
                                j
                                l;
                                 y
                                 i
                                 ...                            ,
                       :y..
                      ((
                       r
                       .  :
                          j
                          2
                          .
                          E  r
                             j
                             g
                             p
                             jk
                              j
                              x
                              :!
                               .
                               t
                               jë
                               :
                               Ei
                                :
                                E
                                ë.
                              moj i
                                  )
                                  :.,gy::jyjkjyrj;.,..,.
                   :'
                    :
                    )
                    E.
                    j?
                     '
                     i
                     ;
                     .k
                      5
                      .
                      c.
                       (
                       E
                       T
                       y
                       (;
                        .
                        :
                        <
                        .E
                         q
                         :
                         i
                         j
                         ' '. k
                              xs
                               u
                               v
                               .)q
                                 .
                                 (
                                 fk
                                  .
                                  N
                                  i   v.e   .   w   ;yy(jj.
                                                          j,jy
                                                             ji
                                                             tjsy
                                                                . j
                                                                  t
                                                                  ysjj
                                                                     .,
                                                                      j
                                                                      ;
                                                                      y .
                                                                        ,
                                                                        s.
                     k .. ..
                       ..




                   I
                   E'
                    C
                    I
                    tis
                      #
                      q
                      ër
                       .
                       :
                       2
                       :!
                        ,'t
                        1 .
                          /i
                           .j
                            r
                            .
                            -y
                             i
                             é
                             kI
                              E
                              L.
                               !
                               @7(
                                 ::
                                 '!-
                                   4)-
                                     '
                                     l
                                     -
                                     .
                                     @I
                                      .
                                      x
                                      '
                                      1.
                                       e't''
                                           .)'
                                           : @
                                             FF
                                              )
                                              1p
                                              .ël
                                                -l
                                                .
                                                ii'
                                                  1'
                                                   .
                                                   )
                                                   1
                                                   :j
                                                    t.l
                                                      '
                                                      .
                                                      k7;
                                                        i
                                                        !
                                                        )y'
                                                          -!
                                                           ?
                                                           -
                                                           cl
                                                            .(;.
                                                               -
                                                               '
                                                               3ë
                                                                i
                                                                :t'
                                                                  el.
                                                                    ë
                                                                    f1:
                                                                      .
                                                                      2
                                                                      1'
                                                                       r
                                                                       -
                                                                       'k
                                                                        -.
                                                                         E:.
                                                                           -
                                                                           à'l
                                                                             )
                                                                             .
                                                                             t
                                                                             ':
                                                                              e:
                                                                               !t
                                                                                -
                               .

                   So m uch vl .olence, sexual otherw l  .se,stem's f.
                                                         j                .s-
                                                                     rom cl
                   hete'ro naitriarchv...w hich ofc'
                                                   ourse is w hatJesus
                   explicitly subverted.       .
                                                             '
                                                             .'
                                                              r'




                   5 u;
                     p*.
                       E
                       tp
                       :
                       'x
                        ww-
                         k
                         :
                         .
                         x:
                          c,
                          ..
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 92 of 103 Pageid#:
                                    8179



                               p'
                                ft'
                                  yg
                                                                  c.D..)     '.fp.-r25.
                        .

                    163'
                   13
                   3   .i@::
                        !.   .I
                           /(I
                             -t
                              -lë
                              ë k:
                                !#:!
                                   -f7 ,
                               seth ispel
                                        - 1
                                          : ,  k
                                             wey (/
                                                  li   ps evsett  '    :I
                                                                        i
                                                                        13-p
                                                                        '                                  ,
                                   ;:-!
                                      y
                                      :!
                                       ë
                                       :!
                                        (i
                                         .
                                         t
                                         '-
                                          r
                                          :@
                                           i
                                           f@
                                            :t
                                             i
                                             j-
                                              !
                                              ps
                                               .
                                               :!
                  ..
                  hf'...
                  i    4:
                        7'''': @k:
                                 ':
                                 kt:   j
                                       '. .
                                          ' j.
                                             '.''.:.
                                                   ,,!r
                                                      ,..j    #.,         .,  ;               ..       .
                  1.
                  ''
                   ?
                   j
                   ë
                   ,
                   '
                   .'
                    ét
                     j'i
                       (yj.j
                    ) 7' :
                        ..
                           .
                           l
                           q
                           '') N5operButy I/OU are.lnere ISnO .          SIn.LOVe I   ,
                                                                                      .
                                                                                      S the answer.Stq 7dam nina :
                                                                                                                 people
                    :
                    t:
                     .j
                      àk
                       g y
                        Jj
                          .    f
                               .
                                orxaho (
                                       thëe
                                          .
                                            p
                                            $
                                            y ar
                                               .
                                               e.
                                ij
                                 j
                                 i
                                 E)
                                 )
                                l
                                j
                                i
                                @
                                .
                            L:TI
                               CE
                                F!.'
                                   çtfE
                                      ëh!.                                          .     .
                      i
                      1'h1:
                         . .;   17
                                 :
                                 E.
                                  x ::aceyYho ag:c                wJi'
                                                                    xlr
                                                                      /ki'13
                                                                           2tp/tp
                                                                                k.l
                                                                                g j
                                                                                  7@Ct *XjX
                                                                                    .      .pl
                                                                                             r1
                                                                                              .:,5
                                                                                              7
                                                                                                   .

                          k,4.: .
                     af
                   %yq
                     jpsy
                     o .
                         $
                         4
                         xrJy
                           .
                           y .
                             :%h
                               y
                               osj
                                 .
                                 y
                                 .;
                                  k
                                  .. pjjja,-
                                  0               4
                                                  1
                                                  -jye.f'
                                                        e.$4/e.hab.k
                                                                   le,'#'O.  U:rt
                                                                             .    '
                                                                                  ir:
                                                                                    161
                                                                                      .
                                                                                      b%1'
                                                                                         ef
                                                                                          '
                     s
                     j
                     .y
                      ïj
                      xjcy
                        j
                        ..
                         . k
                          ..   j
                               pj.
                            ..(; y
                                 s   ,:Jw.rr. 4.q                   w
                                                                    .    .
                                          lhere Is no sl      -naj
                                                               .




                                                                   pray foryoursoul.

                                                       Have 4
                                                            3 gOC'd eveninll.


                    .
                    $t
                     'fr:<r
                     xf'
                      bë
                       '' t%:':.,,
                                 >
                            ':tE:E':y-:                        .     .
                   !    .3
                         -t
                          i-
                           '                             t
                                                         !
                                                         iE;tE
                                                             1
                                                             :,
                                                              .t1-:
                                                                  1
                                                                  4 .; 1
                                                                       !:
                                                                        jE
                                                                         lù
                                                                          j1
                                                                          i
                                                                          p  d
                                                                             E
                                                                             :!
                                                                              h1)
                                                                                li
                                                                                 l!
                                                                                  l
                                                                                  j!
                                                                                   l1
                                                                                    4
                                                                                    :,
                                                                                     .
                                                                                     r
                                                                                     jp
                                                                                      !
                                                                                      ,
                     :;
                   . ...  .k#
                           .
                           :.         ;.
                                       ;
                                       :.
                                        -(:
                                          t.
                                           y
                                           g5
                                            E:k        .
                   :#
                  . .
                  !j;.j
                    i
                         E  q.(    ::
                                    :E..       (E
                                              ()E(
                                                Ii
                                                 EE
                                                  y:ty
                                                  k. ,
                        E:'j.
                         :
                         h.        L?t.<j
                                      '     F
                                            i
                                            :i
                                             :ë
                                              :jE
                                              t.':
                                                 .:  E1.
                                                     '
                   L.i/
                     '.                      ..
                       :   .
                          ..
                        ''.
                            )   f
                            j:...
                            ;:
                            :   ë; .>E.
                                       5E
                                        j?:.
                                        '>. :
                                       J é;
                                              .;         j
                                                         q
                                                         &'
                                                          & '
                                                            l!
                                                             .
                                                             s
                                                          ..x.1
                                                              .
                                                              l.
                                                              ?,
                                                               '
                                                               2/
                                                                jQj
                                                                 -.,
                                                                   .r
                                                                    ;
                                                                    .
                                                                    s
                                                                    :)
                                                                     e
                                                                     '
                                                                     4
                                                                     :
                                                                    w.Q,
                                                                       k
                                                                       '!
                                                                        j
                                                                        yj
                                                                         ..q
                                                                           j
                                                                           ï'
                                                                            l
                                                                            (K
                                                                             e
                                                                             .
                                                                             j
                                                                             k t.
                                                                                j
                                                                                .)
                                                                                 j.
                                                                                  .
                                                                                  ej
                                TD
                                I


                  .bk
                  $ -w...i:!
                           . ..           1
                                          .j
                                           r
                                           '
                                           qkl
                                             .é
                                             tr$::
                                                .1
                                                 .vo
                                                   %-
                                                    .
                                                    ,7
                                                     ik,;
                                                        '.u
                                                          .(
                                                           .,
                                                           '.(
                                                             -.
                                                             .,
                                                              r
                                                              .
                                                              '
                                                              c
                                                              :.'
                                                                s
                                                                ..
                                                                r:j
                                                                  ).: 1
                                                                  .u. w.




                  Nice try.Q ueerfölx are notsinning by being w ho they
                  are. There 'is Sin. Like hom ophobia. It's spiritual
                  violence thattoo often leads to the realtlning.
                  #t.-
                     i
                     'igelshelbjt'



           u.

     8zl.plaintiffW ispelwey form ed Congregate Charlottesvillefofthe explidt
        purpose ofbrealdng the law on August 12tb2017.

           a. See Exhibitlz-H eaphy.pdfPages72-73
           b. Afterthe July 8 rally,the division witllin the'Clergy Collective split.
              M any ofthe m em berswho had gone to Justice Park on thatday
                thoughtCPD had plannedtodonothingbutftprotectwhitesuprem ac/'
                and lacked a basis to use tear gas.The im age ofpolice focusing
                exclusively on protectipg the Klan and thep acting aggressively towayd
                                                           '
                                                                             I
                counter-protesters angered m any,and that m em ory ie orm ed
                preparations forAugust 12.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 93 of 103 Pageid#:
                                    8180



           C. ''w ispelw'eytoldusihatthe Clergy CollectivewastooclosetotheCity
              R
               establishm ent''and lacked transparency.H e explained that         '
              Congregate Charlottesville's goalwasto ffequip faith leadersto show
              up on m attersofjustice.''They putouta callfor 1,000clergytoattend
              theAugust 12 event.In the weekj lea'
                                                 ding up toAugust 12, Congregate
              organized a seriesoftrainingsfornonviolentdirectaction toan#one
              whow asinterested in participating.They broughtin trainersfxom out
              oftown,ipcluding Reverend Osagyefo Sekou.W e learned thatsom e
              trainingsw ere attended by as m any ai 100 people,and participants
              were repeatedly warned aboutthe potentialfor signilcantviolenceon
              August 12.M em bersofBlack LivesM atterand Standing U p for Racial
              Justice also attended the trainings.
           d. Individuals w ho attended these trainings told us that their goalw as to
              create dfcognitive dissonance''and todelay and obstructthe hate speech
              thatthey expected.They w anted tobe visible in the oppqsitiim to'the
              right-wing groupsand m ake itharderforthem to have a platfori to
              express racism .In serd ce ofthatm ission,they were willing tobreak
              the 1aw and expected tobe arrested.      '
     85.Note fhepresence ofCdshowing Up For RacialJustice''atthe Rnonviolent
        direct action''training.

           a. Rshowing Up ForRacialJustice''or SURJ,isless than dedicqted to the
              tacticofnon-violence.

                                            Tw ee:
                          .*          :z.
                      E
                      .,
                      y.t'E.j
                       .    .
                            4
                            7s SURJChaXrlottesville
                               ....
                      k(2
                      i
                      . ..
                        ; .
                         'j
                           n
                          Kp
                           A'
                             v
                            kx
                               Ai
                               .y
                             y.p(
                                éi
                                .
                                  +
                                 JE
                                  l.
                                   )v
                                   ut
                                   .2<
                                    ..
                                     w.
                                      kzJ
                                       .
                                      vk
                                       o.t
                                        av$
                                          .' %
                                             yv
                                              j.
                                               r.
                                                ;j11
                                                   1(.jjjr
                                                         .j...(.
                                                               v-'*)(*jjj.
                                                                         jr

                      Know a Nazi see a Nazi,punch a Nazi.
                      d,
                      r
                      'J.
                        g'
                         .'
                          Jv
                           d
                           a.s1
                              g
                              x'
                               tt
                               'k
                                rt
                                 '1
                                N.,3'
                                  ! jhup
                                       -.
                                       ..C
                                         .1
                                         ,
                                        ..:
                                          -rv)
                                          .   a
                                              )(.
                                             .I
                                              - +<.ja
                                                    y.
                                                     j.
                                                      j
                                                      a
                                                      '
                                                      .
                                                      jq
                                                       z.)
                                                         .:
                                                          j
                                                          e
                                                          ,
                      '



                      l 7 IlrsGoingDownf:iGE)Nesvqç.h        JaVl3 e.2-(
                                                                       9'
                                                                        17                           ) '
                      @                                                '                             i
                      i
                      i Meet the '
                                 & '
                                   eo- h
                                       ':
                                        '
                                        azi
                                          s W   hc Or aanî
                                                      -'
                                                       .' zed the Klan LikeRatlyin#charlottesville   i
                                                                                                     @
                      i#vircinia itsqcinidot'h?n-orny/meet-the-nec-ll-v,                             @




                      2 Likes




           b. Em ily Gorcenskialso attended this training
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 94 of 103 Pageid#:
                                    8181



                                 ZE
                                  t
                                 E-zk.senericsoyMilkt: -
                                   1'tpErcilysorcenski
                               q
                               gL
                                ;)ip
                      .
                           lA    couple w eeks before A 12,Idid NVDA training given
                               by an expert,She w arned usaboutthis exactthing.That                 '
                           .                                     t
                               weekend,Polïce stops by w hile antlfa and PatriotPrayqr
                               dukes itouton Portland's W aterfrontPark.

                               The f'
                                    ollow ing weekend, Cville.




           c. Gorcenskialso lacks dedication to the cause ofnon-violence
                               'x
                                y:
                                 jj
                                 .j:
                                   ..
                                   :.R's !
                                     '
                                      .  6%
                                          .'

                                          !r
                                             jjk
                                               jgj
                                                 g
                                                 j':jX               '
                                                                     .
                                                                         jkyjj
                                                                             rj
                                                                              '
                                                                              l
                                                                              jjjjjj
                                                                                   .
                                                                                   e2
                                                                                   ,Xs
                                                                                     .
                                                                                     sé
                                                                                     X,
                                                                                      .
                                   .. 7  ..
                                   p.'...;ik.
                                      .                                                                 Follol J
                                  x
                                  :. c
                                     ..
                                      r
                                      j
                                      1
                                      :
                                      t
                                      y
                                      .
                                      ë
                                      a
                                      :':
                                        a.
                                        tx
                                         bju
                                           c.
                                            m.jjjysuacvyw
                                                        or
                                                         uj
                                                          .
                                                          yr
                                                           xy
                                                            k'
                                                             .'
                                                             .j
                                                              .
                                 rw
                                 ..
                                  y
                                  eja'
                                     jy
                                      .z'
                                      ' (.
                                         j
                                         '
                                         jj
                                          p
                                          ., j
                                             .'
                                              ot*;:
                                                .
                                                %
                                                . crnoee-
                                                      4ufwnl
                                                           c
                                                           .,
                                                           ..


                                 No one said everyolne m ust punch Richard
                                 Spencer,butratlnerto supportthe few w ho
                                 are w illing
                                13f.
                                   )Pt
                                     &
                                     / -21Jsn 2018 .

                                 !j5;jk.rj't
                                           kjl
                                             .r
                                              .u
                                               xr:.:i ..
                                                  k.
                                                   r   :..:ë:,.
                                                          ;!  ::'
                                                                .!'
                                                                  .j ..'ë.
                                                                         X... ;
                                                                         a         'g
                                                                              ...'jr4g
                                                                                     :k
                                                                                     E.)
                                                                                       @t)
                                                                                         .y
                                                                                          '!
                                                                                           ':
                                                                                           t.:
                                                                                            ;:.
                                                                                             '':
                                                                                               :.
                                                                                    .,
                                                                                     ;.;
                                                                                       :
                                                                                       ,+:.. ;
                                                                                             ! jg




     86.plaintiffsknew tllisw asthe plan before theeventstook place.As an elem ent
        oftheir crim inalconspiracy,they carefully stgged eventswhich were
        designed to evoke sym pathy frop the m edia,from the public,and from the
        justicesystem.Forexample;
           a. Paragraph 133 (ïW ispelw ey,an ordained m inister,co-creàted a
                 membership-orgalaization,''Congregate,''tojoin interfaith clerjy 9om
                 around the country to ''stand againstw hite suprem acy and beak
                 w itness,toloveandjustice.' 'Congregate'sgoalwastobring 1000
                 clergymembersto Ciarlottesvilletostand up forequality ahd against
                 hate.''

           b. The franticrush to m ove sacred textsfrom houses ofworship,except
              forthe m ostValuable one ofcourse,thatone could notbe m oved
             .
                 becauseitistoofragile (Paragraph 137).
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 95 of 103 Pageid#:
                                    8182



           c. Bringing ch ldren to a 10:00pm offschedule religious cerem opy,in
              proximity toDefendants'demonstration (Paragraph 179). ,
                        y'''.E:
                 i
                 a-,'wI
                 -
                 .
                 ..
                 .     z1
                      ..
                       v
                        ki.E
                         v
                         . .R
                            ,
                            Eëa
                         ..: n-)
                               .,sur charlotiesville
                 '
                 E
                 é
                 ;j
                 :p
                  j.
                   ;
                   '
                   tj
                   4ï.
                     j
                     E
                     .
                     X.:
                      :.:
                        .g
                         j
                         k
                         â
                         fty
                           j;
                            jy
                             g
                             ;s
                              j
                              t.
                               j;
                                :
                                j.
                                 j..j
                                    ..j
                                    r y
                                      jjjjjy

                 Cville folks,ifyou have an illness,disability orneed
                 chiIdcare & w antto be 1nvolved ïv #,!'
                                                       a
                                                       -locltkkp'arty,
                          SS       SI
                                    .

                   '<%
                 '-'
                 f.%
                   '
                   >
                   jL
                    .$.
                     ?
                     t/
                      %
                      ,
                      '4kj2j..
                             $ujx
                                J#JL
                                C  3
                                   -.
                                    kt
                                     .j
                                      .*
                                       4,
                                       t'
                                        -
                                        /F*'
                                           r
                                           !'
                                            j;
                                             a
                                             .
                                             s?
                                              !
                                              *
                                              .
                                              :.
                                               )
                                               .
                                               4
                                               f-
                                                .
                                                <.
                                                 -
                                                 :
                                                 >.
                                                  ?
                                                  !
                                                  -#
                                                   3'
                                                    .
                                                    i
                                                    '.a
                                                    l r.
                                                       Er
                                                       'n.j
                                                          '
                                                          vq
                                                          1,.
                                                            '
                                                            ).
                                                             n.
                                                              o
                                                              w.

                 3j
                  :l
                   e
                   w
                   ..
                    #&%
                      ;
                      .
                      sf
                       d''
                         e-1
                           k'
                           :S' 7 s
                                 u
                                 .1kew
                                     <;


     87.1fPlaintiffsareto be taken attheirword,which already oughttochallenèe
        theim agination,they were so agaid ofN aziviolence,thatthey rem oved their
        religioùstextsforfearoftheirhousesofworship being attacked.Yet,they
        seem ingly had lessconcern for the safety oftheirown children,whom they
        broughtto these sam e housesofworship atprecisely the tim ethey knew
        Defendants would bearriving acrossthe street.Thisstory isim plausible on
        itsface,andwilltoseany shredofcredibility itclungto,in thefollowixig
        Pages.

     88.Noteveryttcounterprotester''wasbusy pra#ing and caring forchildien that
        weekend.Som ew ereintenton violence,and the Plaintifsin thiscase
        knowingly provided coverforthatcrim inalactivity.

     8g.plaintiffs acted as a (tm ore fashionableblack bloc''in thatthe Leftistrioters
        knew they would have an Roptics''problem ifthey cam e in al1black and
        roam ed in window sm ashing packs.They m ade a strategic decision during
        theplanzking oftheir conspiracy ofwhatto wear,so thatthey would blend in
        with ordinary folks,and use them aswilling hum an shields.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 96 of 103 Pageid#:
                                    8183



               tr
               :j''            Laty M acAuley
               tq. :s::::;yj
               .           q

                                      '
               1
               :
               1)
                i
                fi
                 '.I
                   l
                   '
                   .%
                    1!
                     $
                     'i
                      lr
                       .
                       -
                       j!
                        glL
                          f
                          :t
                           j.
                            ;i
                             .i
                             E
                             ..7
                               :'
                                -
                                :
                                92
                                 :7
                                 ..
                                  :
                                  t
                                  f.
                                  .'.
                                    )i
                                     :
                                     7
                                     i1
                                      #
                                      i1
                                       6
                                       .'
                                        t.
                                         t
                                         .
                                         'J?
                                           '
                                           -
                                           .
                                           )ë
                                           ' ;
                                             :
                                             )
                                             lf-
                                               f
                                               '
                                               :L.
                                                 '
                                                 -
                                                 ?f7
                                                   f
                                                   -1

               There wasno black bloc thatday.Organizers suggested
                          '
                         -
               wealIng a variety ofcolors.

               I         r r              t t a -
                   )-uo .
                   '    r.l
                          'v1-,
                              L-f
                                .
                                '   J.,2011:,.
                                -- k.
                                    r        -,s
                                               a!!
                                                 .ttr
                                                    .
                                                    >
                                                    -ï
                                                     's'
                                                       i.
                                                        ,
                                                        )
                                                        .fï.
                                                           ,-i
                                                             k!6
                                                               -.
                                                                'f1e

               1 in
                  s'î,
                     k
                     rr.vk
                     w    .
                          ê.
                         hqq
                           ti
                            l
                            -
                            .
                            x.
                             ex
                              -
                              t 8u
                                 !.
                                  1'
                                  *lx
                                    zn.
                                     wa
                                      ,
                                      n
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 97 of 103 Pageid#:
                                    8184



                  rït
                   q
                  j(
                  j
                    /i :
                       T
                       .
                    :f'!
                   ,@
                        :!ë
                          f
                          7
                          ï
                          r:
                           !
                           ë
                           :'
                           '  i
                              :C
                               n''t7
                                   :!
                                  .k
                                   j
                                     4j Ant
                                    t!
                                      ..     ifa,TrashPanda,
                                     ëjj . u j .
                                                             .'
                                                              L
                                                              )
                                                              sk7
                                                                /
                                                                f..
                                                                  <t
                                                                   -.
                                                                    i
                                                                    ul
                                                                     .ei
                                                                       ki:t
                                                                          -f
                                                                           s-ystp
                                                                                .kker
                                                                                    . -Sep  : 1
                                                                                              .3
                                                                                               %.f7
                                                                                                  ....t
                                                                                                      .-
                                                                                                       )'
                                                                                                        1
                                                                                                        o5
                                                                                                       ...:                                                              .

                  )
                  )t
                   .''z
                      (     Ej
                             E,.  k
                                  .'l i' lc.
                                           o
                                           .  ntdou  bs
                                                      tthatd ;
                                                             I
                                                             -
                                                             .
                                                             /'
                                                              f
                                                              i er e n t Or  ga n.
                                                                                 l
                                                                                 zet .Sg
                                                                                       .ee  ,
                                                                                            L
                                                                                            Ej
                                                                                             g
                                                                                             'j.
                                                                                               j
                                                                                               l y
                                                                                                 e! aj  y
                                                                                                        jtjy! j
                                                                                                              aut.j-
                                                                                                                   jke'
                                                                                                                   .  .x. ag
                                                                                                                           soz .DOC I-n,
                    âkGE).@ ,j
                            .                                                                                                                     ,
                             (q(E
                            ''' j:         ... .           k               :     c .,    .., .j.                      I          '
                                               Cvlqle dlrectb-/tU.fankel
                                                                       ':bIack bloc rolsavln.g them -  .
                                                                                                                                                           '
                             I
                             k
                             ii
                              ii
                               i                                                                                            ...                            '
                                                                                                                                                            z:'x''
                                                                                                                                                           k''
                             jl                                                                                            ' .$r                           :E ?.
                             :
                             li
                              .i
                             )ë                                                                                             <s.>
                                                                                                                               *
                             ;l
                             E
                   .    t..
                          u..
                            t Generlc5oy IIk .
                                ,            pk.
                                               kf
                                               '  w
                                                  cûurrt
                                                       .II
                                                         '
                                                         -/
                                                          Gort,erIs
                                                                  ..
                                                                   kl
                                                                    ..-e.p 1t,c.o ,
                            E'
                             <
                             .tL
                           0 j .x..
                           :                        . y,.x .
                            .

                        o , jherew.asno'bIar
                               i           uk li
                                               nëoc ln lwvllle.
                   u,q
                     l
                     rë
                     ky
                      Xy
                       i.w   ..
                             11
                             t
                             lt
                             i@
                              .i
                               .                                                t*,
                                                                                  '                                        V*X>
                                                                                                                           kz ?ZVf
                             (
                             u9
                              !E
                   j.'!:iF:E@E5iq:q:!:.
                   ('
                  j(l
                    ::
                     .
                                      7::
                                      ' :..
                                     ...:)
                                        -: Anti
                                          '
                                          h
                                          t       fa TrasllPanda?        J
                                                                         ./,7
                                                                            )
                                                                            .
                                                                            k.
                                                                             .)t
                                                                               ,.
                                                                               ' f
                                                                                 .
                                                                                 D.
                                                                                 --kitt>-s.tfyker.'Seip
                                                                                                      . 1tR
                                                                                                          o.2J
                                                                                                             f-17,'                .    .

                  ij
                   l
                  tj
                  - p
                    .
                   '(
                    .
                    1
                    : :. i
                     ,.
                    ''
                            .   ë
                                I
                                ë:!
                               l!    .
                                     .t
                                      !
                                  j- . i'
                                        ùI
                                         l
                                         .
                                         !
                                         ;
                                         '
                                         :j.
                                          -p$,
                                             ,i
                                              t
                                              :)
                                               .
                                               !L
                                                .-
                                                llz-
                                                   eIr-
                                                     '1    g
                                                      )c1.I,t!tj
                                                               aey
                                                                 . tlzank'ed ''antifa an       .d anal-chists'
                                                                                                             'sevho are lul
                                                                                                                          m ped in asthe
                     .'ti:;:' .:.
                         !.       !,
                                  :ëI
                                    j:                 ''''           ..                ...                           ,,
                                                                                                                       .
                            111
                                            sam
                                             '
                                               .  e as   bl ack b'
                                                                 loc  ln    the   Inedl   a  butare not  the sanl e-Falr.
                            1)1
                            ! .                                         ......s.
                             t
                             j
                             )
                             à
                             !                  p                               rj
                                                                                 '
                                                                                 -x.J                r
                                                                                                                           y
                                                                                                                           aa
                                                                                                                           ,
                                                                                                                           x
                                                                                                                           's
                                                                                                                            v
                                                                                                                            e
                                                                                                                            e;
                                                                                                                             y
                                                                                                                             ,
                                                                                                                             .
                             iri
                              Ep)
                              i
                                    t.
                                     ()'
                          :. :
                          ). .;j '
                              .  !
                                    V4
                                     :g'
                                     ' s G enCrt
                                               .
                                               I
                                               yC3
                                                 x
                                                 ,
                                                 .sQy l
                                                      .,
                                                       ja
                                                       Ij
                                                        g
                                                        z,j
                                                          .
                                                          j
                                                          .
                                                          $tt
                                                           r
                                                            ,
                                                            j
                                                            l
                                                            z
                                                           q.
                         :. .z 4 ,
                         .         .     ..z .         . .
                   !
                   '
                   i
                   :.:E
                   .  EE1:
                         iE
                      :jE!lE
                           .
                           Fj
                            .
                            j
                            )
                            'ï
                             1
                             j
                             it
                              :
                              )
                              c
                              '.   j
                                   s
                                   j
                                   %
                                   $
                                   z
                                   .rï
                                     k
                                     ':
                                      m
                                      -
                                      'EA
                                        'j 4
                                           y
                                           '  jg
                                               eu:
                                                 y.
                                                  y
                                                  4
                                                  .m
                                                   -
                                                   w;a
                                                     j.
                                                      cz
                                                       j
                                                       4t
                                                        :j
                             .  w.




                  Iw ould know this b/cthe decision to notblack bloc and
                                      .                             .
                                                                                                                                              '


                  not m ask was delib'erate because it's is a felohy in VA
                       .                   '
                                                 .                          .                           .


                  and we have 3 facing charges
                  6:04Phvl-Sep 1E
                                fJ 2017 ''
                                         l
                                         -vfi
                                            '
                                            ttel-Vh
                                                  /ebC'
                                                      lient
              '



                                                                                 '
                                                                                 >
                                                                                 t
                                                                                 .. w'
                                                                                     J                                           fx.z
                                                                                                                                 x

                     ?.r:E;::.;.
                               Ji
                                !.
                                E'!
                                  E''
                                    7'sà,.)          u.                             .)
                   9-
                    .
                    î
                    ;
                    :
                    i
                    .
                      E
                      ,..'..        '.  e..î.)
                                             j
                                             kjkl!
                                                 ik
                                                  1r
                                                   1
                                                   k1t
                                                     :
                                                     11
                                                      rl' l!
                                                           hlKli'
                                                                -
                                                                Ir'
                                                                  11
                                                                   2
                                                                   t!l
                                                                     h
                                                                     1/1l:
                                                                         ll
                                                                          kll
                                                                            1,
                                                                             1t:
                                                                               ilr l
                                                                                   i 8.3k
                                                                                        î
                                                                                        ;
                                                                                        .
                                                                                         ù
                                                                                         !ipty
                                                                                           y
                                                                                          :.
                                                                                        qh>  rj
                                                                                             .. $9
                                                                                                 -
                                                                                                 ,2
                                                                                                  .7
                                                                                                  u-,
                                                                                                   .:
                                                                                                    ..
                                                                                                    ,
                                                                                                    ej.
                                                                                                      r)
                                                                                                      yj.
                                                                                                       .t
                                                                                                        ,y
                                                                                                        k
                                                                                                        .g
                                                                                                         ..j
                                                                                                           .y
                                                                                                            q,
                                                                                                             -.
                                                                                                              t
                                                                                                              g
                                                                                                              yj
                                                                                                               ,.
                                                                                                                ..
                                                                                                                 j
                                                                                                                 .s
                                                                                                                  y
                                                                                                                  -bz
                                                                                                                    tj
                                                                                                                     z
                                                                                                                     j
                                                                                                                     -
                                                                                                                     ss
                                                                                                                     .ut
                                                                                                                       .:
                                                                                                                        .j
                                                                                                                         .r
                                                                                                                          t
                                                                                                                          ;
                                                                                                                          .-s:
                                                                                                                             f
                                                                                                                             %:
                                                                                                                             ..;
                                                                                                                               ,:
                                                                                                                                j?
                                                                                                                                 !
                                                                                                                                 g
                                                                                                                                 ;j
                                                                                                                                  .y
                                                                                                                                   j.
                                                                                                                                    ?t
                                                                                                                                    ),
                                                                                                                                     j
                                                                                                                                     .
                                                                                                                                     .l
                                                                                                                                      j
                                                                                                                                      ;se
                                                                                                                                        :-
                                                                                                                                         j
                                                                                                                                         t
                                                                                                                                         .j
                                                                                                                                          4
                                                                                                                                          r
                                                                                                                                          ,
                                                                                                                                          .
                                                                                                                                          j
                                                                                                                                          .v:
                                                                                                                                            e;
                                                                                                                                             ?g
                                                                                                                                             )-
                                                                                                                                              ;
                                                                                                                                              k?
                                                                                                                                              ..
                  ilà
                    i
                    j
                    c
                    s )         -   . '
                                      i    .sj
                                             E
                                             i
                                             é
                                             it
                                              l
                   Ls
                    .
                    b
                    '
                    i
                    '
                    tEj
                      .y
                       .-
                     ;itkt
                         i
                         .          -)4
                                      èr
                                       tj
                                        : .t!
                                            .
                                            '1
                                             i
                                             .:
                                                p-
                                                 !
                                                 s
                                                nqw .
                                                    j
                                                    wj
                                                     k
                                                     a
                                                     .!
                                                      .:
                                                       .
                                                       -
                                                        ;/
                                                         ;)-
                                                           :(
                                                            '
                                                            1,
                                                             8
                                                             .: 1 t
                                                                  r
                                                                  ;.
                                                                   j
                                                                   g
                                                                   y
                                                                   k l ,
                                                                       s
                                                                       .
                                                                       ;
                                                                       -
                                                                       .q
                                                                        .
                                                                        j
                                                                        y
                                                                        .
                                                                        .:
                                                                         jy
                                                                          .;
                                                                           .,
                                                                            .
                                                                            g-
                                                                             (
                                                                             g
                                                                             .y
                                                                              j
                                                                              -jl-
                                                                                 r.
                                                                                  j
                                                                                  :j
                                                                                   ,
                                                                                   ,m
                                                                                    -
                                                                                    .'
                                                                                     :l y
                                                                                        r
                                                                                        - -
                                                                                          .rg j
                                                                                              :
                                                                                              .g
                                                                                               r
                                                                                               -
                                                                                               -
                                                                                               ..L
                                                                                                 ;
                                                                                                 -:
                                                                                                  .-j
                                                                                                    ;
                                                                                                    ..
                                                                                                     yt
                                                                                                      :(
                                                                                                       ,.
                                                                                                        j
                                                                                                        i
                                                                                                        r
                                                                                                        jt
                                                                                                         j
                                                                                                         .
                                                                                                         .                      .
                         tp
                         ( i!
                            ..
                            : L'
                              k :ë
                               ;'
                               i      i
                                      ;ë
                                      :iE
                                       )ii1
                                        . :                   ..- .             .--                                                           .       .,
                                                                                                                                                       .
                                               oke?'ther
                                                       re.'S
                                                           .
                                                           VERE'a In
                                                                   wtotïpeople m a-
                                                                                  qk -ltrncede they
                                                                                                  3zdld nctbl
                                                                                                            i
                                                                                                            ack blcc.  .                                   .


                                               *%
                                               .                    ' 127.p                                                y
                                                                                                                           '
                                                                                                                           Gxw
                                                                                                                           k so
                                                                                                                             -s
                                                                                                                              s                             ztx
                                                                                                                                                           u: .a     '
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 98 of 103 Pageid#:
                                    8185


                '
                        .           .,
                                      ij
                                     .::
                                       '!:
                                       .
                                        ïF
                                         FM!:                                                         .1
                '
                    .

                              yrl
                                  :
                                    ::à:    w
                                            ,
                                            >g.
                                              4
                                              .
                                              :,
                                               4 .     enerl*.
                                                             Cg.   oy                                      î';
                                                                                                      Ijk EN
                                                                                                           L
                                                                                                           . ?k
                                                                                                             t
                                                                                                             .A,
                                                                                                              s
                              '.':.r.' -'.
                                         '#  . 1 '
                                                 n''      '
                                                          '     '.
                    3.
                     .:
                      :..:.):;$btLï?:;
                      .k             j:
                                      .
                                      wE
                                       !
                                       .,
                                        !ï
                                        :;
                                          ..:?
                                         !Ik,::
                                              '.
                                                 i
                                                ...
                                                   .
                                                   -.
                                                    ?-
                                                     %
                                                     '
                                                   --'
                                                     -.'
                                                     .   1
                                                         E
                                                         !
                                                         4i:t
                                                            :'
                                                             t'r
                                                            ll
                                                             .'
                                                               -
                                                              .t
                                                               -?''f.'$L---;$lr$-r-k-%;-.'.26z','-l-r:!-pv'*l'::
                                                                - ..
                                                               'p
                                                               -.      .




                G ainesville choosing notto black bloc is good shit.
                Black bloc is a good tactic butSpencer*relies* orj
                centrist and Iiberalsym path
                                           'y.
                                                                                                                                     '
                                                                                                      .
                9:59 ,
                     P.
                      '
                      r$,
                        / .'
                           J
                           .'
                            )ct20q.
                                  2.
                                   017 - I
                                         -kvi
                                            ltt'
                                               erfbrk
                                                    -
                                                    tf
                                                     tndrk
                                                         aï,
                                                           j
                                                           :1

                12 R'
                    .e
                     ..
                      t
                      abvt
                         am
                          .-t.
                          -  s 71 1.'
                                    ik
                                     -ve
                                       '
                                       --.
                                       . -
                                         c




                                  'C'
                                    kèt
                                      fu
                                                      Gen.er.lcSoy .IIktr
                                                                        ..
                                                                         1)g
                                                                              -lrj.l
                                                                                   . 4,,..v     .. ..... . ..., ...,. ..'..r;y.
                         .
                                                 s                       y) C.
                                                                         s   lF    i
                                                                                   Iy.
                                                                                     ,.aorce.
                                                                                            j.skl
                                                                                            7     .t-7ctlî     '
                                                                                                               3,,
                                                                                                                 -701  .:
                            .. 4: 7.
                                   j.j
                                     -         kc                                                     . . .        ..
                    t '.. f.
                           ;
                           rr Re.
                                '
                                .
                                j'
                                 ajue'
                                     j
                                     ..
                                      1)g 'to
                                            .,E
                                              -
                                              r
                                              o
                                              s;
                                              . h!
                                                 ..?
                                                   ,)  ?ju
                                                    njt'
                                                       i
                                                       s
                                                         ,.,
                                                          w;:
                                                            t.
                                                            .a
                                                             )
                                                             .r
                                                              ..
                                                               f
                                                               x
                                                               '.e,
                                                                - !.
                                                                   )s.j..
                                                                        l
                                                                        :
                                                                        .    .
                                                                                                                   ,,

                    k.
                     l'.
                     ' l:
                        j
                        tJL
                         ji
                          'Y x *
                          k                            '             .        .       .
                        i'
                         ë
                         j #
                         i    'a:
                                Iso s:  a%kîdam 1 3:good n7ed.       1a screen,
                                                                              jni.
                                                                                 g,tx
                                                                                    a p1
                                                                                       -.
                                                                                        0tectcci
                                                                                               lrIrac?
                                                                                                     es.
                                                                                                       ,
                                 I
                                 ii
                                  ëi
                                   j
                                   :
                                 I
                                 .(
                                 : p
                                   ,
                                 t.l
                                                                                                                    .   7-                    ou,
                                 iél
                                 :J
                '
                         .. '
                                  ?E)j
                              Gener.lc Soy
                                    .t
                                        . M.
                                     ,i''i
                                         ..,
                                         z       j
                                                 .
                                             IIk h
                                                 .
                                                 yt
                                                  x
                                                  j
                                                  t
                                                  ,
                                                  tu
                                                   y
                                                   3'f
                                                     w2'E1'nwï bto,.cso.rcensjj
                                                             .Ia                 ,
                                                                                ..
                                                                                t x
                                                                                  ,.
                                                                                  1  ,
                                                                                     .
                                                                                     :w.c'
                                                                                    ,kl  .
                                                                                         t2r.0,2C
                                                                                                .J1.
                                                                                                   .
                                                                                                   ).
                                                                                                   ?
                ..               .,

                               C4
                               .Ft .
                                   ::fit    ..           ,        '.n .
                '
                                                                                 .    .                                                               .
                                                                                                       adjbloc has r.lsks.
                                                                                                                       .g        .
                          t'
                           ti That's cpgd shp'
                                '
                                .
                                             t.Black ' bloc derfnltel        y has lts place,zyAnd chi
                                                                             l
                    RL
                     QL
                      /I
                       ,
                       /L
                        JL'.
                           L:
                           V      - j- , r            ;
                              wut
                              B .ltt3aS benellt% anG ' jgal.nesïyjjjs.y    jyajt
                                                                               sj, gsgsj  u sxecujj()n.                                               ,



                                                                                                                             2           ,..z? -'
                                                                                                                                         M
                                                                                                                                         %     7=f)




                                                               Plàintiffs'Co-conspirators
     90.Toillustrate this point,we m ustlook atthe wordsand deedsofpersonsand
        groups,w ho are consm buously not party to this suit.

                                                                                                Em ily Gorcenski.
     91.Emi1y Gorcenski,fkaEdward Gorcenski,isatransgenderLeftwink
        anarchistextrem ist,and Charlottesville resident,Gorcenskiself'
                                                                      idhntifiesas
        dtAntifa''                                                                                                                                    1
                                                                                                                                                      i
                                                                                                                                                      1
     92.1tisim possible to understand the eventsin dispute,without an intim ate
        familiarity with Gorcenjki,asGorcenskiwascentraltotheconspiracy,and
        through Gorcenski's selfdescribed m le as dtkey m edia person'',cam e to speak
        forotherparticipants.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 99 of 103 Pageid#:
                                    8186



     g3.Gorcenski
              a. stockpiled weapons
              b. Broughta gun tothe August 12thevent,and drew the weapon from its
                 holster
              c. A dvocated violence in the w eeks and m onths prior

              d. Organized dW ntifa''activity in Charlottesville
              e. Gave and received training,including com batand w eaponstrairling,in
                 the m onthsleading up to U nite the Rig'ht

                 Raised m oney forcom m unistgroups

              g. Traveled overseas

              h. Recruited and trained with foreign nationals

                 Conducted intelligence and counterintelligence oyerationsagainst
                 Rightw ing groups,with the assistance ofsaid.
                                                             foreign nationals
                 Embeddedspieswit2in theUnitetheRightgroup                   '
              k. Lied to law enforcem ent

                 Committedpçrjury
              m . Contradicted sw orn testim ony

              n. M ade contradictory socialm edia postsindicating crim inaliptent.

                 Coordinated w ith m edia

              p. Provided inform ation to Plaintiffsand Plaintiffs'counselfor this suit
              q. Intim idated w itnesses.

              r. Destroyed evidence
     g4.Gorcenskiisalsqvitaltounderstand,becausePlaintiffsandtheirèounselare
        intimately familiarwith Gorcenski,and thisfamiliarity addsweigittothe.
       .
           case being m ade for sanctions.                                   :
                                                                             1

              a. Plaintiffswillsurely raisetheobjection dttllisisn'taboutGorcenski''
                 butto saytlliswouldbetoabandon thevery legaltieol.ytheircase
                 rests upon.To hold them accountable for Gorcenski'sconspiracy m akes
                                                   '
                         ,                                                   r
                                                                             1
                                                                             l
                                                                             l
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 100 of 103 Pageid#:
                                    8187                           I


                                                                                                                                                                                                 !
                                                                                                                                                                                                 !
              a great dealm ore sense than tohold Defendant Cantwellrqsponsible
              for a carwreck by som eone he never even heard of.

           b. Plaintiffswotlld never have known abouttheUVA torclalitm arch ifnot
              for Gorcenski's Antifa tdintelnetworks'',and ifnotfor Gorcenski'srole
              in the conspiracy,thatSghtwotlld neverhave happened.

                        '
                                     '                 .                         .            . .                             .

                            .
                                à
                                '
                                 .
                                     ..
                                                  Em -
                                                     1ly G ,C#I1Ie'
                                                                  pk
                                                                   X.h.r
                                                                       xa
                                                                        .s
                                                                         .Jc.
                                                                           '-m'
                                                                             ,t!
                                                                               î
                                                                               .'
                                                                                $G
                                                                                 u.a
                                                                                   .rcens'
                                                                                         r
                                                                                         si                                       .
                                     ë
                                     EI
                                      q
                                      !ë
                                       à4
                                        à
                                        t(
                                        ij
                                         @:
                                          r.
                                          @
                                          .
                                         ;.



                            Ohq stbry thathasn'tbeep told aboklt
                            #chàtlottezvillè ib hoW oùrintelnetW orks
                                                                .
                                                                                               '


                            dram @tically out
                                          j. '
                                               classed both the alt-right
                                                                        t
                                                                          's
                            and.the coùs .
                            7..
                              'r
                               Q,
                                a.a.
                                   1As
                                     f$1..'ï<v
                                             Czizz
                                                 %.x
                                                   'l'g
                                                      aZ-.
                                                        ''
                                                         .0-
                                                           f
                                                           p-
                                                            7
                                                            ?


                            :1j!ij:j:
                            .
                                    f-;rj.qzkt,y'kk;.
                                    .               jE'
                                                      j''
                                                        a..
                                                          ;.1.k';y.1,:-).. :2;j!j:2j.j..<kl<j.:e.x.-
                                                                                                   t,.
                                                                                                     ; p.:.<.x.+..v.)J'.....ctéJ.!'trâ..x
                                                                                                                                        k.::.:
                                                                                                                                             2;
                                                                                                                                              . .5:Ek ..E
                                                                                                                                              T         l''i.'q.. :   .   t'.
                                                                                                                                                                          : z.
                                                                                                                                                                             ;E
                                                                                                                                                                              jk.r
                                                                                                                                                                              .  :ë:!
                                                                                                                                                                                 j  jr. 'u..:)

                            Cx
                             )' 1:
                                 .                          t.
                                                             -+
                                                              1'1'
                                                                 g('                                   3-
                                                                                                        t!w
                                                                                                          ''                                                                                     '

                                     .                     u                      . .                                         .             ..                        .
                                .       EmllyG,Cvllle.Q.  7%k
                                                          -
                                                          4 o3ilimi l/f-
                                                                       '
                                                                       khrt
                                                                          ltil
                                                                             -         :j201.î
                                                                             pskt' 59AL1
                                                                                       '      '
                                ''$i&
                                    4i
                                     j
                                     '?
                                      : Qep
                                     :i
                                      k
                                      '    .l
                                            s
                                            .1s
                                              i'
                                               n(
                                                .)tcte-eEmll
                                                     h     yGörcehski''
                                            u       .      :                                     .    ..               .
                                   p (7k'Tran-géthered intelISo'enn0ttak/nSerlotlsf      ''by
                                                                                         )  . a utlm fiBes.'butbkeUsed I
                                                                                                                       t
                                   lt                            '                       '   ''
                                   ') Wldeh/toplan,dlsrup
                                   1                          .,. monjtor,andrespnnd.
                                                             .t
                                   t/
                                   #j C.): 2           .
                                                       4
                                                       ..
                                   (j    >              4 D(i             1:2
                                +L
                                .         Emily.G,CvlIIe.Q
                                                         ''r(&
                                                             'X j-
                                                                 otllff
                                                                      '
                                                                      llorïr'
                                                                            ï
                                                                            3nskj
                                                                                ' 19Atjg 2C.-
                                                                                            17 xz.
                                 '..; .                        .             . .     .    . 4 : . .        . '
                                 .
                                  xi '
                                     . The reasonmeöiàwasatCanfwxelk'sltvàlrtlartgàthe. nng?..oaurlntel.-i72 torch.
                                   ,,   .
                                  j)
                                   1      y
                                          'aj
                                           'jy.
                                              j
                                              'our
                                               ' ïnf1el
                                                     *'
                                  jj       ' .           '
                                     lj
                                     4j
                                                   ()'
                                                     ):)                           t.
                                                                                    -1 '
                                                                                       Jg                                    1rg                                                            .        .

                                     '        '
                                ,
                                :. . En/l   I!j
                                              !
                                              'G',Cvillè.'
                                                         Q:
                                                          ,-I
                                                            xk
                                                             '
                                                             b
                                                             .
                                                             .
                                                             .'
                                                              tI
                                                              .
                                                              -isl
                                                                 rtl
                                                                   '
                                                                   .î
                                                                    .s
                                                                     h
                                                                     -
                                                                     ak
                                                                      r
                                                                      flrti
                                                                         .flc
                                                                            lskl' 1.9'Ab:
                                                                                        .
                                                                                        g2:1-
                                                                                            /
                                                                                            .
                                         '
                            ' '' '.
                                 ')
                                  Iy'
                                    tir' Vl
                                          e s t
                                              rétegl
                                                   c  él
                                                       i
                                                       y'I
                                                         ea ked  ihfo Rf
                                                                       j ck.
                                                                           l ng''
                                                                                they
                                                                                   ''werewa
                                    ...
                                  ;jà
                                  :  .j   '        ;... .. ..
                                                            .      .        ..            . hî
                                                                                           tc ngan
                                                                                                 . d pr
                                                                                                      cc
                                                                                                       .es
                                                                                                         .:éd
                                                                                                            .'
                                                                                                             the.ir
                                                  reacttonstnrea!time-
                                     !j
                                      .
                                     L?
                                      j


           c. Plaintiffs'complaintisrepletewith Discord posts from unnam ed azld '
              pseudonym ousRparti'
                                 cipants''and Rco-conspirators''(SeeExiibitlz
                                                                            l-
              U nnam edandpseudonym ous pdf)which they claim asproofo  1fa                     .


              criminalconspiracybyDefendants.                                                                                                                                                    j
           d.. Gorcenskibrags about(tinfiltrating''rally. organizers com m uni
                                                                             ' cations,
               having a ttm ole''in w ith the group,and m ay be responsible,'or
               connected to those responsible,for those posts.
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 101 of 103 Pageid#:
                                    8188



           e. In the case ofGorcenski,w eknow exactly who said theke things,that
              theperson who said them w asintim ately involved with the events in
              dispute,and thatPlaintiffsand their counselcontinue to hold
              Gorcenskiin lligh esteem to thisday.
                         .' ' j      :e'
                                       s
                                       $.
                                       .. Gener
                                               .cS
                                               l       .lk t
                                                 .oy M l   jj
                                                           uy
                                                            j;(g
                                                            f
                                                            z  -yy
                                                               . .mj-j
                                                                     ay.
                                                                       a.oytaj
                                                                             .jykjj
                                                                                  .y.j
                                                                                     gyg(.
                                                                                         )z
                                                                                          j
                                                                                          .
                                '
                                . ''' 'I  'm engaoing with you fc.1
                                                                  -on e  reason  a nd one reasononly:j'
                                                                                                      wantyou to
                          ...k.
                              ,
                              'y
                               't
                                ',.,
                                   :t.x
                                     ' know tha-t1am coming fory
                         ..
                                 j*
                                  q                                 s'
                                                                     ot:.rmovement.And@vcuwon'     tknow v/here,
                                 ), how,ofkvhenrbutIwilcomefori             tand l eave itandeveryonein it-
                                                                                                          tn ruins,
                               ji
                               it
                                .             -
                                             'I.k$ v
                                              rl                ,.                           ov.h
                                t             G e.u
                                                 , a             1
                                                                 a
                                                                 *
                                                                 z
                                                                 *
                                                                 .,
                                                                  )t.                       l
                                                                                            t
                                                                                            s
                                                                                            .zs
                                                                                              x
                                                                                              ,
                                                                                              p
                               JéE
                                '
                         .' .'   1 yt GenericS0y M ilk s
                                 'Z'                     ty a
                                                        xz  r
                                                            .ot
                                                             ..jm ïl
                                                                   ycjorcenskï,-l
                                                                                an27.
                             '
                         ..        * 'M  uchIîk
                                              e wh at1am   doi ng to the Nazisri
                                                                               gh tnow'
                                                                                      :the onlyonesIIeave
                          këtt'iu
                                .k.w tlntotlch'
                                       .      ed willbe simpl y so lcan leave someto teljthe story,lking in
                                i
                                I
                                r constantfearofthe othershoedropping.
                                l
                                j .....
                                :
                                '                               .
                               #             Q 3
                                             '                  tR
                                                                 :                          Q1
                                                                                            w 4
                               f.
                                    txzk senerjrsoy M ilk 'v,
                                                           ug
                            ., !) :,
                          ï(g(':
                         .q.
                               jag.f;'
                                  ;:,y
                                     .$ k'
                                         bt
                                          .E)
                                            7l
                                             '
                                             3ij
                                               yt-
                                                 l
                                                 .0rCenW.t
                                                         i
                         .&t
                         o
                         ë .
                           0j2
                             ;
                             :
                             '
                             jv
                              q;1
                                '7
                                 :. .
                                    Z
                                    t
                                    .
                                    t3'y
                                       ;
                                       .
                                       n
                                       g
                                       .%
                                        '
                                        .o
                                        br
                                         '.
                                          n:
                                          s.
                                           1
                                           .1
                                            e'
                                             4
                                             ,
                                             .
                                             :
                                             ;s
                                              5
                                              !
                                              ,-'
                                               .
                                               J%tïu
                                                   ..
                                                    u
                                                    w1v
                                                      :
                                                      .
                                                      -
                                                      N.V
                                                        1
                                                        .xl
                                                        ' ''t
                                                            '
                                                            a,
                                                            <j
                                                             .
                                                             y.
                                                             ny
                                                              v
                                                              jj
                                                              . .
                                                                a
                                                                e
                                                                k
                                                                ;
                                                                a
                                                                p.
                                                                 ,.
                                                                  e
                                                                  -g
                                                                  :)p
                                                                   .n
                                                                    .
                                                                    -.
                                                                     <
                                                                     ,p
                                                                      ;
                                                                      2
                                                                      :>
                                                                      .
                                                                      '.
                                                                       nl
                                                                        i:
                                                                         .
                                                                         c,
                                                                         =

                         Antifascists ran an infiltration operation thatfar
                         outclassed the FBI'sow n capabilitiés in hum anrsignals,                      .

                         and open source intelligehce,taking on a m ovem ent
                         witln40+yearsexperienceofdodjingttne Feds.

                         Peopleare now injailfortheinformationuncovered.

                         !ikr
                            f..
                              f.l.
                              '  v'
                                 e.l
                                   ,w
                                    uà.:
                                       z)
                                        -h

                                             m
                                             kx                                                            zp'

                                '
                          . tt
                             i
                             k
                             l1
                              .: Generl
                                      *c.
                                        soy M l
                                              -jk.
                                                 J
                                                 ?
                                                 x
                                                 v
                                                 2%r
                                                  q.t
                                                    'a)E.L
                                                     .z  j
                                                         .
                                                         ry-
                                                           :sk
                                                             ,
                                                             gz(
                                                             . -7C'rCë.
                                                               .      y
                                                                      .
                                                                      )sF-j...
                                                                             lan-7
                                                                                 .
                                                                                 ,A.
                                                                                   i
                         E ..v
                             .. -.J
                                  ' '     .           .. . . ..v                   : .
                     .
                          ,,
                             '
                             . -* i;
                                -(
                                    -
                                    '
                                    .E
                                     .e'
                                       j
                                       .
                                       '
                                       J.
                                        E'
                                        1h
                                         j
                                         '
                                         .l?
                                           .
                                           -èJ
                                             ,
                                             -
                                             ;
                                             p
                                             ,t
                                             - .4:,..
                                                    f.
                                                     i;:
                                                       .1.-7    .!
                                                           :..yr''
                                                                 è2lt
                                                                    j
                                                                    /.
                                                                     (
                                                                     -;
                                                                      :
                                                                      ï:,
                                                                        4
                                                                        .
                                                                        ç:
                                                                         '
                                                                         .s
                                                                          i
                                                                          tp
                                                                           '
                                                                           yë
                                                                            l
                                                                            :s
                                                                             I
                                                                             .
                                                                             ï
                                                                             rfkF
                                                                                sl
                                                                                 '
                                                                                 ;
                                                                                 .i
                                                                                  -
                                                                                  't
                                                                                   .êt
                                                                                    d
                                                                                    '
                                                                                    .
                                                                                    -.
                                                                                     .f
                                                                                     :
                                                                                     . ::f
                                                                                         ,'
                                                                                          i /.ë
                                                                                          .'l
                                                                                            k  qj.!
                                                                                              it  #'
                                                                                                   j
                                                                                                   ï
                                                                                                   .
                                                                                                   -
                           .i'
                             ?:
                              6,x% So.trustme,when lturn thatlasercannonto yourbigoted bag ofelephant
                               -
                               r
                               :                                                                  i
                             ..1
                               /q bl-ke.v
                                        '
                                        .
                                         ou call'
                                                amov
                                                  .
                                                       em
                                                        . ent,IassureJk
                                                                      .
                                                                      outhe ccnsequences.'
                                                                                         .-llu
                                                                                         vj  j'  <kv
                                                                                              )ece      -
                                                                                                   astatl
                                                                                                        rlg-
                               f
                               :
                               j'
                               .   You h.avenetthe slightestclue.
                                @
                                l            .,...w ...         .-,. .
                                I
                                f
                                @
                                .            kï..' -4.          L4. t
                                i                 .




              This suitwould never havqbeen broughtwithoutGorcenskiq  'and m any
              otherswhose nam ésPlaintifswoG d surely like to keep outofthis.
              Today,Plaintifsm aywish they hadnotjoinedforceswith violent
              crim inals,butthey had noproblem swith iton August 11th or 12tb.The
              Plaintiffs chose to associate with Gorcenskibeforç,during,and after
              the eventsin dispute.Plaintiffsdid notreportGorcenski's illegal
'




        Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 102 of 103 Pageid#:
                                            8189                                         '
         .
                         '
                                                          .
                                                                                                         (
                                                                                                         1
                                                                                                                                 .
    .
                                                                                                         ;           .
                                                                     '                                   j           .
                                 activity to law enforcem ent.Plaintiffs havefurthered Gorcenpki's '
                                 crim inalconspiracy through this abuse ofolzr Courts.
I                .                                                       ,

I                ,
                     '   e.
                         %-'#' Gorcenskiisa crim inal,'' who hel
                                                               ped
                                                               'œ  oreani
                                                                     %''-' ze and pe
                                                                                   *' ai*' etrate a vi
                                                                                  'i         '       olent
                                                                                                         .
                                                                                                                 .
'
                               Kresistance''to Defendants'lawfuldem onstrations.Thatviolent
                               resistanceran parallel,and in indistinguishableproxim ity,t4 the
                               R
                                peacefulprotests''so olen talked aboutin this case.The Sghting that
                               ensûed as a resultofthatviolentresistance isatthe heartofthis
                               m atter.Ifnotfor Gorcenski,w ew ould notbe having tllis conversation.

                         h. W hile tllis crim inal's nam e is conspicuously absentfrom Plaintiffs'
                            com plaint,chargesSled againstCantwellby Gorcenskiare repeatedly
                            m entioned.

                         i. Those chargesform ed m uch ofthe basisforJudge M oon's denialof
                                 Cantwell'smotiontodismiss.Quoting9om JudgeM oon'sdecision,
                                 TTWhaleD e& ndantCantwellm ay hav-,been lowekJ:
                                                                               !Jthepecklhg order
                                 than eitherK essler or Spencen heJlsm ore closely tied to actk ofovert
                                 violenceJq
                                          zafurtherance ofthe ctpzlt
                                                                   slukpc.rrthan either ofthem .''

                         j. Ifthechargesstem mingfrom those(tovertactsofviolence''had merit,                                             ,
                                 Gorcenskiw ould beparty to thissuit,and Cantw ellwould bè in prison.
                                 Instead,Cantw ellis a pro-se D efendant w ith an Internet connection,
                                 and Gorcenskisigned a m utualrelease ofallclaim sw ith Cantw ell,to                             '
                                 avoid liability for m alicious prosecution.See Exllibitzo-                              .
                                 GorcenskiRelease.pdf                                   .

                         k.Then,Gorcenskifled the.country.                           '                   ,
                             *                                                                                                       .
                                                                                 .
                         1. Gorcenskfs nam e w asintentionally leftout.ofthe complaint,because
                            Plaintiffs and their counsélare w çll aw are that draw ing attention to
                                         '
         .
                            Gorcenskiw illdestroy theircase.

                         m .Plaintiffs'counselfoolishly deviated h'om tllisstrategy when they
                                 invoked Gorcenskiin theirm otion toenjoin,by pro#iding Gorcenski's
                                 unproven false allegations againstCantwex,tobolster theirown false
                                 claim s ofunlaw fulthreats.                              ,


                                                                 .                                   2

                         n. Plaintiffs'haveabudgetin excessof$10,000,000wlAich they haveused
                                 to finance an investigation into thiscase.Plaintiffs'counseli  have ,
                                                                                            ,   t
                                 show n an intim ate fam iliarity w ith D efçndant Cantw ells sqcialm edia
                                                                                                 ,



                                 posts and podcasts.TM scom bined with their invocation ofpourtfilings
                                 9 om C antw ell)s m alicious prosecution suit against Gqrcenski1 , renders
                                 itim plausible thatthey are unfam iliarwith the facts ofthatdispute.


                                                                             '

                                                                     '
                                                                                                     !
                                                                                                     j
                                                                                                     1
                                                                                                             .               .




             '                                                                                       t
Case 3:17-cv-00072-NKM-JCH Document 637 Filed 01/21/20 Page 103 of 103 Pageid#:
                                    8190
                                                                                                  :
                                                                                                  i
                                                                       J
                                                                       i
              Plaintiffs, CounselRoberta Knplan and theirfinancier,Integr
                                                                       l ity First
                                               ,
              forAm erica,both follow Gorcenskion Tw itter.            .
                                                                       1




           p. Plainte W ispelwey follows Gorcenskion Twitter,and Gorcenski
              followsback.                   '                        .




                                          i'
                                           1'
                                            $o'
                                              ;M
                                               >65rmX
                                               '
                                               a4   ''..Jj'
                                                      '
                                                     .'
                                                      s   6a
                                                          :/''
                                                           6
                                                           ' :F
                                                             .'4r$
                                                                 %:
                                                                  @j
                                                                  *YN
                                                                   #i'
                                                                    x:4
                                                                      ;'
                                                                       i@.
                                                                       a ':
                                                                          .
                                                                          1
                                                                          l
                                                                          '
                                                                          <
                                1
                                :
                                11
                                 (:
                                  )(
                                   E,
                                    !5
                                     ;    (
                                          .
                                          ë
                                          $s,
                                          . z
                                            k
                                            .,
                                             ;
                                             3
                                             .
                                             x  x.s.N.;-..
                                             ....             .. ....y        jr
                                                                               j
                                                                               r
                                                                               ;jjj(
                                                                                   nljj   emilygorcenski
